EXHIBIT 10.1

 

 

J.P.Morgan

 

AMENDED AND RESTATED CREDIT AGREEMENT

 

Dated as of May 9, 2012

 

among

 

SEALY MATTRESS COMPANY,
as Borrower

 

SEALY MATTRESS CORPORATION,
as Holdings and a Guarantor

 

SEALY CORPORATION,
as Parent

 

The Several Lenders
from Time to Time Parties Hereto

 

JPMORGAN CHASE BANK, N.A.,
as Administrative Agent and Collateral Agent

 

J.P. MORGAN SECURITIES LLC,

GE CAPITAL MARKETS, INC.

and

CITIGROUP GLOBAL MARKETS INC.,

as Joint Lead Arrangers and Joint Bookrunners

 

GENERAL ELECTRIC CAPITAL CORPORATION,
as Co-Collateral Agent,

 

and

 

MIZUHO CORPORATE BANK, LTD.,

as Syndication Agent

 

 

--------------------------------------------------------------------------------


 

TABLE CONTENTS

 

 

 

Page

 

 

 

SECTION 1.

DEFINITIONS

 

1.1.

Defined Terms

1

1.2.

Exchange Rates

34

 

 

 

SECTION 2.

AMOUNT AND TERMS OF CREDIT

 

2.1.

Commitments

34

2.2.

Minimum Amount of Each Borrowing; Maximum Number of Borrowings

36

2.3.

Notice of Borrowing

36

2.4.

Disbursement of Funds

37

2.5.

Repayment of Loans; Evidence of Debt

38

2.6.

Conversions and Continuations

38

2.7.

Pro rata Borrowings

39

2.8.

Interest

39

2.9.

Interest Periods

40

2.10.

Increased Costs, Illegality, etc.

40

2.11.

Compensation

42

2.12.

Change of Lending Office

42

2.13.

Notice of Certain Costs

43

2.14.

Defaulting Lenders

43

2.15.

Incremental Facilities

45

 

 

 

SECTION 3.

LETTERS OF CREDIT

 

3.1.

Letters of Credit

47

3.2.

Letter of Credit Requests

48

3.3.

Letter of Credit Participations

48

3.4.

Agreement to Repay Letter of Credit Drawings

50

3.5.

Increased Costs

50

3.6.

Successor Letter of Credit Issuer

51

 

 

 

SECTION 4.

FEES; COMMITMENTS

 

4.1.

Fees

51

4.2.

Voluntary Reduction of Commitments

52

4.3.

Mandatory Termination of Commitments

52

 

 

 

SECTION 5.

PAYMENTS

 

5.1.

Voluntary Prepayments

52

5.2.

Mandatory Prepayments

53

5.3.

Payments Generally

54

5.4.

Net Payments

55

 

--------------------------------------------------------------------------------


 

 

 

Page

 

 

 

5.5.

Computations of Interest and Fees

58

5.6.

Limit on Rate of Interest

58

 

 

 

SECTION 6.

CONDITIONS PRECEDENT TO AMENDMENT EFFECTIVE DATE

 

6.1.

Credit Documents

59

6.2.

Legal Opinions

59

6.3.

No Default

59

6.4.

Amendment Effective Date Certificates

59

6.5.

Corporate Proceedings of Each Credit Party

60

6.6.

Corporate Documents

60

6.7.

Fees

60

6.8.

Representations and Warranties

60

6.9.

Borrowing Base Certificate

60

6.10.

Lien Searches

60

6.11.

Insurance

60

6.12.

Solvency

60

6.13.

Flood Hazard Determination

60

 

 

 

SECTION 7.

CONDITIONS PRECEDENT TO ALL CREDIT EVENTS

 

7.1.

No Default; Representations and Warranties

61

7.2.

Notice of Borrowing; Letter of Credit Request

61

7.3.

Availability

61

 

 

 

SECTION 8.

REPRESENTATIONS, WARRANTIES AND AGREEMENTS

 

8.1.

Corporate Status

61

8.2.

Corporate Power and Authority

62

8.3.

No Violation

62

8.4.

Litigation

62

8.5.

Margin Regulations

62

8.6.

Governmental Approvals

62

8.7.

Investment Company Act

62

8.8.

True and Complete Disclosure

62

8.9.

Financial Condition; Financial Statements

63

8.10.

Tax Returns and Payments

63

8.11.

Compliance with ERISA

63

8.12.

Subsidiaries

64

8.13.

Labor Matters

64

8.14.

Patents, etc.

64

8.15.

Environmental Laws

64

8.16.

Properties

64

8.17.

Solvency

65

 

 

 

SECTION 9.

AFFIRMATIVE COVENANTS

 

9.1.

Information Covenants

65

9.2.

Books, Records and Inspections

67

9.3.

Maintenance of Insurance

68

 

ii

--------------------------------------------------------------------------------


 

 

 

Page

 

 

 

9.4.

Payment of Taxes

68

9.5.

Consolidated Corporate Franchises

68

9.6.

Compliance with Statutes, Obligations, etc.

68

9.7.

ERISA

68

9.8.

Good Repair

69

9.9.

Transactions with Affiliates

69

9.10.

End of Fiscal Years; Fiscal Quarters

69

9.11.

Additional Subsidiary Guarantors and Grantors

70

9.12.

Pledges of Additional Stock and Evidence of Indebtedness

70

9.13.

Use of Proceeds

70

9.14.

Changes in Business

70

9.15.

Further Assurances

71

9.16.

Appraisals

71

9.17.

Field Examinations

72

9.18.

Asset Sales; Casualty and Condemnation

72

9.19.

Post-Closing Covenant

72

 

 

 

SECTION 10.

NEGATIVE COVENANTS

 

10.1.

Limitation on Indebtedness

73

10.2.

Limitation on Liens

76

10.3.

Limitation on Fundamental Changes

77

10.4.

Limitation on Sale of Assets

78

10.5.

Limitation on Investments

80

10.6.

Limitation on Restricted Payments

81

10.7.

Limitations on Debt Payments and Certain Amendments

82

10.8.

Limitations on Sale Leasebacks

83

10.9.

Fixed Charge Coverage Ratio

83

 

 

 

SECTION 11.

EVENTS OF DEFAULT

 

11.1.

Payments

83

11.2.

Representations, etc.

84

11.3.

Covenants

84

11.4.

Default Under Other Agreements

84

11.5.

Bankruptcy, etc.

84

11.6.

ERISA

85

11.7.

Guarantee

85

11.8.

Pledge Agreement

85

11.9.

Security Agreement

85

11.10.

Mortgages

85

11.11.

Subordination

85

11.12.

Judgments

86

11.13.

Change of Control

86

 

 

 

SECTION 12.

THE AGENTS

 

12.1.

Appointment

86

12.2.

Delegation of Duties

86

 

iii

--------------------------------------------------------------------------------


 

 

 

Page

 

 

 

12.3.

Exculpatory Provisions

87

12.4.

Reliance by Administrative Agent and Security Agents

87

12.5.

Notice of Default

87

12.6.

Non-Reliance on Administrative Agent, Security Agents and Other Lenders

87

12.7.

Indemnification

88

12.8.

Administrative Agent and Security Agents in Their Individual Capacities

88

12.9.

Successor Agent

88

12.10.

Withholding Tax

89

12.11.

Reports

89

12.12.

Security Agents

89

 

 

 

SECTION 13.

[RESERVED]

 

 

 

 

SECTION 14.

MISCELLANEOUS

 

14.1.

Amendments and Waivers

90

14.2.

Notices

91

14.3.

No Waiver; Cumulative Remedies

92

14.4.

Survival of Representations and Warranties

92

14.5.

Payment of Expenses

93

14.6.

Successors and Assigns; Participations and Assignments

94

14.7.

Replacements of Lenders under Certain Circumstances

97

14.8.

Adjustments; Set-off

97

14.9.

Counterparts

98

14.10.

Severability

98

14.11.

Integration

98

14.12.

GOVERNING LAW

98

14.13.

Submission to Jurisdiction; Waivers

98

14.14.

Acknowledgments

99

14.15.

WAIVERS OF JURY TRIAL

99

14.16.

Confidentiality

99

14.17.

USA PATRIOT Act

100

14.18.

Effect of Amendment and Restatement

100

 

iv

--------------------------------------------------------------------------------


 

SCHEDULES

 

 

 

 

 

Schedule 1.1(a)

 

Mortgaged Properties

Schedule 1.1(b)

 

Commitments of Lenders

Schedule 1.1(c)

 

Immaterial Subsidiaries

Schedule 8.12

 

Subsidiaries

Schedule 10.1

 

Amendment Effective Date Indebtedness

Schedule 10.2

 

Amendment Effective Date Liens

Schedule 10.3

 

Amendment Effective Date Parent Assets

Schedule 10.5

 

Amendment Effective Date Investments

 

 

 

EXHIBITS

 

 

 

 

 

Exhibit A-1 — A-4

 

Form of Non-Bank Tax Certificates

 

v

--------------------------------------------------------------------------------


 

AMENDED AND RESTATED CREDIT AGREEMENT, dated as of May 9, 2012, among SEALY
MATTRESS COMPANY, an Ohio corporation (the “Borrower”), SEALY MATTRESS
CORPORATION, a Delaware corporation (“Holdings”), SEALY CORPORATION, a Delaware
corporation (“Parent”), the lending institutions from time to time parties
hereto (each a “Lender” and, collectively, the “Lenders”), GENERAL ELECTRIC
CAPITAL CORPORATION, as Co-Collateral Agent, and JPMORGAN CHASE BANK, N.A. (as
Administrative Agent and Collateral Agent (such term and each other capitalized
term used but not defined in this introductory statement having the meaning
provided in Section 1)).

 

W I T N E S S E T H:

 

WHEREAS, the Borrower, Holdings, Parent, the Administrative Agent and the
Lenders (as defined in the Existing Credit Agreement) are parties to the Credit
Agreement dated as of May 13, 2009 (the “Existing Credit Agreement”);

 

WHEREAS, the parties to the Existing Credit Agreement have agreed to amend the
Existing Credit Agreement in certain respects and to restate the Existing Credit
Agreement as so amended as provided in this Agreement, effective upon
satisfaction of certain conditions precedent set forth in Section 6.1.

 

NOW, THEREFORE, in consideration of the premises and the agreements hereinafter
set forth and for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto hereby agree that on the
Amendment Effective Date (as defined below), the Existing Credit Agreement shall
be amended and restated in its entirety as follows:

 

SECTION 1.                   Definitions

 

1.1.         Defined Terms.

 

(a)           As used herein, the following terms shall have the meanings
specified in this Section 1.1 unless the context otherwise requires (it being
understood that defined terms in this Agreement shall include in the singular
number the plural and in the plural the singular):

 

“ABL Priority Collateral” shall have the meaning assigned to such term in the
Intercreditor Agreement.

 

“ABR” shall mean, for any day, a rate per annum (rounded upwards, if necessary,
to the next 1/16 of 1%) equal to the greatest of (a) the Prime Rate in effect on
such day, (b) the Federal Funds Effective Rate in effect on such day plus ½ of
1% and (c) the Eurodollar Rate for a three month Interest Period on such day (or
if such day is not a Business Day, the immediately preceding Business Day) plus
1%; provided that, for the avoidance of doubt, the Eurodollar Rate for any day
shall be calculated on a daily basis in a manner consistent with the definition
of “Eurodollar Rate”.  Any change in the ABR due to a change in the Prime Rate,
the Federal Funds Effective Rate or the Eurodollar Rate shall be effective as of
the opening of business on the effective day of such change in the Prime Rate,
the Federal Funds Effective Rate or the Eurodollar Rate, respectively.

 

“ABR Loan” shall mean each Loan bearing interest at the rate provided in
Section 2.8(a) and, in any event, shall include all Swingline Loans and
Protective Advances.

 

“ABR Margin” shall mean:

 

--------------------------------------------------------------------------------


 

(a)           From and after the Amendment Effective Date until the first day of
the first fiscal quarter commencing at least three months after the Amendment
Effective Date, the percentage set forth in Level II of the pricing grid below;
and

 

(b)           On the first day of each fiscal quarter thereafter (each, an
“Adjustment Date”), the ABR Margin shall be determined from the pricing grid
below based upon the Average Availability for the most recently ended three
month period immediately preceding such Adjustment Date, provided that if any
Borrowing Base Certificates are at any time restated or otherwise revised
(including as a result of an audit) or if the information set forth in any
Borrowing Base Certificates otherwise proves to be false or incorrect such that
the ABR Margin would have been higher than was otherwise in effect during any
period, without constituting a waiver of any Default or Event of Default arising
as a result thereof, interest due under this Agreement shall be immediately
recalculated at such higher rate for any applicable periods and shall be due and
payable on demand; provided further that if the Borrowing Base Certificates
(including any required financial information in support thereof) are not
received by the Administrative Agent by the date required pursuant to
Section 9.1(e), then the ABR Margin shall be determined as if the Average
Availability for the immediately preceding three-month period is at Level III
until such time as such Borrowing Base Certificates and supporting information
are received.

 

Level

 

Average Availability

 

ABR Margin

 

 

 

 

 

I

 

Greater than or equal to 66.0% of the Line Cap

 

0.75%

 

 

 

 

 

II

 

Greater than or equal to 33.0% of the Line Cap but less than 66.0% of the Line
Cap

 

1.00%

 

 

 

 

 

III

 

Less than 33.0% of the Line Cap

 

1.25%

 

“Account” shall mean, individually and collectively, any “Account” referred to
in the Security Agreement.

 

“Account Debtor” shall mean any Person obligated on an Account.

 

“Account Reserves” shall mean any and all reserves which the Security Agents
deem necessary, in their Permitted Discretion, to maintain (including, without
limitation, Dilution Reserves, reserves for rebates, discounts, warranty claims
and inventory returns and reserves for Permitted Liens on Eligible Accounts
ranking prior to the Lien of the Administrative Agent for the benefit of the
Secured Parties) with respect to the Eligible Accounts.  The Security Agents
may, from time to time, in their Permitted Discretion, adjust Account Reserves
used in computing the Borrowing Base upon not less than one Business Day’s prior
written notice to the Borrower.

 

“Adjusted Eligible Accounts” shall mean the excess, if any, of (i) Eligible
Accounts over (ii) Account Reserves.

 

“Adjusted Eligible Inventory” shall mean the excess, if any, of (i) Eligible
Inventory over (ii) Inventory Reserves.

 

2

--------------------------------------------------------------------------------


 

“Administrative Agent” shall mean JPMorgan Chase Bank, N.A., together with its
affiliates, as the arranger of the Commitments and as the administrative agent
for the Lenders under this Agreement and the other Credit Documents.

 

“Administrative Agent’s Office” shall mean the office of the Administrative
Agent located at 383 Madison Avenue, New York, NY 10179, or such other office as
the Administrative Agent may hereafter designate in writing as such to the other
parties hereto.

 

“Affiliate” shall mean, with respect to any Person, any other Person directly or
indirectly controlling, controlled by, or under direct or indirect common
control with such Person.  A Person shall be deemed to control a corporation if
such Person possesses, directly or indirectly, the power to direct or cause the
direction of the management and policies of such corporation, whether through
the ownership of voting securities, by contract or otherwise.

 

“Agents” shall mean each Joint Lead Arranger, the Administrative Agent, the
Security Agents and the Syndication Agent.

 

“Agreement” shall mean this Credit Agreement, as the same may be amended,
amended and restated, supplemented or otherwise modified from time to time.

 

“Amendment Effective Date” shall mean the date on which the conditions precedent
in Section 6.1 are satisfied, which date is May 9, 2012.

 

“Applicable Percentage” shall mean, with respect to any Lender, (a) with respect
to Revolving Credit Loans, Letters of Credit Outstanding or Swingline Loans, a
percentage equal to a fraction the numerator of which is such Lender’s
Commitment and the denominator of which is the Total Commitment (if the Total
Commitment has terminated or expired, the Applicable Percentages shall be
determined based upon such Lender’s share of the Total Credit Exposure at that
time); provided that in the case of Section 2.14 when a Defaulting Lender shall
exist, any such Defaulting Lender’s Commitment shall be disregarded in the
calculation and (b) with respect to Protective Advances or with respect to the
Total Credit Exposure, a percentage based upon its share of the Total Credit
Exposure and the unused Commitments; provided that in the case of Section 2.14
when a Defaulting Lender shall exist, any such Defaulting Lender’s Commitment
shall be disregarded in the calculation.

 

“Approved Fund” shall have the meaning provided in Section 14.6.

 

“Assignment and Acceptance” shall mean a customary assignment and acceptance
substantially in form reasonably satisfactory to the Administrative Agent.

 

“Authorized Officer” shall mean the Chairman of the Board, the President, the
Chief Financial Officer, the Treasurer or any other senior officer of the
Borrower designated as such in writing to the Administrative Agent and
Collateral Agent by the Borrower.

 

“Availability” shall mean, at any time, an amount equal to (a) the Line Cap
minus (b) the Total Credit Exposure.

 

“Available Commitment” shall mean an amount equal to the excess, if any, of
(a) the amount of the Total Commitment over (b) the sum of (i) the aggregate
principal amount of all Revolving Credit Loans then outstanding and (ii) the
aggregate Letters of Credit Outstanding at such time.

 

3

--------------------------------------------------------------------------------


 

“Average Availability” shall mean, for any period, the average amount of
Availability for each day during such period.

 

“Bankruptcy Code” shall have the meaning provided in Section 11.5.

 

“Board” shall mean the Board of Governors of the Federal Reserve System of the
United States (or any successor).

 

“Borrower” shall have the meaning provided in the preamble to this Agreement.

 

“Borrowing” shall mean and include (a) the incurrence of Swingline Loans from
the Swingline Lender on a given date, (b) the incurrence of a Protective Advance
from the Administrative Agent on a given date, and (c) the incurrence of one
Type of Revolving Credit Loan on a given date (or resulting from conversions on
a given date) having, in the case of Eurodollar Loans, the same Interest Period
(provided that ABR Loans incurred pursuant to Section 2.10(b) shall be
considered part of any related Borrowing of Eurodollar Loans).

 

“Borrowing Base” shall mean, at any time, the sum of (a) the product of 85%
multiplied by the Adjusted Eligible Accounts at such time, plus (b) the lesser
of (i) the product of 75% multiplied by the Adjusted Eligible Inventory, valued
at the lower of cost or market value, determined on a first-in-first-out basis,
at such time and (ii) the product of 85% multiplied by the Net Orderly
Liquidation Value percentage identified in the most recent inventory appraisal
ordered by the Security Agents multiplied by Adjusted Eligible Inventory, valued
at the lower of cost or market value, determined on a first-in-first-out basis,
at such time, minus (c) Reserves.

 

“Borrowing Base Certificate” shall mean a certificate, duly completed and signed
by an Authorized Officer of the Borrower, in a form on the Amendment Effective
Date which is satisfactory to each Initial Lender and following the Amendment
Effective Date in such form or another form which is reasonably acceptable to
the Security Agents in their sole discretion.

 

“Business Day” shall mean any day excluding Saturday, Sunday and any day that
shall be in The City of New York a legal holiday or a day on which banking
institutions are authorized by law or other governmental actions to close,
provided that, when used in connection with a Eurodollar Loan, the term
“Business Day” shall also exclude any day on which banks are not open for
dealings in dollar deposits in the London interbank market.

 

“Canadian Dollars” and shall mean the lawful money of Canada.

 

“Canadian Letter of Credit Sublimit” shall mean $5,000,000, as the same may be
reduced from time to time pursuant to Section 3.1.

 

“Capital Expenditures” shall mean, for any period, the aggregate of all
expenditures (whether paid in cash or accrued as liabilities and including in
all events all amounts expended or capitalized under Capital Leases, but
excluding any amount representing capitalized interest or amounts expended or
expensed under leases that are not Capital Leases) by Parent, Holdings, the
Borrower and the Restricted Subsidiaries during such period that, in conformity
with GAAP, are or are required to be included as additions during such period to
property, plant or equipment reflected in the consolidated balance sheet of the
Parent, provided that the term “Capital Expenditures” shall not include
(a) expenditures made in connection with the replacement, substitution or
restoration of assets to the extent financed (i) from insurance proceeds paid on
account of the loss of or damage to the assets being replaced or restored or
(ii) with awards of compensation arising from the taking by eminent domain or

 

4

--------------------------------------------------------------------------------


 

condemnation of the assets being replaced, (b) the purchase price of equipment
that is purchased simultaneously with the trade-in of existing equipment to the
extent that the gross amount of such purchase price is reduced by the credit
granted by the seller of such equipment for the equipment being traded in at
such time or (c) the purchase of plant, property or equipment made within one
year of the sale of any asset (other than sales of inventory in the ordinary
course of business) to the extent purchased with the proceeds of such sale.

 

“Capital Lease” shall mean, as applied to any Person, any lease of any property
(whether real, personal or mixed) by that Person as lessee that, in conformity
with GAAP, is, or is required to be, accounted for as a capital lease on the
balance sheet of that Person.

 

“Capitalized Lease Obligations” shall mean, as applied to any Person, all
obligations under Capital Leases of such Person or any of its Subsidiaries, in
each case taken at the amount thereof accounted for as liabilities in accordance
with GAAP.

 

“Cash Dominion Period” shall mean (i) each period commencing on any date that
Availability shall have been less than the greater of (x) 12.5% of the Borrowing
Base and (y) $10.0 million for five consecutive Business Days and ending on the
date that Availability shall have been at least equal to the greater of
(x) 12.5% of the Borrowing Base and (y) $10.0 million for 21 consecutive
calendar days, (ii) each period during which an Event of Default under
Section 11.1 or 11.5 shall have occurred and is continuing, or (iii) each period
commencing on the later of (A) the occurrence of an Event of Default under
Section 11.3(a) (solely to the extent such Event of Default relates to the
failure to deliver Borrowing Base Certificates pursuant to Section 9.1(e)) or
Section 11.2 (solely to the extent resulting from any Borrowing Base Certificate
having been incorrect in any material respect in a manner adverse to interests
of the Lenders) and (B) the date on which the Administrative Agent, the Security
Agents or the Required Lenders have provided written notice to the Borrower of
an election to commence a Cash Dominion Period as a result of such Event of
Default, and ending on the date on which such Event of Default has been cured or
waived.

 

“Cash Management Agreement” shall mean any agreement or arrangement to provide
cash management services, including treasury, depository, overdraft, credit or
debit card, purchase card, electronic funds transfer, controlled disbursement
services, foreign exchange facilities, merchant services (other than those
constituting a line of credit) and other cash management arrangements.

 

“Cash Management Bank” shall mean any Person that at the time it enters into a
Cash Management Agreement is a Lender or an Affiliate of a Lender, in its
capacity as a party to such Cash Management Agreement.

 

“Change of Control” shall mean the occurrence of any of the following:

 

(1)                                 the acquisition by any Person or group
(within the meaning of Section 13(d)(3) or Section 14(d)(2) of the Exchange Act,
or any successor provision), including any group acting for the purpose of
acquiring, holding or disposing of securities (within the meaning of
Rule 13d-5(b)(1) under the Exchange Act), other than the Permitted Holders, in a
single transaction or in a related series of transactions, by way of merger,
consolidation or other business combination or purchase of beneficial ownership
(within the meaning of Rule 13d-3 under the Exchange Act, or any successor
provision) of 50% or more of the total voting power of the Voting Stock of
Parent or any of its direct or indirect parent corporations;

 

(2)                                 Holdings shall cease to own directly and of
record 100% of the equity interests of the Borrower; or

 

5

--------------------------------------------------------------------------------


 

(3)                                 Parent shall cease to own directly and of
record 100% of the equity interests of Holdings.

 

“Class”, when used in reference to any Loan or Borrowing, shall refer to whether
such Loan, or the Loans comprising such Borrowing, are Existing Loans or
Extended Loans (of the same Extension Series) and, when used in reference to any
Commitment, refers to whether such Commitment is an Existing Commitment or an
Extended Commitment (of each Extension Series).

 

“Co-Collateral Agent” shall mean General Electric Capital Corporation, as the
co-collateral agent for the Lenders under this Agreement and the other Credit
Documents.

 

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.

 

“Collateral” shall have the meaning assigned to such term in the Pledge
Agreement, the Security Agreement or any Mortgage, as applicable, and shall
include any equivalent term in any such document.

 

“Collateral Access Agreement” shall have the meaning assigned to such term in
the Security Agreement.

 

“Collateral Agent” shall mean JPMorgan Chase Bank, N.A., as the Administrative
Agent, (i) in its capacity as “secured party” named in all Uniform Commercial
Code financing statements (or similar filings under other personal property
security legislation) filed pursuant to the Credit Documents and (ii) as
“collateral agent” for the Secured Parties under the Security Documents,
together with its successors in any such capacity (it being understood that
JPMorgan Chase Bank, N.A. shall serve in such capacity as “secured party”
subject to direction by the Security Agents).

 

“Collection Account” shall have the meaning assigned to such term in the
Security Agreement.

 

“Commitment” shall mean (a) with respect to each Initial Lender, the amount set
forth opposite such Initial Lender’s name on Schedule 1.1(b) as such Initial
Lender’s “Commitment” and (b) in the case of any Lender that becomes a Lender
after the Amendment Effective Date, the amount specified as such Lender’s
“Commitment” in the Assignment and Acceptance pursuant to which such Lender
assumed a portion of the Total Commitment, in each case of the same may be
changed from time to time pursuant to terms hereof.  The aggregate amount of the
Commitments as of the Amendment Effective Date is $100,000,000.

 

“Commitment Fee Rate” shall mean, with respect to the Available Commitment on
any day, 0.375% per annum.

 

“Commitment Utilization Percentage” shall mean, on any date, the percentage
equivalent to a fraction (a) the numerator of which is the Total Credit Exposure
and (b) the denominator of which is the Total Commitment.

 

“Confidential Information” shall have the meaning provided in Section 14.16.

 

“Consolidated Earnings” shall mean, for any period, “income (loss) before the
deduction of income taxes” of Parent, Holdings, the Borrower and the Restricted
Subsidiaries, excluding extraordinary losses and extraordinary gains, for such
period, determined in accordance with GAAP, provided that any “income (loss)
before the deduction of income taxes” from disposed or discontinued

 

6

--------------------------------------------------------------------------------


 

operations shall be excluded; provided further that Consolidated Earnings shall
include equity method income (or loss) of any joint venture to which Parent,
Holdings, the Borrower or any Restricted Subsidiary is a party in an aggregate
amount, for any period, not to exceed 10% of Consolidated EBITDA for such period
(or, if greater, in the case of income, the amount of cash actually received by
Holdings, the Borrower or its Restricted Subsidiaries during such period through
dividends or other distributions from such joint venture).

 

“Consolidated EBITDA” shall mean, for any period, the sum, without duplication,
of the amounts for such period of (a) Consolidated Earnings and to the extent
already deducted in arriving at Consolidated Earnings for such period:
(b) Consolidated Interest Expense, (c) depreciation expense, (d) amortization
expense, including amortization of deferred financing fees, (e) unusual or
non-recurring charges and restructuring charges or reserves (including
severance, relocation costs and one-time compensation charges and other costs
related to closure of facilities) in an amount not to exceed $15,000,000 in any
Test Period, (f) non-cash charges (other than accruals of liabilities in the
ordinary course of business) (provided that if any such non cash charges
represent an accrual or reserve for potential cash items in any future period,
the cash payment in respect thereof in such future period shall be subtracted
from Consolidated EBITDA to such extent, and excluding amortization of a prepaid
cash item that was paid in a prior period), (g) losses on asset sales (other
than sales of inventory in the ordinary course of business), (h)  Transaction
Expenses, (i) any expenses or charges incurred in connection with any issuance
of debt, equity securities or any refinancing transaction and (j) any fees and
expenses related to Permitted Acquisitions, (k) any deduction for minority
interest expense (except to the extent of dividends to minority stockholders
during such period), (l) the amount of consulting and advisory fees and related
expenses paid to KKR Capstone, KKR or any of their respective Affiliates and
directors and officers’ insurance premiums paid for the account of any of the
foregoing in an amount not to exceed $4,000,000 in any Test Period, less,
without duplication, the sum of the following amounts for such period to the
extent they increased Consolidated Earnings in such period of (m) non-recurring
gains, (n) non-cash gains (excluding (i) accruals of revenue in the ordinary
course of business and (ii) any such non-cash gain to the extent it represents
the reversal of an accrual or reserve for potential cash items that reduced
Consolidated EBITDA in any prior period) and (o) gains on asset sales (other
than sales of inventory in the ordinary course of business), all as determined
on a consolidated basis for Parent, Holdings, the Borrower and the Restricted
Subsidiaries in accordance with GAAP, provided that (i) there shall be excluded
from Consolidated Earnings for any period the income from continuing operations
before income taxes and extraordinary items of all Unrestricted Subsidiaries for
such period to the extent otherwise included in Consolidated Earnings, except to
the extent actually received in cash by Holdings, the Borrower or its Restricted
Subsidiaries during such period through dividends or other distributions,
(ii) there shall be excluded in determining Consolidated EBITDA non-operating
currency transaction gains and losses and (iii) to the extent included in
Consolidated Earnings, there shall be excluded in determining Consolidated
EBITDA for any period any non-cash adjustments resulting from the application of
Statement of Financial Accounting Standards No. 133 and its related
pronouncements and interpretations.

 

“Consolidated Interest Expense” shall mean, for any period, the interest expense
(including that attributable to Capital Leases in accordance with GAAP but
excluding any interest expense in the form of pay-in-kind interest or accretion
of principal in respect of the Initial PIK Convertible Notes), net of interest
income, of Parent, Holdings, the Borrower and the Restricted Subsidiaries on a
consolidated basis with respect to all outstanding Indebtedness of Parent,
Holdings, the Borrower and the Restricted Subsidiaries, including all
commissions, discounts and other fees and charges owed with respect to letters
of credit and bankers’ acceptance financing and net costs under Hedge Agreements
(other than (x) currency swap agreements, currency future or option contracts
and other similar agreements and (y) any non-cash interest expense attributable
to the movement in the mark to market valuation of obligations under Hedge
Agreements or other derivative instruments pursuant to

 

7

--------------------------------------------------------------------------------


 

Statement of Financial Accounting Standards No. 133), but excluding, however,
(a) amortization of deferred financing costs, debt issuance costs, commissions,
fees and expenses and (b) expensing of financing fees; provided that there shall
be excluded from Consolidated Interest Expense for any period the interest
expense (or income) of all Unrestricted Subsidiaries for such period to the
extent otherwise included in Consolidated Interest Expense.

 

“Credit Documents” shall mean this Agreement, the Intercreditor Agreement, the
Security Documents, each Letter of Credit and any promissory notes issued by the
Borrower hereunder.

 

“Credit Event” shall mean and include the making (but not the conversion or
continuation) of a Loan and the issuance, extension or amendment (to the extent
such amendment increases the amount thereof) or renewal of a Letter of Credit.

 

“Credit Exposure” shall mean with respect to any Lender the sum of the following
on such date:  (i) the outstanding amount of Revolving Credit Loans of such
Lender (including, if any, Extended Loans) plus (ii) the Letter of Credit
Exposure of such Lender plus (iii) the Swingline Exposure of such Lender plus
(iv) an amount equal to such Lender’s Applicable Percentage, if any, of the
aggregate principal amount of Protective Advances outstanding at such time.

 

“Credit Party” shall mean each of the Borrower and the Guarantors.

 

“Default” shall mean an Event of Default or any event, act or condition that
with notice or lapse of time, or both, would constitute an Event of Default.

 

“Defaulting Lender” shall mean any Lender, as reasonably determined by the
Administrative Agent in good faith, that has (a) failed to fund any portion of
its Loans or participations in Letters of Credit, Swingline Loans or Protective
Advances within three Business Days of the date required to be funded by it
hereunder, (b) notified the Borrower, the Administrative Agent, the Letter of
Credit Issuer, the Swingline Lender or any Lender in writing that it does not
intend to comply with any of its funding obligations under this Agreement or has
made a public statement to the effect that it does not intend to comply with its
funding obligations under this Agreement or under other agreements generally (as
reasonably determined by the Administrative Agent) under which it has committed
to extend credit, (c) failed, within three Business Days after written request
by the Administrative Agent, to confirm that it will comply with the terms of
this Agreement relating to its obligations to fund prospective Revolving Credit
Loans and participations in then outstanding Letters of Credit, Swingline Loans
and Protective Advances, (d) otherwise failed to pay over to the Administrative
Agent or any other Lender any other amount required to be paid by it hereunder
within three Business Days of the date when due, unless the subject of a good
faith dispute, or (e) (i) become or is insolvent or has a parent company that
has become or is insolvent or (ii) become the subject of a bankruptcy or
insolvency proceeding, or has had a receiver, conservator, trustee or custodian
appointed for it, or has taken any action in furtherance of, or indicating its
consent to, approval of or acquiescence in any such proceeding or appointment or
has a parent company that has become the subject of a bankruptcy or insolvency
proceeding, or has had a receiver, conservator, trustee or custodian appointed
for it, or has taken any action in furtherance of, or indicating its consent to,
approval of or acquiescence in any such proceeding or appointment.

 

“Designated Non-Cash Consideration” shall mean the fair market value of non-cash
consideration received by the Borrower or a Restricted Subsidiary in connection
with a sale, transfer or other disposition of assets pursuant to
Section 10.4(b) that is designated as Designated Non-Cash Consideration pursuant
to a certificate of an Authorized Officer of the Borrower, setting forth the
basis of such valuation less the amount of cash received in connection with a
subsequent sale of such Designated Non-Cash Consideration.

 

8

--------------------------------------------------------------------------------


 

“Dilution Factors” shall mean, without duplication, with respect to any period,
the aggregate amount of all deductions, credit memos, returns, adjustments,
allowances, bad debt write-offs and other non-cash credits which are recorded to
reduce accounts receivable.

 

“Dilution Ratio” shall mean, at any date, the amount (expressed as a percentage)
equal to (a) the aggregate amount of the applicable Dilution Factors for the 12
most recently ended fiscal months divided by (b) total gross sales for the 12
most recently ended fiscal months.

 

“Dilution Reserve” shall mean, at any date, the product of (a) the excess (if
positive) of (i) the applicable Dilution Ratio minus (ii) 5.0% multiplied by
(b) the Eligible Accounts of the applicable Credit Parties, as the context may
require, on such date.

 

“Document” shall have the meaning assigned to such term in the Security
Agreement.

 

“Dollar Equivalent” shall mean, on any date of determination, (a) with respect
to any amount denominated in Dollars, such amount, and (b) with regard to any
Letter of Credit denominated in Canadian Dollars, the amount of Dollars which is
equivalent to the amount so expressed in Canadian Dollars at the applicable
quoted spot rate on the appropriate page of the Reuter’s Screen as determined by
the Administrative Agent at the relevant time.

 

“Dollars” and “$” shall mean dollars in lawful currency of the United States of
America.

 

“Domestic Subsidiary” shall mean each Subsidiary of the Borrower that is
organized under the laws of the United States, any state thereof, or the
District of Columbia.

 

“Drawing” shall have the meaning provided in Section 3.4(b).

 

“Eligible Accounts” shall mean, at any time, the Accounts of any Credit Party
(other than Holdings) which in accordance with the terms hereof are eligible as
the basis for the extension of Revolving Loans and Swingline Loans and the
issuance of Letters of Credit hereunder.  Eligible Accounts shall not include
any Account:

 

(a)                                 which is not subject to a first priority
perfected security interest in favor of the Administrative Agent (for the
benefit of the Secured Parties);

 

(b)                                 which is subject to any Lien other than
(i) a Lien in favor of the Collateral Agent for the benefit of the Secured
Parties, (ii) a Permitted Lien and (iii) Liens permitted hereunder pursuant to
clause (h) of Section 10.2(A);

 

(c)                                  (i) which is unpaid more than 90 days after
the date of the original invoice therefor (except that up to $2,500,000 of
Accounts which are unpaid more than 120 days after the date of the original
invoice but otherwise meet the requirements of this definition may be included)
or more than 60 days after the original due date, or (ii) which has been written
off the books of the Credit Parties or otherwise designated as uncollectible;

 

(d)                                 which is owing by an Account Debtor for
which more than 50% of the Accounts owing from such Account Debtor and its
Affiliates are ineligible;

 

(e)                                  which is owing by an Account Debtor to the
extent the aggregate amount of Accounts owing from such Account Debtor and its
Affiliates to the Credit Parties exceeds 15.0% (or, in the case of an Account
Debtor (i) with an Investment Grade Rating but not a High

 

9

--------------------------------------------------------------------------------


 

Investment Grade Rating, 20.0% or (ii) with a High Investment Grade Rating,
30.0%) of the aggregate amount of Eligible Accounts of the Credit Parties but
only to the extent of such excess over the applicable threshold;

 

(f)                                   with respect to which any covenant,
representation, or warranty contained in this Agreement or in the Security
Agreement has been breached or is not true in any material respect;

 

(g)                                  which (i) does not arise from the sale of
goods or performance of services in the ordinary course of business, (ii) is not
evidenced by an invoice or other documentation reasonably satisfactory to the
Security Agents which has been sent to the Account Debtor, (iii) represents a
progress billing, (iv) is contingent upon a Credit Party’s completion of any
further performance, (v) represents a sale on a bill-and-hold, guaranteed sale,
sale-and-return, sale on approval, consignment, cash-on-delivery or any other
repurchase or return basis or (vi) relates to payments of interest;

 

(h)                                 for which (i) the goods giving rise to such
Account have not been shipped to the Account Debtor or (ii) the services giving
rise to such Account have not been performed by the applicable Credit Party or
if such Account was invoiced more than once, unless, (A) in the case of clause
(h)(i) preceding, the Account Debtor on such Account has instructed the
applicable Credit Party in writing to deliver such goods to a designated area at
or near the applicable Credit Party’s facility or otherwise store such goods for
the account of such Account Debtor and has agreed, pursuant to the terms of the
quotation or purchase order for such Account or by separate agreement, that such
delivery or storage constitutes delivery of such goods by the Borrower, in any
such case in form and substance reasonably satisfactory to the Security Agents;

 

(i)                                     which is owed by an Account Debtor which
has (i) applied for, suffered, or consented to the appointment of any receiver,
custodian, trustee, or liquidator of its assets, (ii) had possession of all or a
material part of its property taken by any receiver, custodian, trustee or
liquidator, (iii) filed, or had filed against it, any request or petition for
liquidation, reorganization, arrangement, adjustment of debts, adjudication as
bankrupt, winding-up or voluntary or involuntary case under any state or federal
bankruptcy laws unless the Security Agents shall have determined in their sole
discretion to include such Accounts, (iv) admitted in writing its inability to
pay its debts as they become due, (v) become insolvent or (vi) ceased operation
of its business;

 

(j)                                    which is owed by any Account Debtor which
has sold all or a substantially all of its assets;

 

(k)                                 which is owed by an Account Debtor which
(i) does not maintain an office in the U.S. or Canada (other than Quebec) or
(ii) is not organized under applicable law of the U.S., any state of the U.S. or
the District of Columbia, Canada, or any province or other political subdivision
of Canada (other than Quebec) unless, in either case, such Account is backed by
a letter of credit reasonably acceptable to the Security Agents which is in the
possession of, has been assigned to and is directly drawable by the Collateral
Agent;

 

(l)                                     which is owed in any currency other than
U.S. dollars;

 

(m)                             which is owed by (i) the government (or any
department, agency, public corporation, or instrumentality thereof) of any
country other than the U.S. unless such Account is backed by a letter of credit
reasonably acceptable to the Security Agents which is in the possession of and
directly drawable by the Collateral Agent or (ii) the government of the U.S., or
any department, agency, public corporation, or instrumentality thereof, unless
the Federal

 

10

--------------------------------------------------------------------------------


 

Assignment of Claims Act of 1940, as amended (31 U.S.C. § 3727 et seq. and 41
U.S.C. § 15 et seq.), and any other steps necessary to perfect the Lien of the
Collateral Agent in such Account have been complied with to the Security Agents’
reasonable satisfaction;

 

(n)                                 which is owed by (i) any employee, officer,
director, agent or direct stockholder of any Credit Party or (ii) any other
Affiliate of any Credit Party with respect to which such Credit Party does not
deal on an arms-length basis;

 

(o)                                 which is owed by an Account Debtor or any
Affiliate of such Account Debtor to which such Credit Party is indebted, but
only to the extent of such indebtedness or is subject to any security, deposit,
progress payment, advance payment or deposit, retainage or other similar advance
made by or for the benefit of an Account Debtor, in each case to the extent
thereof;

 

(p)                                 which is subject to any counterclaim,
deduction, defense, setoff or dispute but only to the extent of any such
counterclaim, deduction, defense, setoff or dispute;

 

(q)                                 which is evidenced by any promissory note,
chattel paper, or instrument;

 

(r)                                    which is owed by an Account Debtor
located in any jurisdiction which requires filing of a “Notice of Business
Activities Report” or other similar report in order to permit the Borrower to
seek judicial enforcement in such jurisdiction of payment of such Account,
unless the Borrower has filed such report or qualified to do business in such
jurisdiction;

 

(s)                                   with respect to which such Credit Party
has made any agreement with the Account Debtor for any reduction thereof, other
than discounts and adjustments given in the ordinary course of business, or any
Account which was partially paid and such Credit Party created a new receivable
for the unpaid portion of such Account;

 

(t)                                    which does not comply in all material
respects with the requirements of all applicable laws and regulations, whether
Federal, state or local, including without limitation the Federal Consumer
Credit Protection Act, the Federal Truth in Lending Act and Regulation Z of the
Board;

 

(u)                                 which is for goods that have been sold under
a purchase order or pursuant to the terms of a contract or other agreement or
understanding (written or oral) that indicates or purports that any Person other
than a Credit Party has or has had an ownership interest in such goods, or which
indicates any party other than a Credit Party as payee or remittance party;

 

(v)                                 which was created on cash on delivery terms;
or

 

(w)                               which the Security Agents in their Permitted
Discretion otherwise determine to be ineligible.

 

In determining the amount of an Eligible Account, the face amount of an Account
may, in the Security Agents’ Permitted Discretion, be reduced by, without
duplication, to the extent not reflected in such face amount, (i) the amount of
all accrued and actual discounts, claims, credits or credits pending,
promotional program allowances, price adjustments, finance charges or other
allowances (including any amount that the applicable Credit Party may be
obligated to rebate to an Account Debtor pursuant to the terms of any agreement
or understanding (written or oral)) and (ii) the aggregate amount of all cash
received in respect of such Account but not yet applied by such Credit Party to
reduce the amount of such Account.

 

11

--------------------------------------------------------------------------------


 

Standards of eligibility may be made more restrictive (and such increased
restrictiveness subsequently reversed in whole or in part) from time to time
solely by the Security Agents in the exercise of their Permitted Discretion,
with any such changes to be effective one Business Day after delivery of written
notice thereof to the Borrower and the Lenders.

 

“Eligible Inventory” shall mean, at any time, the Inventory of any Credit Party
(other than Holdings) which in accordance with the terms hereof is eligible as
the basis for the extension of Revolving Loans, Swingline Loans and the issuance
of Letters of Credit hereunder.  Eligible Inventory shall not include any
Inventory:

 

(a)                                 which is not subject to a first priority
perfected Lien in favor of the Administrative Agent (for the benefit of the
Secured Parties);

 

(b)                                 which is subject to any Lien other than
(i) a Lien in favor of the Administrative Agent for the benefit of the Secured
Parties, (ii) a Permitted Lien and (iii) Liens permitted hereunder pursuant to
clause (h) of Section 10.2(A);

 

(c)                                  which is, in the Security Agents’ Permitted
Discretion, slow moving, obsolete, unmerchantable, defective, unfit for sale or
unacceptable due to age, type, category and/or quantity;

 

(d)                                 with respect to which any covenant,
representation, or warranty contained in this Agreement or the Security
Agreement has been breached or is not true in any material respect and which
does not conform in any material respect to all standards imposed by any
Governmental Authority;

 

(e)                                  in which any Person other than a Credit
Party shall (i) have any direct or indirect ownership, interest or title to such
Inventory or (ii) be indicated on any purchase order or invoice with respect to
such Inventory as having or purporting to have an interest therein;

 

(f)                                   which constitutes spare or replacement
parts, subassemblies, packaging and shipping material, manufacturing supplies,
samples, prototypes, displays or display items, bill-and-hold goods, repossessed
goods, defective or damaged goods, goods held on consignment, or goods which are
not of a type held for sale in the ordinary course of business;

 

(g)                                  which is not located in the U.S. or is in
transit with a common carrier from vendors and suppliers; provided that up to
$5,000,000 of Inventory in transit of the Credit Parties from vendors and
suppliers may be included as eligible pursuant to this clause (g) so long as
(i) the Security Agents shall have received (1) a true and correct copy of the
bill of lading and other shipping documents for such Inventory, (2) evidence of
satisfactory casualty insurance naming the Collateral Agent as loss payee and
otherwise covering such risks as the Security Agents may reasonably request and
(3) if the bill of lading is (A) non-negotiable and the inventory is in transit
within the United States, a duly executed Collateral Access Agreement from the
applicable customs broker for such Inventory or (B) negotiable, confirmation
that the bill is issued in the name of the Borrower and consigned to the order
of the Collateral Agent, and an acceptable agreement has been executed with the
Borrower’s customs broker, in which the customs broker agrees that it holds the
negotiable bill as agent for the Collateral Agent and has granted the Collateral
Agent access to the Inventory and (ii) the common carrier is not an Affiliate of
the applicable vendor or supplier;

 

12

--------------------------------------------------------------------------------


 

(h)                                 which is located in any location leased by a
Credit Party unless (A) the lessor has delivered to the Collateral Agent a
Collateral Access Agreement or (B) a Reserve for rent, charges and other amounts
due or to become due with respect to such facility has been established by the
Security Agents in their Permitted Discretion (which Reserve may be reduced if a
subsequent Collateral Access Agreement has been received by the Collateral
Agent);

 

(i)                                     which is located in any third party
warehouse or is in the possession of a bailee (other than a third party
processor) and is not evidenced by a Document (other than bills of lading to the
extent permitted by clause (g) above), unless (i) such warehouseman or bailee
has delivered to the Collateral Agent a Collateral Access Agreement and such
other documentation as the Security Agents may require or (ii) an appropriate
Inventory Reserve has been established by the Security Agents in their Permitted
Discretion;

 

(j)                                    which is being processed offsite at a
third party location or outside processor or is in-transit to or from said third
party location or outside processor;

 

(k)                                 which is a discontinued product or component
thereof;

 

(l)                                     which is the subject of a consignment by
such Credit Party as consignor, unless (i) a protective UCC-1 financing
statement has been properly filed against the consignee and (ii) there is a
written agreement acknowledging that such Inventory is held on consignment, that
such Credit Party retains title to such Inventory, that no Lien arising by,
through or under such consignee has attached or will attach to such Inventory
and requiring consignee to segregate the consigned Inventory from the
consignee’s other personal or movable property and having such other terms as
the Security Agents may require for consigned Inventory in their Permitted
Discretion;

 

(m)                             which contains or bears any intellectual
property rights licensed to such Credit Party unless the Security Agents are
satisfied that the Collateral Agent may sell or otherwise dispose of such
Inventory without (i) infringing the rights of such licensor, (ii) violating any
contract with such licensor, or (iii) incurring any liability with respect to
payment of royalties other than royalties incurred pursuant to sale of such
Inventory in the ordinary course under the current licensing agreement;

 

(n)                                 which is not reflected in a current
perpetual inventory report of such Credit Party (unless such Inventory is
reflected in a report to the Collateral Agent as “in transit” Inventory); or

 

(o)                                 for which reclamation rights have been
asserted by the seller.

 

Standards of eligibility may be made more restrictive from time to time (and
such increased restrictiveness subsequently reversed in whole or in part) solely
by the Security Agents in the exercise of their Permitted Discretion, with any
such changes to be effective one Business Day after delivery of written notice
thereof to the Borrower and the Lenders.

 

“Environmental Claims” shall mean any and all administrative, regulatory or
judicial actions, suits, demands, demand letters, claims, liens, notices of
noncompliance or violation, investigations (other than internal reports prepared
by the Borrower or any of the Subsidiaries (a) in the ordinary course of such
Person’s business or (b) as required in connection with a financing transaction
or an acquisition or disposition of Real Estate) or proceedings relating in any
way to any Environmental Law or any permit issued, or any approval given, under
any such Environmental Law (hereinafter, “Claims”), including (i) any and all
Claims by governmental or regulatory authorities for enforcement, cleanup,

 

13

--------------------------------------------------------------------------------


 

removal, response, remedial or other actions or damages pursuant to any
applicable Environmental Law and (ii) any and all Claims by any third party
seeking damages, contribution, indemnification, cost recovery, compensation or
injunctive relief resulting from Hazardous Materials or arising from alleged
injury or threat of injury to health, safety or the environment.

 

“Environmental Law” shall mean any applicable Federal, state, foreign or local
statute, law, rule, regulation, ordinance, code and rule of common law now or
hereafter in effect and in each case as amended, and any binding judicial or
administrative interpretation thereof, including any binding judicial or
administrative order, consent decree or judgment, relating to the environment,
human health or safety or Hazardous Materials.

 

“Equipment” shall have the meaning assigned to such term in the Security
Agreement.

 

“Equity Cure” shall have the meaning set forth in Section 10.9.

 

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time.  Section references to ERISA are to ERISA as in
effect at the date of this Agreement and any subsequent provisions of ERISA
amendatory thereof, supplemental thereto or substituted therefor.

 

“ERISA Affiliate” shall mean each person (as defined in Section 3(9) of ERISA)
that together with the Borrower or a Subsidiary would be deemed to be a “single
employer” within the meaning of Section 414(b) or (c) of the Code or, solely for
purposes of Section 302 of ERISA and Section 412 of the Code, is treated as a
single employer under Section 414 of the Code.

 

“Eurodollar Loan” shall mean any Revolving Credit Loan bearing interest at a
rate determined by reference to the Eurodollar Rate.

 

“Eurodollar Margin” shall mean:

 

(a)                                 From and after the Amendment Effective Date
until the first day of the first fiscal quarter commencing at least three months
after the Amendment Effective Date, the percentage set forth in Level II of the
pricing grid below; and

 

(b)                                 On the first day of each fiscal quarter
thereafter (each, an “Adjustment Date”), the Eurodollar Margin shall be
determined from the pricing grid below based upon the Average Availability for
the most recently ended three month period immediately preceding such Adjustment
Date, provided that if any Borrowing Base Certificates are at any time restated
or otherwise revised (including as a result of an audit) or if the information
set forth in any Borrowing Base Certificates otherwise proves to be false or
incorrect such that the Eurodollar Margin would have been higher than was
otherwise in effect during any period, without constituting a waiver of any
Default or Event of Default arising as a result thereof, interest due under this
Agreement shall be immediately recalculated at such higher rate for any
applicable periods and shall be due and payable on demand; provided further that
if the Borrowing Base Certificates (including any required financial information
in support thereof) are not received by the Administrative Agent by the date
required pursuant to Section 9.1(e), then the Eurodollar Margin shall be
determined as if the Average Availability for the immediately preceding
three-month period is at Level III until such time as such Borrowing Base
Certificates and supporting information are received.

 

14

--------------------------------------------------------------------------------


 

Level

 

Average Availability

 

Eurodollar Margin

 

 

 

 

 

 

 

I

 

Greater than or equal to 66.0% of the Line Cap

 

1.75

%

 

 

 

 

 

 

II

 

Greater than or equal to 33.0% of the Line Cap but less than 66.0% of the Line
Cap

 

2.00

%

 

 

 

 

 

 

III

 

Less than 33.0% of the Line Cap

 

2.25

%

 

“Eurodollar Rate” shall mean, with respect to any Eurodollar Loan for any
Interest Period, the rate appearing on Reuters Screen LIBOR01 Page (or on any
successor or substitute page of such Service, or any successor to or substitute
for such Service, providing rate quotations comparable to those currently
provided on such page of such Service, as determined by the Administrative Agent
from time to time for purposes of providing quotations of interest rates
applicable to dollar deposits in the London interbank market) at approximately
11:00 a.m., London time, two Business Days prior to the commencement of such
Interest Period, as the rate for dollar deposits with a maturity comparable to
such Interest Period.  In the event that such rate is not available at such time
for any reason, then the “Eurodollar Rate” with respect to such Eurodollar Loan
for such Interest Period shall be the rate at which dollar deposits of
$5,000,000 and for a maturity comparable to such Interest Period are offered by
the principal London office of the Administrative Agent in immediately available
funds in the London interbank market at approximately 11:00 a.m., London time,
two Business Days prior to the commencement of such Interest Period.

 

“Event of Default” shall have the meaning provided in Section 11.

 

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

 

“Excluded Subsidiary” shall mean (a) each Domestic Subsidiary that is not a
Material Subsidiary, (b) any Domestic Subsidiary substantially all the assets of
which consist of capital stock or other equity interests of Foreign
Subsidiaries, (c) each Domestic Subsidiary that is prohibited by (i) any
Requirement of Law or (ii) any applicable contractual requirement existing at
the time such Subsidiary becomes a Restricted Subsidiary (and for so long as
such restriction or any replacement or renewal thereof is in effect), in each
case, from guaranteeing or granting Liens to secure the Obligations, (d) each
Domestic Subsidiary that is a Subsidiary of a Foreign Subsidiary, (e) any other
Domestic Subsidiary with respect to which, in the reasonable judgment of the
Administrative Agent (confirmed in writing by notice to the Borrower), the cost
or other consequences (including any adverse tax consequences) of guaranteeing
or granting Liens to secure the Obligations shall be excessive in view of the
benefits to be obtained by the Lenders therefrom, (f) each Unrestricted
Subsidiary and (g) any non-wholly owned Subsidiary.  Each Domestic Subsidiary
that is not a Material Subsidiary as of the Amendment Effective Date is listed
on Schedule 1.1(c).

 

“Excluded Taxes” shall mean, with respect to the Administrative Agent, any
Lender, any Letter of Credit Issuer or any other recipient of any payment to be
made by or on account of any obligation of any Credit Party hereunder or under
any other Credit Document, (i) Taxes imposed on or measured by its net income or
branch profits (however denominated, and including (for the avoidance of doubt)
any backup withholding in respect thereof under Section 3406 of the Code or any
similar provision of state, local or foreign law), and franchise (and similar)
Taxes imposed on it (in lieu of net income taxes), in each case by a
jurisdiction (including any political subdivision thereof) as a result of such

 

15

--------------------------------------------------------------------------------


 

recipient being organized in, having its principal office in, or in the case of
any Lender, having its applicable lending office in, such jurisdiction, or as a
result of any other present or former connection between such recipient and the
jurisdiction of the Governmental Authority imposing such Tax (including any
political subdivision thereof) (other than any such connection arising solely
from this Agreement or any other Credit Documents or any transactions
contemplated thereunder), (ii) in the case of a Non-U.S. Lender (other than an
assignee pursuant to a request by the Borrower under Section 4.17), any United
States federal withholding Tax imposed on any payment by or on account of any
obligation of any Credit Party hereunder or under any other Credit Document that
is required to be imposed on amounts payable to such Non-U.S. Lender pursuant to
laws in force at the time such Non-U.S. Lender becomes a party hereto (or
designates a new lending office), except to the extent that such Non-U.S. Lender
(or its assignor, if any) was entitled, immediately prior to the designation of
a new lending office (or assignment), to receive additional amounts from the
Borrower with respect to such withholding Tax pursuant to Section 5.4(a),
(iii) Taxes attributable to a Lender’s failure to comply with Section 5.4(e), 
(iv) any additions to Tax,interest or penalties caused by the gross negligence
of the recipient of such payment and (v) any United States federal withholding
Tax imposed under FATCA.

 

“Existing Class” shall have the meaning provided in Section 2.15(e)(i).

 

“Existing Commitments” shall have the meaning provided in Section 2.15(e)(i).

 

“Existing Credit Agreement” shall have the meaning provided in the recitals
hereto.

 

“Extended Commitments” shall have the meaning provided in Section 2.15(e)(i).

 

“Extended Loans” shall have the meaning provided in Section 2.15(e)(i).

 

“Extending Lender” shall have the meaning provided in Section 2.15(e)(ii).

 

“Extension Amendment” shall have the meaning provided in Section 2.15(e)(iii).

 

“Extension Election” shall have the meaning provided in Section 2.15(e)(ii).

 

“Extension Request” shall have the meaning provided in Section 2.15(e)(i).

 

“Extension Series” shall mean all Extended Commitments that are established
pursuant to the same Extension Amendment (or any subsequent Extension Amendment
to the extent such Extension Amendment expressly provides that the Extended
Commitments are intended to be a part of any previously established Extension
Series) and that provide for the same interest margins, extension fees, maturity
and other terms.

 

“FATCA” shall mean Sections 1471 through 1474 of the Code (or any amended or
successor version that is substantively comparable and not materially more
onerous to comply with) and any current or future regulations or official
interpretations thereof.

 

“Federal Funds Effective Rate” shall mean, for any day, the weighted average of
the per annum rates on overnight federal funds transactions with members of the
Federal Reserve System arranged by federal funds brokers, as published on the
next succeeding Business Day by the Federal Reserve Bank of New York, or, if
such rate is not so published for any day that is a Business Day, the average of
the quotations for the day of such transactions received by the Administrative
Agent from three federal funds brokers of recognized standing selected by it.

 

16

--------------------------------------------------------------------------------


 

“Fees” shall mean all amounts payable pursuant to, or referred to in,
Section 4.1.

 

“Final Date” shall mean the date on which the Commitments shall have terminated,
no Loans shall be outstanding, the Letters of Credit Outstanding shall have been
reduced to zero and all other Obligations under this Agreement (other than
(a) obligations under Secured Hedge Agreements not yet due and payable,
(b) obligations under Cash Management Agreements not yet due and payable and
(c) contingent indemnification and expense reimbursement obligations with
respect to which no claim has been asserted) shall have been paid in full.

 

“Fitch” means Fitch Ratings, Ltd., a division of Fitch, Inc., or any successor
by merger or consolidation to its business.

 

“Fixed Charge Coverage Ratio” shall mean the ratio, for any Test Period, of
(a) Consolidated EBITDA for such Test Period minus the unfinanced portion of
Capital Expenditures made by Holdings, the Borrower and the Restricted
Subsidiaries during such Test Period minus expense for taxes paid in cash during
such Test Period net of cash refunds received during such Test Period to
(b) Fixed Charges for such Test Period, all calculated for Parent, Holdings, the
Borrower and the Restricted Subsidiaries on a consolidated basis, provided that
the Fixed Charge Coverage Ratio shall be calculated on a Pro Forma Basis.

 

“Fixed Charges” shall mean, with reference to any Test Period, without
duplication, cash Consolidated Interest Expense paid during such Test Period
plus payments of Capitalized Lease Obligations during such Test Period plus
scheduled principal payments on Indebtedness made during such Test Period plus
Restricted Payments (other than refinancings of Indebtedness with the proceeds
of Permitted Refinancing Indebtedness) paid in cash during such Test Period
pursuant to Section 10.6(c) or (d), all calculated for Parent, Holdings, the
Borrower and the Restricted Subsidiaries on a consolidated basis, provided that
there shall be excluded from Fixed Charges for any Test Period any of the
foregoing items to the extent attributable to Unrestricted Subsidiaries for such
Test Period and to the extent otherwise included in Fixed Charges for such Test
Period, except to the extent actually paid in cash by Parent, Holdings, the
Borrower or its Restricted Subsidiaries during such period (other than from
dividends or other distributions from an Unrestricted Subsidiary).

 

“Flood Insurance Laws” shall mean, collectively, (i) the National Flood
Insurance Act of 1968 as now or hereafter in effect or any successor statute
thereto, (ii) the Flood Disaster Protection Act of 1973 as now or hereafter in
effect or any successor statute thereto, (iii) the National Flood Insurance
Reform Act of 1994 as now or hereafter in effect or any successor statute
thereto and (iv) the Flood Insurance Reform Act of 2004 as now or hereafter in
effect or any successor statute thereto.

 

“Foreign Subsidiary” shall mean each Subsidiary of the Borrower that is not a
Domestic Subsidiary.

 

“Fronting Fee” shall have the meaning provided in Section 4.1(c).

 

“GAAP” shall mean generally accepted accounting principles in the United States
of America as in effect from time to time; provided, however, that if there
occurs after the date hereof any change in GAAP that affects in any respect the
calculation of any covenant contained in Section 10, the Lenders and the
Borrower shall negotiate in good faith amendments to the provisions of this
Agreement that relate to the calculation of such covenant with the intent of
having the respective positions of the Lenders and the Borrower after such
change in GAAP conform as nearly as possible to their respective positions as of
the date of this Agreement and, until any such amendments have been agreed upon,
the covenants in Section 10 shall be calculated as if no such change in GAAP has
occurred; provided further

 

17

--------------------------------------------------------------------------------


 

that, notwithstanding the foregoing or anything to the contrary in this
Agreement, capital leases and operating leases shall be subject to generally
accepted accounting principles in effect in the United States on the Amendment
Effective Date.  Notwithstanding any other provision contained herein, all terms
of an accounting or financial nature used herein shall be construed, and all
computations of amounts and ratios referred to herein shall be made, without
giving effect to any election under Statement of Financial Accounting Standards
159 (or any other Financial Accounting Standard having a similar result or
effect) to value any Indebtedness or other liabilities of Parent, Holdings, the
Borrower or any Restricted Subsidiary at “fair value”, as defined therein.

 

“Governmental Authority” shall mean any nation or government, any state,
province, territory or other political subdivision thereof, and any entity
exercising executive, legislative, judicial, regulatory or administrative
functions of or pertaining to government.

 

“Guarantee” shall mean the Guarantee by each Guarantor in favor of the
Administrative Agent for the benefit of the Secured Parties, dated as of May 29,
2009, as the same may be amended, supplemented or otherwise modified from time
to time.

 

“Guarantee Obligations” shall mean, as to any Person, any obligation of such
Person guaranteeing or intended to guarantee any Indebtedness of any other
Person (the “primary obligor”) in any manner, whether directly or indirectly,
including any obligation of such Person, whether or not contingent, (a) to
purchase any such Indebtedness or any property constituting direct or indirect
security therefor, (b) to advance or supply funds (i) for the purchase or
payment of any such Indebtedness or (ii) to maintain working capital or equity
capital of the primary obligor or otherwise to maintain the net worth or
solvency of the primary obligor, (c) to purchase property, securities or
services primarily for the purpose of assuring the owner of any such
Indebtedness of the ability of the primary obligor to make payment of such
Indebtedness or (d) otherwise to assure or hold harmless the owner of such
Indebtedness against loss in respect thereof; provided, however, that the term
“Guarantee Obligations” shall not include endorsements of instruments for
deposit or collection in the ordinary course of business.  The amount of any
Guarantee Obligation shall be deemed to be an amount equal to the stated or
determinable amount of the Indebtedness in respect of which such Guarantee
Obligation is made or, if not stated or determinable, the maximum reasonably
anticipated liability in respect thereof (assuming such Person is required to
perform thereunder) as determined by such Person in good faith.

 

“Guarantors” shall mean Holdings and the Subsidiary Guarantors.

 

“Hazardous Materials” shall mean (a) any petroleum or petroleum products,
radioactive materials, friable asbestos, urea formaldehyde foam insulation,
transformers or other equipment that contain dielectric fluid containing
regulated levels of polychlorinated biphenyls, and radon gas; (b) any chemicals,
materials or substances defined as or included in the definition of “hazardous
substances”, “hazardous waste”, “hazardous materials”, “extremely hazardous
waste”, “restricted hazardous waste”, “toxic substances”, “toxic pollutants”,
“contaminants”, or “pollutants”, or words of similar import, under any
applicable Environmental Law; and (c) any other chemical, material or substance,
which is prohibited, limited or regulated by any Environmental Law.

 

“Hedge Agreements” shall mean interest rate swap, cap or collar agreements,
interest rate future or option contracts, currency swap agreements, currency
future or option contracts, commodity price protection agreements or other
commodity price hedging agreements, and other similar agreements entered into by
the Borrower or any Restricted Subsidiary.

 

“Hedge Bank” shall mean any Person that (a) at the time it enters into a Secured
Hedge Agreement is a Lender or an Affiliate of a Lender or (b) with respect to
any Hedge Agreement entered

 

18

--------------------------------------------------------------------------------


 

into prior to the Signing Date, any Person that was a Lender or an Affiliate of
a Lender on the Signing Date, in its capacity as a party to such Secured Hedge
Agreement.

 

“High Investment Grade Rating” shall mean with respect to any Person, such
Person has at least the minimum rating indicated below from two out of the three
ratings agencies named below:

 

Ratings Agency

 

Minimum Rating

 

 

 

S&P

 

A- (stable)

 

 

 

Moody’s

 

A3 (stable)

 

 

 

Fitch

 

A- (stable)

 

“Historical Financial Statements” means as of the Amendment Effective Date, the
audited financial statements of Parent and its Subsidiaries, for the immediately
preceding three fiscal years, consisting of balance sheets and the related
consolidated statements of income, stockholders’ equity and cash flows for such
fiscal years.

 

“Holdings” shall have the meaning provided in the preamble to this Agreement.

 

“Increased Amount Date” shall have the meaning provided in Section 2.15.

 

“Indebtedness” of any Person shall mean (a) all indebtedness of such Person for
borrowed money, (b) the deferred purchase price of assets or services that in
accordance with GAAP would be included as liabilities in the balance sheet of
such Person, (c) the face amount of all letters of credit issued for the account
of such Person and, without duplication, all drafts drawn thereunder, (d) all
Indebtedness of a second Person secured by any Lien on any property owned by
such first Person, whether or not such Indebtedness has been assumed, (e) all
Capitalized Lease Obligations of such Person, (f) all obligations of such Person
under Hedge Agreements and (g) without duplication, all Guarantee Obligations of
such Person with respect to the obligations of another Person of a type
described in clauses (a) through (f) above, provided that (i) Indebtedness shall
not include trade payables and accrued expenses, in each case payable directly
or through a bank clearing arrangement and arising in the ordinary course of
business and (ii) for purposes of Section 11.4, the amount of any Indebtedness
in respect of any Hedge Agreement at any time, shall be the amount of any
required early termination payment by the Borrower or any Subsidiary at such
time.

 

“Indemnified Taxes” shall mean all Taxes, other than (i) Excluded Taxes or
(ii) Other Taxes, imposed on or with respect to, or measured by, any payment by
or on account of any obligation of any Credit Party hereunder or under any other
Credit Document.

 

“Initial Lender” shall mean each Lender listed on Schedule 1.1(b).

 

“Initial PIK Convertible Notes” shall mean the 8.0% convertible senior secured
third lien notes due 2016 of Parent and the Borrower, as co-issuers, outstanding
on the Amendment Effective Date and shall include any increase in such
convertible senior secured third lien notes as a result of the payment of in
kind interest thereon.

 

“Intercreditor Agreement” shall mean the Intercreditor Agreement, dated as of
May 13, 2009, by and among the Administrative Agent, the collateral agent under
the indenture relating to the

 

19

--------------------------------------------------------------------------------


 

Secured Notes and the collateral agent under the PIK Convertible Notes
Indenture, as the same may be amended or supplemented or otherwise modified from
time to time.

 

“Interest Coverage Ratio”: shall mean the ratio, for any Test Period, of
(a) Consolidated EBITDA for such Test Period to (b) Consolidated Interest
Expense during such Test Period.

 

“Interest Payment Date” shall mean (a) with respect to any ABR Loan (other than
a Swingline Loan), the first day of each January, April, July and October and
the Maturity Date, (b) with respect to any Eurodollar Loan, the last day of the
Interest Period applicable to the Borrowing of which such Loan is a part and, in
the case of a Eurodollar Loan Borrowing with an Interest Period of more than
three months’ duration, each day prior to the last day of such Interest Period
that occurs at intervals of three months’ duration after the first day of such
Interest Period and the Maturity Date, and (c) with respect to any Swingline
Loan, the day that such Loan is repaid and the Maturity Date.

 

“Interest Period” shall mean, with respect to any Eurodollar Loan, the interest
period applicable thereto, as determined pursuant to Section 2.9.

 

“Inventory” shall have the meaning assigned to such term in the Security
Agreement.

 

“Inventory Reserves” shall mean any and all reserves which the Security Agents
deem necessary, in their Permitted Discretion, to maintain (including, without
limitation, reserves for slow moving Inventory, intercompany profits and
Inventory shrinkage and Permitted Liens on any Eligible Inventory ranking prior
to the Liens of the Administrative Agent for the benefit of the Secured Parties)
with respect to the Inventory or any Credit Party.  The Security Agents may,
from time to time, in their Permitted Discretion, adjust Inventory Reserves used
in computing the Borrowing Base upon not less than one Business Day’s prior
written notice to the Borrower.

 

“Investment” shall have the meaning provided in Section 10.5.

 

“Investment Grade Rating” shall mean with respect to any Person, such Person has
at least the minimum rating indicated below from two out of the three ratings
agencies named below:

 

Ratings Agency

 

Minimum Rating

 

 

 

S&P

 

BBB- (stable)

 

 

 

Moody’s

 

Baa3 (stable)

 

 

 

Fitch

 

BBB- (stable)

 

“Joinder Agreement” shall mean an agreement pursuant to which a New Commitment
is implemented pursuant to Section 2.15 in form reasonably satisfactory to the
Administrative Agent.

 

“Joint Lead Arrangers” shall mean J.P. Morgan Securities LLC, GE Capital
Markets, Inc. and Citigroup Global Markets Inc., as the joint lead arrangers for
the Lenders under this Agreement and the other Credit Documents.

 

“JPMCB” shall mean JPMorgan Chase Bank, N.A. and any successor thereto by
merger, consolidation or otherwise.

 

20

--------------------------------------------------------------------------------


 

“KKR” shall mean each of Kohlberg Kravis Roberts & Co., L.P. and KKR Associates,
L.P.

 

“L/C Maturity Date” shall mean the date that is five Business Days prior to the
Maturity Date.

 

“L/C Participant” shall have the meaning provided in Section 3.3(a).

 

“L/C Participation” shall have the meaning provided in Section 3.3(a).

 

“Latest Maturity Date” shall mean, at any date of determination, the latest
maturity or expiration date applicable to any Commitment hereunder at such time,
including the latest maturity or expiration date of any Extended Commitment, in
each case as extended in accordance with this Agreement from time to time.

 

“Lender” shall have the meaning provided in the preamble to this Agreement.

 

“Letter of Credit” shall mean each standby letter of credit issued pursuant to
Section 3.1.

 

“Letter of Credit Commitment” shall mean $35,000,000, as the same may be reduced
from time to time pursuant to Section 3.1.

 

“Letter of Credit Exposure” shall mean, with respect to any Lender at any time,
such Lender’s Applicable Percentage of the Letters of Credit Outstanding at such
time.

 

“Letter of Credit Fee” shall have the meaning provided in Section 4.1(b).

 

“Letter of Credit Issuer” shall mean JPMCB, any of its Affiliates or any
successor pursuant to Section 3.6.  The Letter of Credit Issuer may, in its
discretion, arrange for one or more Letters of Credit to be issued by Affiliates
of the Letter of Credit Issuer (including, without limitation, JPMorgan Chase
Bank, N.A., Toronto Branch), and in each such case the term “Letter of Credit
Issuer” shall include any such Affiliate with respect to Letters of Credit
issued by such Affiliate.  In the event that there is more than one Letter of
Credit Issuer at any time, references herein and in the other Credit Documents
to the Letter of Credit Issuer shall be deemed to refer to the Letter of Credit
Issuer in respect of the applicable Letter of Credit or to all Letter of Credit
Issuers, as the context requires.

 

“Letter of Credit Request” shall have the meaning provided in Section 3.2.

 

“Letters of Credit Outstanding” shall mean, at any time, the sum of, without
duplication, (a) the aggregate Stated Amount of all outstanding Letters of
Credit and (b) the aggregate amount of all Unpaid Drawings in respect of all
Letters of Credit.

 

“Lien” shall mean any mortgage, pledge, security interest, hypothecation,
assignment, lien (statutory or other) or similar encumbrance (including any
agreement to give any of the foregoing, any conditional sale or other title
retention agreement or any lease in the nature thereof).

 

“Line Cap” shall mean, at any time of determination, the lesser of (a) the Total
Commitment and (b) the Borrowing Base.

 

“Loan” shall mean any Revolving Credit Loan, Swingline Loan or Protective
Advance (including, if any, Extended Loans).

 

21

--------------------------------------------------------------------------------


 

“Management Group” shall mean, at any time, the Chairman of the Board, any
President, any Executive Vice President or Vice President, any Managing
Director, any Treasurer and any Secretary of any of Holdings, the Borrower or
any Subsidiaries at such time.

 

“Mandatory Borrowing” shall have the meaning provided in Section 2.1(c).

 

“Material Adverse Effect” shall mean a circumstance or condition affecting the
business, assets, operations, properties or financial condition of Holdings, the
Borrower and the Restricted Subsidiaries, taken as a whole, that would
materially adversely affect (a) the ability of Holdings, the Borrower and the
other Credit Parties, taken as a whole, to perform their obligations under this
Agreement or any of the other Credit Documents or (b) the rights and remedies of
the Administrative Agent, the Security Agents and the Lenders under this
Agreement or any of the other Credit Documents.

 

“Material Subsidiary” shall mean any Restricted Subsidiary other than (i) a
Restricted Subsidiary set forth on Schedule 1.1(c) or (ii) any other Restricted
Subsidiary of the Borrower (a) whose total assets at the last day of the Test
Period ending on the last day of the most recent fiscal period for which
Section 9.1 Financials have been delivered were less than or equal 5% of the
consolidated total assets of Parent, Holdings, the Borrower and the Restricted
Subsidiaries at such date or (b) whose gross revenues for such Test Period were
less than or equal to 5% of the consolidated gross revenues of Parent, Holdings,
the Borrower and the Restricted Subsidiaries for such period, in each case
determined in accordance with GAAP; provided that, notwithstanding subclauses
(i) and (ii) above, “Material Subsidiary” shall also include any of the
Borrower’s Subsidiaries selected by the Borrower which is required to ensure
that all Material Subsidiaries have in the aggregate (x) total assets at the
last day of the Test Period ending on the last day of the most recent fiscal
period for which Section 9.1 Financials have been delivered equal to or greater
than 95% of the total assets of Parent, Holdings, the Borrower and the
Restricted Subsidiaries at such date and (y) gross revenues for such Test Period
that were equal to or greater than 95% of the consolidated gross revenues of
Parent, Holdings, the Borrower and the Restricted Subsidiaries for such period,
in each case determined in accordance with GAAP.

 

“Maturity Date” shall mean the earliest of:

 

(a)           May 9, 2017 (or, if such day is not a Business Day, the
immediately preceding Business Day);

 

(b)           if any Subordinated Notes are outstanding on any day during the
period beginning 91 days prior to June 15, 2014 and ending on June 15, 2014, the
earliest such day (or, if such day is not a Business Day, the immediately
preceding Business Day) unless, on a Pro Forma Basis assuming full repayment of
the Subordinated Notes, the test set forth in Section 10.7(a)(H) is met on such
day;

 

(c)           if any Secured Notes are outstanding on any day during the period
beginning 91 days prior to April 15, 2016 and ending on April 15, 2016, the
earliest such day (or, if such day is not a Business Day, the immediately
preceding Business Day ) unless, on a Pro Forma Basis assuming full repayment of
the Secured Notes, the test set forth in Section 10.7(a)(H) is met on such day;
and

 

(d)           if any Permitted Additional Indebtedness with a final maturity
date that is prior to the Maturity Date is outstanding on any day during the
period beginning 91 days prior to the final maturity and ending on the final
maturity date, the earliest such day (or, if such day is not a Business Day, the
immediately preceding Business Day) unless, on a Pro Forma Basis assuming full
repayment of such Indebtedness, the test set forth in Section 10.7(a)(H) is met
on such day.

 

22

--------------------------------------------------------------------------------


 

“Maximum Incremental Facilities Amount” shall mean, at any date of
determination, (a) $50,000,000 minus (b) the sum of (i) the aggregate principal
amount of New Commitments incurred pursuant to Section 2.15(a) prior to such
date and (ii) the aggregate principal amount of Indebtedness issued or incurred
(including any unused commitments obtained) pursuant to
Section 10.1(A)(n)(i) prior to such date.

 

“Minimum Availability Period” shall mean any period (a) commencing when
Availability for any consecutive two calendar day period is less than the
greater of (i) 12.5% of the Borrowing Base and (ii) $10,000,000 and (b) ending
after Availability is at least the greater of (i) 12.5% of the Borrowing Base
and (ii) $10,000,000 for a period of 21 consecutive days.

 

“Moody’s” shall mean Moody’s Investors Service, Inc. or any successor by merger
or consolidation to its business.

 

“Mortgage” shall mean a Mortgage, Assignment of Leases and Rents, Security
Agreement and Financing Statement or other security document entered into by the
owner of a Mortgaged Property (or, to the extent any Credit Party holds a
leasehold interest in any Mortgaged Property, by the lessee of such Mortgaged
Property) in favor of the Collateral Agent for the benefit of the Secured
Parties in respect of that Mortgaged Property, in form reasonably satisfactory
to each Initial Lender, as the same may be amended, supplemented or otherwise
modified from time to time.

 

“Mortgaged Property” shall mean, initially, each parcel of real estate and the
improvements thereto identified on Schedule 1.1(a), and includes each other
parcel of real property and improvements thereto with respect to which a
Mortgage is granted pursuant to Section 9.15.

 

“Net Orderly Liquidation Value” shall mean, with respect to Inventory of any
Person, the net orderly liquidation value thereof as determined in a manner
reasonably acceptable to the Security Agents by an appraiser reasonably
acceptable to the Security Agents.

 

“New Commitments” shall have the meaning provided in Section 2.15.

 

“New Lender” shall have the meaning provided in Section 2.15.

 

“Non-Bank Certificate” shall have the meaning provided in Section 5.4(e).

 

“Non-U.S. Lender” shall mean any Lender or Letter of Credit Issuer that is not a
“United States person” as defined by Section 7701(a)(30) of the Code.

 

“Notice of Borrowing” shall have the meaning provided in Section 2.3.

 

“Notice of Conversion or Continuation” shall have the meaning provided in
Section 2.6.

 

“Obligations” shall have the meaning assigned to such term in the Security
Agreement.

 

“Other Taxes” shall mean all present or future stamp or documentary Taxes or any
other excise, property, intangible, mortgage recording or similar Taxes arising
from any payment made hereunder or under any other Credit Document or from the
execution, delivery or enforcement of, or otherwise with respect to, this
Agreement or any other Credit Document; provided that such term shall not
include any of the foregoing Taxes that (i) result from an assignment, grant of
a participation pursuant to Section 14.6 or transfer or assignment to or
designation of a new lending office or other office for receiving payments under
any Credit Document (“Assignment Taxes”) to the extent such Assignment

 

23

--------------------------------------------------------------------------------


 

Taxes are imposed as a result of a present or former connection between the
assignor/participating Lender and/or the assignee/Participant and the taxing
jurisdiction (other than a connection arising solely from any Credit Documents
or any transactions contemplated thereunder), except to the extent that any such
action described in this proviso is requested or required by any Credit Party or
(ii) are Excluded Taxes.

 

“Parent” shall have the meaning provided in the preamble to this Agreement.

 

“Participant” shall have the meaning provided in Section 14.6(c)(i).

 

“Participant Register” shall have the meaning provided in Section 14.6(c)(iii).

 

“PBGC” shall mean the Pension Benefit Guaranty Corporation established pursuant
to Section 4002 of ERISA, or any successor thereto.

 

“Perfection Certificate” shall mean a certificate of the Borrower in a form
approved by the Security Agents.

 

“Permitted Acquisition” shall mean the acquisition, by merger or otherwise, by
the Borrower or any of the Restricted Subsidiaries of assets or capital stock or
other equity interests, so long as (a) such acquisition and all transactions
related thereto shall be consummated in accordance with applicable law; (b) such
acquisition shall result in the issuer of such capital stock or other equity
interests becoming a Subsidiary Guarantor to the extent required by
Section 9.11; and (c) such acquisition shall result in the Administrative Agent
for the benefit of the applicable Lenders, being granted a security interest in
any capital stock or any assets so acquired to the extent required by Sections
9.11, 9.12 and/or 9.15.

 

“Permitted Additional Indebtedness” shall mean any Indebtedness of the Borrower
(other than the Secured Notes, the Initial PIK Convertible Notes, any Permitted
Additional PIK Convertible Notes and the Subordinated Notes) that is unsecured
or secured by a Lien ranking junior to the Lien on the ABL Priority Collateral
securing the Obligations pursuant to the terms of the Intercreditor Agreement;
provided that (a) the terms of such Indebtedness do not provide for any
scheduled repayment, mandatory redemption or sinking fund obligation prior to
the maturity date thereof (except to the extent such payments are not required
until following the Maturity Date) in excess of 1% per annum (other than
customary offers to purchase or prepayment requirements upon a change of
control, from excess cash flow or upon an asset sale or event of loss and
customary acceleration rights after an event of default), (b) no Subsidiary of
the Borrower other than a Subsidiary Guarantor is a guarantor or obligor with
respect to such Indebtedness, (c) the holders of such Permitted Additional
Indebtedness (or a trustee or agent authorized to act on behalf of such holders)
shall have executed a supplement to the Intercreditor Agreement agreeing to be
bound thereby, (d) no Event of Default shall have occurred and is continuing
immediately after giving effect to the issuance thereof and the application of
proceeds therefrom and (e) except in the case of Permitted Refinancing
Indebtedness either (x) on a Pro Forma Basis immediately after giving effect to
the issuance of any Permitted Additional Indebtedness, (i) the Fixed Charge
Coverage Ratio for the most recent Test Period for which Section 9.1 Financials
have been delivered would be at least 1.1 to 1.0 or (ii) the Interest Coverage
Ratio for the most recent Test Period for which Section 9.1 Financials have been
delivered would be at least 2.0 to 1.0 or (y) the aggregate amount of Permitted
Additional Indebtedness outstanding at the time of issuance thereof does not
exceed $50,000,000.

 

“Permitted Additional PIK Convertible Notes” shall mean up to $25,000,000
aggregate initial principal amount of convertible senior secured third lien
notes due 2016 (including any increase in such convertible senior secured third
lien notes as a result of the payment of in kind interest thereon) of

 

24

--------------------------------------------------------------------------------


 

Parent and the Borrower, as co-issuers, having terms and conditions not less
favorable to the Lenders than the Initial PIK Convertible Notes and with respect
to which the holders (or a trustee or agent on behalf of such holders) shall
have executed a supplement to the Intercreditor Agreement agreeing to be bound
thereby on the same terms applicable to the holders of Initial PIK Convertible
Notes.

 

“Permitted Discretion” shall mean the Security Agents’ commercially reasonable
judgment, exercised in good faith in accordance with their customary business
practices for asset-based lending transactions; provided that any standard of
eligibility or reserve established or modified by the Security Agents shall have
a reasonable relationship to circumstances, conditions, events or contingencies
which are the basis for such standard of eligibility or reserve, as reasonably
determined, without duplication, by the Security Agents in good faith.

 

“Permitted Holders” shall mean, collectively, KKR, its Affiliates and the
Management Group.

 

“Permitted Investments” shall mean (a) (i) Dollars, Pounds Sterling, Euros and
Canadian Dollars and (ii) securities issued or unconditionally guaranteed by the
United States government or any agency or instrumentality thereof, in each case
having maturities of not more than 24 months from the date of acquisition
thereof; (b) securities issued by any state of the United States of America or
any political subdivision of any such state or any public instrumentality
thereof or any political subdivision of any such state or any public
instrumentality thereof having maturities of not more than 24 months from the
date of acquisition thereof and, at the time of acquisition, having an
investment grade rating from at least two out of the three of Fitch, Moody’s and
S&P; (c) commercial paper maturing no more than 12 months after the date of
creation thereof and, at the time of acquisition, having a minimum rating from
at least two out of three of the ratings agencies as follows: S&P: A-2, Moody’s:
P-2 and Fitch: F2; (d) domestic and eurodollar certificates of deposit or
bankers’ acceptances maturing no more than two years after the date of
acquisition thereof issued by any Lender or any other bank having combined
capital and surplus of not less than $250,000,000 in the case of domestic banks
and $100,000,000 (or the dollar equivalent thereof) in the case of foreign
banks; (e) repurchase agreements with a term of not more than 30 days for
underlying securities of the type described in clauses (a)(ii), (b) and
(d) above entered into with any bank meeting the qualifications specified in
clause (d) above or securities dealers of recognized national standing;
(f) marketable short-term money market and similar securities, having a minimum
rating from at least two out of three of the ratings agencies as follows: S&P:
A-2, Moody’s: P-2 and Fitch: F2; (g) shares of investment companies that are
registered under the Investment Company Act of 1940 and invest solely in one or
more of the types of securities described in clauses (a) through (f) above; and
(h) in the case of investments by any Restricted Foreign Subsidiary, other
customarily utilized high-quality investments in the country where such
Restricted Foreign Subsidiary is located.

 

“Permitted Liens” shall mean (a) Liens for taxes, assessments or governmental
charges or claims not yet due or which are being contested in good faith and by
appropriate proceedings for which appropriate reserves have been established in
accordance with GAAP; (b) Liens in respect of property or assets of the Borrower
or any of the Subsidiaries imposed by law, such as carriers’, warehousemen’s and
mechanics’ Liens and other similar Liens arising in the ordinary course of
business, in each case so long as such Liens arise in the ordinary course of
business and do not individually or in the aggregate have a Material Adverse
Effect; (c) Liens arising from judgments or decrees in circumstances not
constituting an Event of Default under Section 11.12; (d) Liens incurred or
deposits made in connection with workers’ compensation, unemployment insurance
and other types of social security, or to secure the performance of tenders,
statutory obligations, surety and appeal bonds, bids, leases, government
contracts, performance and return-of-money bonds and other similar obligations
incurred in the ordinary course of business; (e) ground leases in respect of
real property on which facilities owned or leased by the Borrower or any of its
Subsidiaries are located; (f) easements, rights-of-way, restrictions, minor
defects or irregularities in title

 

25

--------------------------------------------------------------------------------


 

and other similar charges or encumbrances not interfering in any material
respect with the business of the Borrower and its Subsidiaries, taken as a
whole; (g) any interest or title of a lessor or secured by a lessor’s interest
under any lease permitted by this Agreement; (h) Liens in favor of customs and
revenue authorities arising as a matter of law to secure payment of customs
duties in connection with the importation of goods; (i) Liens on goods the
purchase price of which is financed by a documentary letter of credit issued for
the account of the Borrower or any of its Subsidiaries, provided that such Lien
secures only the obligations of the Borrower or such Subsidiaries in respect of
such letter of credit to the extent permitted under Section 10.1(A); (j) leases
or subleases granted to others not interfering in any material respect with the
business of the Borrower and its Subsidiaries, taken as a whole and (k) Liens
(i) of a collecting bank arising in the ordinary course of business under
Section 4-210 of the Uniform Commercial Code in effect in the relevant
jurisdiction covering only the items being collected upon or (ii) in favor of a
banking institution arising as a matter of law, encumbering amounts credited to
deposit or securities accounts (including the right of set-off) and which are
within the general parameters customary in the banking industry.

 

“Permitted Refinancing Indebtedness” shall mean any Indebtedness (“Refinancing
Indebtedness”) incurred to refinance, refund, renew or extend (including,
without limitation, pursuant to any exchange offer) any Indebtedness (the
“Initial Indebtedness”) specified in clauses (i), (k) or (n) of Section 10.1(A),
provided that (a) the principal amount of any Refinancing Indebtedness is not
increased above the principal amount of the Initial Indebtedness refinanced
thereby (except by the amount of any accrued and unpaid interest thereon and by
the amount of any fees and expenses payable in connection with such
refinancing), (b) Initial Indebtedness of the Borrower or a Subsidiary Guarantor
may not be refinanced with Refinancing Indebtedness incurred or guaranteed by
any Restricted Subsidiary that is not a Guarantor, (c) except in the case of a
refinancing of the Subordinated Notes, if the Initial Indebtedness is
subordinated to the Obligations, then such Refinancing Indebtedness shall be
subordinated to the Obligations to at least the same extent, (d) such
Refinancing Indebtedness (x) does not have a final maturity prior to the final
maturity of the Initial Indebtedness refinanced thereby and (y) does not have a
Weighted Average Life to Maturity that is less than the Weighted Average Life to
Maturity of the Initial Indebtedness and (e) except in the case of Refinancing
Indebtedness constituting Permitted Additional Indebtedness, the Refinancing
Indebtedness is not secured by a Lien on any assets of the Borrower or any of
the Restricted Subsidiaries other than any assets subject to a Lien securing the
Initial Indebtedness.

 

“Permitted Sale Leaseback” shall mean any Sale Leaseback consummated by the
Borrower or any of the Restricted Subsidiaries after the Amendment Effective
Date, provided that (i) with respect to any property owned as of the Amendment
Effective Date, the value of such Sale Leasebacks shall not exceed $50,000,000
in the aggregate and (ii) such Sale Leaseback is consummated for fair value as
determined at the time of consummation in good faith by the Borrower and, in the
case of any Sale Leaseback (or series of related Sales Leasebacks) the aggregate
proceeds of which exceed $20,000,000, the board of directors of the Borrower
(which such determination may take into account any retained interest or other
investment of the Borrower or such Restricted Subsidiary in connection with, and
any other material economic terms of, such Sale Leaseback).

 

“Person” shall mean any individual, partnership, joint venture, firm,
corporation, limited liability company, association, trust or other enterprise
or any Governmental Authority.

 

“PIK Convertible Note Indenture” shall mean the Indenture among Parent, the
Borrower, the guarantors party thereto and The Bank of New York Mellon Trust
Company, N.A., as trustee, pursuant to which the Initial PIK Convertible Notes
were issued, as the same may be amended, supplemented or otherwise modified from
time to time.

 

26

--------------------------------------------------------------------------------


 

“Plan” shall mean any multiemployer or single-employer plan, as defined in
Section 4001 of ERISA and subject to Title IV of ERISA, that is or was within
any of the preceding five plan years maintained or contributed to by (or to
which there is or was an obligation to contribute or to make payments to) the
Borrower, a Subsidiary or an ERISA Affiliate.

 

“Pledge Agreement” shall mean Pledge Agreement, dated as of May 29, 2009,
entered into by Holdings, the Borrower, the other pledgors party thereto and the
Collateral Agent for the benefit of the Secured Parties, as the same may be
amended, supplemented or otherwise modified from time to time.

 

“Prime Rate” shall mean the rate of interest per annum publicly announced from
time to time by the Administrative Agent as its reference rate in effect at its
principal office in New York City (the Prime Rate not being intended to be the
lowest rate of interest charged JPMCB in connection with extensions of credit to
debtors).

 

“Pro Forma Adjustment” shall mean, for any Test Period that includes any of the
six fiscal quarters first ending following any acquisition or disposition of any
Restricted Subsidiary or division or line of business, the pro forma increase or
decrease in Consolidated EBITDA, projected by the Borrower in good faith as a
result of reasonably identifiable and factually supportable recurring net cost
savings or recurring additional net costs, as the case may be, realizable during
such period as a result of such transaction, provided that so long as such net
cost savings or additional net costs will be realizable at any time during such
six-quarter period, it shall be assumed, for purposes of projecting such pro
forma increase or decrease to Consolidated EBITDA, that such net cost savings or
additional net costs will be realizable during the entire such period; provided
further that any such pro forma increase or decrease to Consolidated EBITDA
shall be without duplication of net cost savings or additional net costs
actually realized during such period and already included in Consolidated
EBITDA.

 

“Pro Forma Adjustment Certificate” shall mean any certificate of an Authorized
Officer of the Borrower delivered pursuant to Section 9.1(i) or setting forth
the information described in clause (iv) to Section 9.1(d).

 

“Pro Forma Basis” shall mean, with respect to any financial test specified
herein as of any date (a “Determination Date”) such test shall be determined on
a pro forma basis after giving effect to:

 

(A)          any acquisition or disposition of any Restricted Subsidiary or
division or line of business made following the first day of the most recent
Test Period ending prior to the Determination Date (the “Relevant Test Period”)
and on or prior to such Determination Date as though such acquisition or
disposition had occurred on the first day of the Relevant Test Period;

 

(B)          any designation of a Restricted Subsidiary as an Unrestricted
Subsidiary or any redesignation of an Unrestricted Subsidiary as a Restricted
Subsidiary and any Restricted Payment, in each case, following the first day of
the Relevant Test Period and on or prior to the Determination Date as though
such designation, redesignation or Restricted Payment had occurred on the first
day of the Relevant Test Period;

 

(C)          any incurrence or repayment of Indebtedness during the Relevant
Test Period and on or prior to the Determination Date as though such incurrence
or repayment had occurred on the first day of the Relevant Test Period;

 

27

--------------------------------------------------------------------------------


 

(D)          any other transaction to occur on or prior to the Determination
Date which requires that any financial ratio be calculated on a Pro Forma Basis
as though such Transaction had occurred on the first day of the Relevant Test
Period; and

 

(E)           any applicable Pro Forma Adjustment.

 

“Protective Advance” shall have the meaning assigned to such term in
Section 2.1.

 

“Qualified PIK Securities” shall mean (1) any preferred capital stock or
preferred equity interest of Parent (a) that does not provide for any cash
dividend payments or other cash distributions in respect thereof on or prior to
the Maturity Date and (b) that by its terms (or by the terms of any security
into which it is convertible or for which it is exchangeable or exercisable) or
upon the happening of any event does not (i)(x) mature or become mandatorily
redeemable pursuant to a sinking fund obligation or otherwise, (y) become
convertible or exchangeable at the option of the holder thereof for Indebtedness
or preferred stock that is not Qualified PIK Securities or (z) become redeemable
at the option of the holder thereof (other than as a result of a change of
control event), in whole or in part, in each case on or prior to the first
anniversary of the Maturity Date and (ii) provide holders thereunder with any
rights upon the occurrence of a “change of control” event prior to the Final
Date and (2) any Indebtedness of Parent which has payments terms at least as
favorable to the Borrower and Lenders as described in clause (1)(a) above and is
subordinated and has other terms, other than with respect to interest rates, at
least as favorable to the Borrower and Lenders as the Subordinated Notes.

 

“Real Estate” shall have the meaning given to that term in Section 9.1(g).

 

“Register” shall have the meaning provided in Section 14.6(b)(iv).

 

“Regulation D” shall mean Regulation D of the Board as from time to time in
effect and any successor to all or a portion thereof establishing reserve
requirements.

 

“Regulation T” shall mean Regulation T of the Board as from time to time in
effect and any successor to all or a portion thereof establishing margin
requirements.

 

“Regulation U” shall mean Regulation U of the Board as from time to time in
effect and any successor to all or a portion thereof establishing margin
requirements.

 

“Regulation X” shall mean Regulation X of the Board as from time to time in
effect and any successor to all or a portion thereof establishing margin
requirements.

 

“Regulation Z” shall mean Regulation Z of the Board as from time to time in
effect and any successor to all or a portion thereof establishing margin
requirements.

 

“Related Parties” shall mean, with respect to any specified Person, such
Person’s Affiliates and the directors, officers, employees, agents, trustees,
advisors of such Person and any Person that possesses, directly or indirectly,
the power to direct or cause the direction of the management or policies of such
Person, whether through the ability to exercise voting power, by contract or
otherwise.

 

“Report” shall mean reports prepared by the Administrative Agent, any Security
Agent or another Person showing the results of appraisals, field examinations or
audits pertaining to the Credit Parties’ assets from information furnished by or
on behalf of the Credit Parties, after the Administrative Agent or any Security
Agent has exercised its rights of inspection pursuant to this Agreement, which
Reports may be distributed to the Lenders by the Administrative Agent or any
such Security Agent.

 

28

--------------------------------------------------------------------------------


 

“Reportable Event” shall mean an event described in Section 4043 of ERISA and
the regulations thereunder.

 

“Required Lenders” shall mean, at any date, Lenders having or holding a majority
of the Total Commitment at such date or, if the Total Commitment has been
terminated, Lenders having a majority of the Total Credit Exposure at such date.

 

“Required Supermajority Lenders” shall mean, at any date, Lenders having
Commitments representing at least 75% of the Total Commitment at such date or,
if the Total Commitment has terminated, having at least 75% of the Total Credit
Exposure at such date.

 

“Requirement of Law” shall mean, as to any Person, the Certificate of
Incorporation and By-Laws or other organizational or governing documents of such
Person, and any law, treaty, rule or regulation or determination of an
arbitrator or a court or other Governmental Authority, in each case applicable
to or binding upon such Person or any of its property or assets or to which such
Person or any of its property or assets is subject.

 

“Reserves” shall mean any and all reserves (other than Account Reserves and
Inventory Reserves) which the Security Agents deem necessary, in their Permitted
Discretion, to maintain (including, without limitation, reserves for accrued and
unpaid interest on the Obligations, reserves for rent at locations leased by any
Credit Party and for consignee’s, warehousemen’s and bailee’s charges (unless a
Collateral Access Agreement shall be in effect with respect to the subject
property), reserves for Secured Hedge Agreements (but in the case of such
Secured Hedge Agreements, only with the consent of the Borrower), reserves for
contingent liabilities of any Credit Party, reserves for uninsured losses of any
Credit Party, reserves for uninsured, underinsured, un-indemnified or
under-indemnified liabilities or potential liabilities with respect to any
litigation and reserves for taxes, fees, assessments and other governmental
charges) with respect to the Collateral or any Credit Party.  The Security
Agents may, from time to time, in their Permitted Discretion, adjust Reserves
upon not less than one Business Day’s prior written notice to the Borrower.

 

“Restricted Domestic Subsidiary” shall mean each Restricted Subsidiary that is
also a Domestic Subsidiary.

 

“Restricted Foreign Subsidiary” shall mean a Foreign Subsidiary that is a
Restricted Subsidiary.

 

“Restricted Payment” shall mean (a) any dividend or other distribution (whether
in cash, securities or other property) with respect to any equity interests of
Parent, Holdings or the Borrower, or any payment (whether in cash, securities or
other property), including any sinking fund or similar deposit, on account of
the purchase, redemption, retirement, acquisition, cancellation or termination
of any such equity interests in Parent, Holdings or the Borrower or any option,
warrant or other right to acquire any such equity interests in Parent, Holdings
or the Borrower (including the Initial PIK Convertible Notes and any Permitted
Additional PIK Convertible Notes) and any payment under any cash-settled
incentive awards payable to employees or directors of Parent or any of its
Subsidiaries with reference to any such equity interest, warrant or right to
acquire, other than (i) dividends, distributions, payments or purchases made
with common stock of Parent or warrants or options to purchase such common stock
or made with common stock upon the conversion or exercise of any options,
warrants or rights (including upon conversion of any Initial PIK Convertible
Notes or Permitted Additional PIK Convertible Notes) or (ii) the receipt of
replacement rights (excluding payments except as provided above) under any
replacement incentive award program, and (b) the designation of any Restricted
Subsidiary as an Unrestricted Subsidiary (which shall be deemed to be a
Restricted Payment in an amount equal to the sum of (i) the net

 

29

--------------------------------------------------------------------------------


 

worth of such designated Subsidiary immediately prior to such designation (such
net worth to be calculated without regard to any guarantee provided by such
designated Subsidiary) and (ii) the aggregate principal amount of any
Indebtedness owed by such designated Subsidiary to the Borrower or any
Restricted Subsidiary immediately prior to such designation), all calculated,
except as set forth in the parenthetical to clause (b), on a consolidated basis
in accordance with GAAP.

 

“Restricted Subsidiary” shall mean any Subsidiary of the Borrower other than an
Unrestricted Subsidiary.

 

“Revolving Credit Loans” shall have the meaning provided in Section 2.1(a).

 

“S&P” shall mean Standard & Poor’s Ratings Services or any successor by merger
or consolidation to its business.

 

“Sale Leaseback” shall mean any transaction or series of related transactions
pursuant to which the Borrower or any of the Restricted Subsidiaries (a) sells,
transfers or otherwise disposes of any property, real or personal, whether now
owned or hereafter acquired, and (b) as part of such transaction, thereafter
rents or leases such property or other property that it intends to use for
substantially the same purpose or purposes as the property being sold,
transferred or disposed.

 

“SEC” shall mean the Securities and Exchange Commission or any successor
thereto.

 

“Section 2.15 Additional Amendment” shall have the meaning provided in
Section 2.15(e)(iii).

 

“Section 9.1 Financials” shall mean the financial statements delivered, or
required to be delivered, pursuant to Section 9.1(a) or (b) together with the
accompanying officer’s certificate delivered, or required to be delivered,
pursuant to Section 9.1(d).

 

“Secured Cash Management Agreement” shall mean any Cash Management Agreement
that is entered into by and between the Borrower or any of its Restricted
Subsidiaries and any Cash Management Bank.

 

“Secured Hedge Agreement” shall mean any Hedge Agreement that is entered into by
and between the Borrower or any of its Restricted Subsidiaries and any Hedge
Bank.

 

“Secured Notes” shall mean the Borrower’s Senior Secured Notes due 2016 in an
aggregate principal amount outstanding on the Amendment Effective Date.

 

“Secured Note Documents” shall mean the Secured Notes and the guarantee,
collateral and security documents (and intercreditor agreements) entered into in
connection therewith.

 

“Secured Note Indenture” shall mean the Indenture, dated May 29, 2009, among the
Borrower, the guarantors party thereto and The Bank of New York Mellon Trust
Company, N.A., as trustee, pursuant to which the Secured Notes were issued, as
the same may be amended, supplemented or otherwise modified from time to time.

 

“Secured Parties” shall have the meaning assigned to such term in the applicable
Security Documents.

 

“Security Agents” shall mean the Collateral Agent and any Co-Collateral Agent.

 

30

--------------------------------------------------------------------------------


 

“Security Agreement” shall mean the Security Agreement, dated as of May 29,
2009, entered into by the Borrower, the other grantors party thereto and the
Collateral Agent for the benefit of the Secured Parties, as the same may be
amended, supplemented or otherwise modified from time to time.

 

“Security Documents” shall mean, collectively, (a) the Guarantee, (b) the Pledge
Agreement, (c) the Security Agreement, (d) the Mortgages and (e) each other
security agreement or other instrument or document executed and delivered
pursuant to Section 9.11, 9.12 or 9.15 or pursuant to any of the Security
Documents to secure any of the Obligations.

 

“Signing Date” shall mean the date of execution and delivery of the Credit
Agreement by each of the parties listed on the signature pages hereto, which
date was May 13, 2009.

 

“Solvent” shall mean, with respect to the Borrower, that as of the Amendment
Effective Date, both (i) (a) the sum of the Borrower’s debts (including
contingent liabilities) does not exceed the present fair saleable value of the
Borrower’s present assets; (b) the Borrower’s capital is not unreasonably small
in relation to its business as contemplated on the Amendment Effective Date; and
(c) the Borrower has not incurred and does not intend to incur, or believe that
it will incur, debts including current obligations beyond its ability to pay
such debts as they become due (whether at maturity or otherwise); and (ii) the
Borrower is “solvent” within the meaning given that term and similar terms under
applicable laws relating to fraudulent transfers and conveyances.  For purposes
of this definition, the amount of any contingent liability at any time shall be
computed as the amount that, in light of all of the facts and circumstances
existing at such time, represents the amount that can reasonably be expected to
become an actual or matured liability (irrespective of whether such contingent
liabilities meet the criteria for accrual under Statement of Financial
Accounting Standard No. 5).

 

“Specified Secured Hedge Agreement” shall mean any Secured Hedge Agreement with
respect to which, with the consent of the Borrower at the time such Reserve is
established, the Security Agents maintain a Reserve.

 

“Specified Subsidiary” shall mean, at any date of determination, (a) any
Material Subsidiary or (b) any Unrestricted Subsidiary (i) whose total assets at
the last day of the Test Period ending on the last day of the most recent fiscal
period for which Section 9.1 Financials have been delivered (when taken together
with all other Unrestricted Subsidiaries as to which a specified condition
applies) were equal to or greater than 15% of the consolidated total assets of
the Borrower and the Subsidiaries at such date or (ii) whose gross revenues for
such Test Period (when taken together with all other Unrestricted Subsidiaries
as to which a specified condition applies) were equal to or greater than 15% of
the consolidated gross revenues of the Borrower and the Subsidiaries for such
period, in each case determined in accordance with GAAP.

 

“Stated Amount” of any Letter of Credit shall mean, at any time, the Dollar
Equivalent of the maximum amount available to be drawn thereunder at such time,
determined without regard to whether any conditions to drawing could then be
met.

 

“Statutory Reserve Rate” shall mean for any day as applied to any Eurodollar
Loan, a fraction (expressed as a decimal), the numerator of which is the number
one and the denominator of which is the number one minus the aggregate of the
maximum reserve percentages that are in effect on that day (including any
marginal, special, emergency or supplemental reserves), expressed as a decimal,
as prescribed by the Board and to which the Administrative Agent is subject, for
eurocurrency funding (currently referred to as “Eurocurrency Liabilities” in
Regulation D of the Board).  Such reserve percentages shall include those
imposed pursuant to such Regulation D.  Eurodollar Loans shall be deemed to
constitute eurocurrency funding and to be subject to such reserve requirements
without benefit

 

31

--------------------------------------------------------------------------------


 

of or credit for proration, exemptions or offsets that may be available from
time to time to any Lender under such Regulation D or any comparable
regulation.  The Statutory Reserve Rate shall be adjusted automatically on and
as of the effective date of any change in any reserve percentage.

 

“Subordinated Note Indenture” shall mean the Indenture dated as of April 6,
2004, among the Borrower, the guarantors party thereto and the Bank of New York,
as trustee, pursuant to which the Subordinated Notes were issued, as the same
may be amended, supplemented or otherwise modified from time to time.

 

“Subordinated Notes” shall mean the Borrower’s 8.25% Subordinated Notes due 2014
outstanding as of the Amendment Effective Date.

 

“Subsidiary” of any Person shall mean and include (a) any corporation more than
50% of whose stock of any class or classes having by the terms thereof ordinary
voting power to elect a majority of the directors of such corporation
(irrespective of whether or not at the time stock of any class or classes of
such corporation shall have or might have voting power by reason of the
happening of any contingency) is at the time owned by such Person directly or
indirectly through Subsidiaries and (b) any partnership, association, joint
venture or other entity in which such Person directly or indirectly through
Subsidiaries has more than a 50% equity interest at the time.  Unless otherwise
expressly provided, all references herein to a “Subsidiary” shall mean a
Subsidiary of the Borrower.

 

“Subsidiary Guarantors” shall mean (a) each Domestic Subsidiary (other than any
Excluded Subsidiary) party to the Guarantee as of the Amendment Effective Date
and (b) each Restricted Domestic Subsidiary that becomes a party to the
Guarantee after the Amendment Effective Date pursuant to Section 9.11.

 

“Swingline Commitment” shall mean $25,000,000.

 

“Swingline Exposure” shall mean, with respect, to any Lender at any time, such
Lender’s Applicable Percentage of the outstanding Swingline Loans at such time.

 

“Swingline Lender” shall mean JPMCB in its capacity as lender of Swingline Loans
hereunder.

 

“Swingline Loans” shall have the meaning provided in Section 2.1(b).

 

“Swingline Maturity Date” shall mean, with respect to any Swingline Loan, the
date that is five Business Days prior to the Maturity Date.

 

“Taxes” shall mean any and all present or future taxes, duties, levies, imposts,
assessments, deductions, withholdings or other similar charges imposed by any
Governmental Authority whether computed on a separate, consolidated, unitary,
combined or other basis and any interest, fines, penalties or additions to tax
with respect to the foregoing.

 

“Test Period” shall mean, for any date of determination under this Agreement,
the four consecutive fiscal quarters of the Borrower then last ended.

 

“Total Commitment” shall mean the sum of the Commitments of all Lenders.

 

“Total Credit Exposure” shall mean, at any date, the sum of the Credit Exposures
of all Lenders.

 

32

--------------------------------------------------------------------------------


 

“Transaction Expenses” shall mean any premiums, fees or expenses incurred or
paid by Holdings or any of its Subsidiaries in connection with the Transactions.

 

“Transactions” shall mean the negotiation, execution and delivery of this
Agreement.

 

“Transferee” shall have the meaning provided in Section 14.6(e).

 

“Type” shall mean, as to any Loan, its nature as an ABR Loan or a Eurodollar
Loan.

 

“Unfunded Current Liability” of any Plan shall mean the amount, if any, by which
the present value of the accrued benefits under the Plan as of the close of its
most recent plan year, determined based on the in accordance with Statement of
Financial Accounting Standard No. 87 as in effect on the date hereof, based upon
the actuarial assumptions that would be used by the Plan’s actuary in a
termination of the Plan, exceeds the fair market value of the assets allocable
thereto.

 

“Unpaid Drawing” shall have the meaning provided in Section 3.4(a).

 

“Unrestricted Subsidiary” shall mean (a) any Subsidiary of the Borrower that is
formed or acquired after the Amendment Effective Date (other than a Subsidiary
that becomes or is required to become a Credit Party hereunder), provided that
at such time (or promptly thereafter) the Borrower designates such Subsidiary an
Unrestricted Subsidiary in a written notice to the Administrative Agent, (b) any
Restricted Subsidiary (other than a Restricted Subsidiary that is or becomes a
Credit Party) subsequently re-designated as an Unrestricted Subsidiary by the
Borrower in a written notice to the Administrative Agent, provided that no
Default would result from such re-designation and (c) each Subsidiary of an
Unrestricted Subsidiary; provided, however, that at the time of any written
re-designation by the Borrower to the Administrative Agent that any Unrestricted
Subsidiary shall no longer constitute an Unrestricted Subsidiary, such
Unrestricted Subsidiary shall cease to be an Unrestricted Subsidiary to the
extent no Default would result from such re-designation.  On or promptly after
the date of its formation, acquisition or re-designation, as applicable, each
Unrestricted Subsidiary (other than an Unrestricted Subsidiary that is a Foreign
Subsidiary) shall have entered into a tax sharing agreement containing terms
that, in the reasonable judgment of the Administrative Agent, provide for an
appropriate allocation of tax liabilities and benefits.

 

“U.S. Lender” shall have the meaning provided in Section 5.4(e).

 

“Voting Stock” shall mean, with respect to any Person, shares of such Person’s
capital stock having the right to vote for the election of directors of such
Person under ordinary circumstances.

 

“Weekly Reporting Period” shall mean any consecutive five Business Day period
during which Availability is less than the greater of (x) 12.5% of the Borrowing
Base and (y) $10,000,000.

 

“Weighted Average Life to Maturity” when applied to any Indebtedness at any
date, means the number of years obtained by dividing (1) the sum of the products
obtained by multiplying (a) the amount of each then remaining installment,
sinking fund, serial maturity or other required payment of principal, including
payment at final maturity, in respect thereof by (b) the number of years
(calculated to the nearest one-twelfth) that will elapse between such date and
the making of such payment by (2) the then outstanding principal amount of such
Indebtedness.

 

(b)           The words “hereof”, “herein” and “hereunder” and words of similar
import when used in this Agreement shall refer to this Agreement as a whole and
not to any particular provision of this Agreement, and Section references are to
Sections of this Agreement unless otherwise specified.  The

 

33

--------------------------------------------------------------------------------


 

words “include”, “includes” and “including” shall be deemed to be followed by
the phrase “without limitation”.

 

1.2.         Exchange Rates.  For purposes of determining compliance under
Section  10.4, 10.5 or 10.6  with respect to any amount in a foreign currency,
such amount shall be deemed to equal the Dollar equivalent thereof based on the
average exchange rate for such foreign currency for the most recent twelve-month
period immediately prior to the date of determination in a manner consistent
with that used in calculating Consolidated EBITDA for the related period.  For
purposes of determining compliance with Sections 10.1 and 10.2, with respect to
any amount of Indebtedness in a foreign currency, compliance will be determined
at the time of incurrence thereof using the Dollar equivalent thereof at the
exchange rate in effect for such currency at the time of such incurrence.

 

SECTION 2.                   Amount and Terms of Credit

 

2.1.         Commitments.

 

(a)           (i)  Subject to and upon the terms and conditions herein set
forth, each Lender severally agrees to make a loan or loans denominated in
Dollars (each a “Revolving Credit Loan”) to the Borrower which Revolving Credit
Loans (A) shall be made at any time and from time to time on and after the
Amendment Effective Date and prior to the Maturity Date, (B) may, at the option
of the Borrower be incurred and maintained as, and/or converted into, ABR Loans
or Eurodollar Loans, provided that all Revolving Credit Loans made by each of
the Lenders pursuant to the same Borrowing shall, unless otherwise specifically
provided herein, consist entirely of Revolving Credit Loans of the same Type,
(C) may be repaid and reborrowed in accordance with the provisions hereof,
(D) shall not, for any such Lender, result in such Lender’s Credit Exposure at
such time exceeding such Lender’s Commitment at such time and (E) shall not
result in the Total Credit Exposure exceeding the Line Cap at such time.

 

(ii)           Each Lender may at its option make any Eurodollar Loan by causing
any domestic or foreign branch or Affiliate of such Lender to make such Loan,
provided that (A) any exercise of such option shall not affect the obligation of
the Borrower to repay such Loan and (B) in exercising such option, such Lender
shall use its reasonable efforts to minimize any increased costs to the Borrower
resulting therefrom (which obligation of the Lender shall not require it to
take, or refrain from taking, actions that it determines would result in
increased costs for which it will not be compensated hereunder or that it
determines would be otherwise disadvantageous to it and in the event of such
request for costs for which compensation is provided under this Agreement, the
provisions of Section 3.5 shall apply).

 

(b)           Subject to and upon the terms and conditions herein set forth, the
Swingline Lender in its individual capacity agrees, at any time and from time to
time on and after the Amendment Effective Date and prior to the Swingline
Maturity Date, to make a loan or loans (each a “Swingline Loan” and,
collectively, the “Swingline Loans”) to the Borrower in Dollars, which Swingline
Loans (i) shall be ABR Loans, (ii) shall have the benefit of the provisions of
Section 2.1(c), (iii) shall not exceed at any time outstanding the Swingline
Commitment, (iv) shall not result at any time in the Total Credit Exposure at
such time exceeding the Line Cap at such time and (v) may be repaid and
reborrowed in accordance with the provisions hereof.  On the Swingline Maturity
Date, each outstanding Swingline Loan shall be repaid in full.  The Swingline
Lender shall not make any Swingline Loan after receiving a written notice from
the Borrower or any Lender stating that a Default exists and is continuing until
such time as the Swingline Lender shall have received written notice of
(i) rescission of all such notices from the party or parties originally
delivering such notice or (ii) the waiver of such Default in accordance with the
provisions of Section 14.1.

 

34

--------------------------------------------------------------------------------


 

(c)                                  On any Business Day, the Swingline Lender
may, in its sole discretion, give notice to the Lenders that all
then-outstanding Swingline Loans shall be funded with a Borrowing of Revolving
Credit Loans (and, if any Swingline Loan is outstanding on the seventh calendar
day following the date of Borrowing of such Swingline Loan, then on the first
Business Day following such seventh calendar day, the Swingline Lender shall be
required to give such notice), in which case Revolving Credit Loans constituting
ABR Loans (each such Borrowing, a “Mandatory Borrowing”) shall be made on the
immediately succeeding Business Day by all Lenders with Commitments pro rata
based on each Lender’s Applicable Percentage, and the proceeds thereof shall be
applied directly to the Swingline Lender to repay the Swingline Lender for such
outstanding Swingline Loans.  Each Lender hereby irrevocably agrees to make such
Revolving Credit Loans upon one Business Day’s notice pursuant to each Mandatory
Borrowing in the amount and in the manner specified in the preceding sentence
and on the date specified to it in writing by the Swingline Lender
notwithstanding (i) that the amount of the Mandatory Borrowing may not comply
with the minimum amount for each Borrowing specified in Section 2.2,
(ii) whether any conditions specified in Section 7 are then satisfied,
(iii) whether a Default has occurred and is continuing, (iv) the date of such
Mandatory Borrowing or (v) any reduction in the Total Commitment or Availability
after any such Swingline Loans were made.  In the event that, in the sole
judgment of the Swingline Lender, any Mandatory Borrowing cannot for any reason
be made on the date otherwise required above (including as a result of the
commencement of a proceeding under the Bankruptcy Code in respect of the
Borrower), each Lender hereby agrees that it shall forthwith purchase from the
Swingline Lender (without recourse or warranty) such participation of the
outstanding Swingline Loans as shall be necessary to cause such Lenders to share
in such Swingline Loans ratably based upon their Applicable Percentages,
provided that all principal and interest payable on such Swingline Loans shall
be for the account of the Swingline Lender until the date the respective
participation is purchased and, to the extent attributable to the purchased
participation, shall be payable to the Lender purchasing the same from and after
such date of purchase.

 

(d)                                 Subject to the limitations set forth below,
the Administrative Agent is authorized by the Borrower and the Lenders, from
time to time in the Administrative Agent’s sole discretion (but shall have
absolutely no obligation to), to make Loans to the Borrower, on behalf of all
Lenders, which the Administrative Agent, in its reasonable discretion, deems
necessary or desirable (i) to preserve or protect the Collateral, or any portion
thereof, (ii) to enhance the likelihood of, or maximize the amount of, repayment
of the Loans and other Obligations or (iii) to pay any other amount chargeable
to or required to be paid by the Credit Parties pursuant to the terms of this
Agreement, including payments of reimbursable expenses (including costs, fees,
and expenses as described in Section 14.5) and other sums payable under the
Credit Documents (any of such Loans are herein referred to as “Protective
Advances”); provided that, the aggregate amount of Protective Advances
outstanding at any time shall not at any time exceed the lesser of
(x) $7,500,000 and (y) 7.5% of the Total Commitment; provided further that the
aggregate amount of outstanding Protective Advances plus the aggregate amount of
the other Total Credit Exposure shall not exceed the Total Commitment. 
Protective Advances may be made even if the conditions precedent set forth in
Section 7 have not been satisfied.  The Protective Advances shall be secured by
the Security Documents and shall constitute Obligations hereunder and under the
other Credit Documents.  All Protective Advances shall be ABR Loans.  The
Administrative Agent’s authorization to make Protective Advances may be revoked
at any time by the Required Lenders.  Any such revocation must be in writing and
shall become effective prospectively upon the Administrative Agent’s receipt
thereof.  At any time that there is sufficient Availability and the conditions
precedent set forth in Section 7 have been satisfied, the Administrative Agent
may request the Lenders to make a Revolving Credit Loan to repay a Protective
Advance.  At any other time the Administrative Agent may require the Lenders to
fund their risk participations described in Section 2.1(e).

 

(e)                                  Upon the making of a Protective Advance by
the Administrative Agent (whether before or after the occurrence of a Default),
each Lender shall be deemed, without further action by any

 

35

--------------------------------------------------------------------------------


 

party hereto, to have unconditionally and irrevocably purchased from the
Administrative Agent without recourse or warranty an undivided interest and
participation in such Protective Advance in proportion to its Applicable
Percentage.  On any Business Day, the Administrative Agent may, in its sole
discretion, give notice to the Lenders that the Lenders are required to fund
their risk participations in Protective Advances (and, if any Protective Advance
is outstanding on the thirtieth calendar day following the date of Borrowing of
such Protective Advance, then on the first Business Day following such thirtieth
calendar day, the Administrative Agent shall give such notice) in which case
each Lender shall fund its participation on the date specified in such notice.
From and after the date, if any, on which any Lender is required to fund its
participation in any Protective Advance purchased hereunder, the Administrative
Agent shall promptly distribute to such Lender, such Lender’s Applicable
Percentage of all payments of principal and interest and all proceeds of
Collateral received by the Administrative Agent in respect of such Protective
Advance.

 

2.2.                            Minimum Amount of Each Borrowing; Maximum Number
of Borrowings.  Each Borrowing of Revolving Credit Loans shall be in a minimum
amount of $2,000,000 and in an integral multiple of $1,000,000 and Swingline
Loans shall be in a multiple of $100,000 (except that Mandatory Borrowings shall
be made in the amounts required by Section 2.1(c) and Revolving Credit Loans
made to refinance Protective Advances pursuant to Section 2.1(e)).  More than
one Borrowing may be incurred on any date, provided that at no time shall there
be outstanding more than 10 Borrowings of Eurodollar Loans under this Agreement.

 

2.3.                            Notice of Borrowing.

 

(a)                                 Whenever the Borrower desires to incur
Revolving Credit Loans hereunder (other than Mandatory Borrowings, Borrowings to
repay Unpaid Drawings or Borrowings to repay Protective Advances), it shall give
the Administrative Agent at the Administrative Agent’s Office, (i) prior to
12:00 Noon (New York time) at least three Business Days’ prior written notice
(or telephonic notice promptly confirmed in writing) of each Borrowing of
Eurodollar Loans, and (ii) prior to 12:00 Noon (New York time) at least one
Business Day’s prior written notice (or telephonic notice promptly confirmed in
writing) of each Borrowing of ABR Loans (each such notice, a “Notice of
Borrowing”).  Each such Notice of Borrowing, except as otherwise expressly
provided in Section 2.10, shall be irrevocable and shall specify (i) the
aggregate principal amount of the Revolving Credit Loans to be made pursuant to
such Borrowing, (ii) the date of Borrowing (which shall be a Business Day) and
(iii) whether the respective Borrowing shall consist of ABR Loans or Eurodollar
Loans and, if Eurodollar Loans, the Interest Period to be initially applicable
thereto.  The Administrative Agent shall promptly give each Lender written
notice (or telephonic notice promptly confirmed in writing) of each proposed
Borrowing of Revolving Credit Loans, of such Lender’s Applicable Percentage
thereof and of the other matters covered by the related Notice of Borrowing.

 

(b)                                 Whenever the Borrower desires to incur
Swingline Loans hereunder, it shall give the Administrative Agent written notice
(or telephonic notice promptly confirmed in writing) of each Borrowing of
Swingline Loans prior to 2:30 p.m. (New York time) on the date of such
Borrowing.  Each such notice shall be irrevocable and shall specify (i) the
aggregate principal amount of the Swingline Loans to be made pursuant to such
Borrowing and (ii) the date of Borrowing (which shall be a Business Day).  The
Administrative Agent shall promptly give the Swingline Lender written notice (or
telephonic notice promptly confirmed in writing) of each proposed Borrowing of
Swingline Loans and of the other matters covered by the related Notice of
Borrowing.

 

(c)                                  Mandatory Borrowings shall be made upon the
notice specified in Section 2.1(c), with the Borrower irrevocably agreeing, by
its incurrence of any Swingline Loan, to the making of Mandatory Borrowings as
set forth in such Section.

 

36

--------------------------------------------------------------------------------


 

(d)                                 Borrowings to reimburse Unpaid Drawings
shall be made upon the notice specified in Section 3.4(a).

 

(e)                                  Without in any way limiting the obligation
of the Borrower to confirm in writing any notice it may give hereunder by
telephone, the Administrative Agent may act prior to receipt of written
confirmation without liability upon the basis of such telephonic notice believed
by the Administrative Agent in good faith to be from an Authorized Officer of
the Borrower.  In each such case, the Borrower hereby waives the right to
dispute the Administrative Agent’s record of the terms of any such telephonic
notice.

 

2.4.                            Disbursement of Funds.

 

(a)                                 No later than 12:00 Noon (New York time) on
the date specified in each Notice of Borrowing (including Mandatory Borrowings)
of Revolving Credit Loans, each Lender will make available its Applicable
Percentage, if any, of each Borrowing of Revolving Credit Loans requested to be
made on such date in the manner provided below.  No later than 3:00 p.m. (New
York time) on the date specified in each Notice of Borrowing relating to
Swingline Loans, the Swingline Lender shall make available to the Borrower its
Swingline Loan to be made on such date.

 

(b)                                 Each Lender shall make available all amounts
it is to fund to the Borrower under any Borrowing in Dollars in immediately
available funds to the Administrative Agent at the Administrative Agent’s Office
and the Administrative Agent will (except in the case of Mandatory Borrowings
and Borrowings to repay Unpaid Drawings and Protective Advances) make available
to the Borrower, by depositing to the Borrower’s account at the Administrative
Agent’s Office the aggregate of the amounts so made available in Dollars. 
Unless the Administrative Agent shall have been notified by any Lender prior to
the date of any such Borrowing that such Lender does not intend to make
available to the Administrative Agent its portion of the Borrowing or Borrowings
to be made on such date, the Administrative Agent may assume that such Lender
has made such amount available to the Administrative Agent on such date of
Borrowing, and the Administrative Agent, in reliance upon such assumption, may
(in its sole discretion and without any obligation to do so) make available to
the Borrower a corresponding amount.  If such corresponding amount is not in
fact made available to the Administrative Agent by such Lender and the
Administrative Agent has made available the same to the Borrower, the
Administrative Agent shall be entitled to recover such corresponding amount from
such Lender.  If such Lender does not pay such corresponding amount forthwith
upon the Administrative Agent’s demand therefor the Administrative Agent shall
promptly notify the Borrower and the Borrower shall immediately pay such
corresponding amount to the Administrative Agent.  The Administrative Agent
shall also be entitled to recover from such Lender or the Borrower interest on
such corresponding amount in respect of each day from the date such
corresponding amount was made available by the Administrative Agent to the
Borrower to the date such corresponding amount is recovered by the
Administrative Agent, at a rate per annum equal to (i) if paid by such Lender,
the greater of (x) the Federal Funds Effective Rate and (y) a rate determined by
the Administrative Agent in accordance with banking industry rules on interbank
compensation or (ii) if paid by the Borrower, the then-applicable rate of
interest for ABR Loans.

 

(c)                                  Nothing in this Section 2.4 shall be deemed
to relieve any Lender from its obligation to fulfill its commitments hereunder
or to prejudice any rights that the Borrower may have against any Lender as a
result of any default by such Lender hereunder (it being understood, however,
that no Lender shall be responsible for the failure of any other Lender to
fulfill its commitments hereunder).

 

37

--------------------------------------------------------------------------------


 

2.5.                            Repayment of Loans; Evidence of Debt.

 

(a)                                 The Borrower shall repay to the
Administrative Agent in Dollars, for the benefit of the Lenders, on the Maturity
Date, the then-unpaid Revolving Credit Loans (other than any Extended Loans). 
Upon the relevant maturity date for any Extension Series of Extended
Commitments, the Borrower shall repay to the Administrative Agent in Dollars,
for the benefit of the relevant Lenders, the then-unpaid Extended Loans of such
Extension Series.  The Borrower shall repay to the Administrative Agent in
Dollars, for the account of the Swingline Lender, on the Swingline Maturity
Date, the then-unpaid Swingline Loans.  The Borrower shall repay to the
Administrative Agent the then-unpaid amount of each Protective Advance on the
earlier of the Maturity Date and demand by the Administrative Agent.

 

(b)                                 On each Business Day during any Cash
Dominion Period, the Administrative Agent shall apply all funds credited to the
Collection Account the previous Business Day (whether or not immediately
available) first to prepay any Protective Advances that may be outstanding,
second to prepay any Swingline Loans outstanding, third to prepay any Revolving
Credit Loans and fourth to cash collateralize outstanding Letter of Credit
Exposure at one hundred five percent (105%).

 

(c)                                  Each Lender shall maintain in accordance
with its usual practice an account or accounts evidencing the indebtedness of
the Borrower to the appropriate lending office of such Lender resulting from
each Loan made by such lending office of such Lender from time to time,
including the amounts of principal and interest payable and paid to such lending
office of such Lender from time to time under this Agreement.

 

(d)                                 The Administrative Agent shall maintain the
Register pursuant to Section 14.6(b), and a subaccount for each Lender, in which
Register and subaccounts (taken together) shall be recorded (i) the amount of
each Loan made hereunder, whether such Loan is a Revolving Credit Loan, a
Swingline Loan or a Protective Advance, the Type of each Loan made and the
Interest Period applicable thereto, (ii) the amount of any principal or interest
due and payable or to become due and payable from the Borrower to each Lender,
the Swingline Lender or the Administrative Agent hereunder and (iii) the amount
of any sum received by the Administrative Agent hereunder from the Borrower and
each Lender’s share thereof.

 

(e)                                  The entries made in the Register and
accounts and subaccounts maintained pursuant to paragraphs (c) and (d) of this
Section 2.5 shall, to the extent permitted by applicable law, be prima facie
evidence of the existence and amounts of the obligations of the Borrower therein
recorded; provided, however, that the failure of any Lender or the
Administrative Agent to maintain such account, such Register or such subaccount,
as applicable, or any error therein, shall not in any manner affect the
obligation of the Borrower to repay (with applicable interest) the Loans made to
the Borrower in accordance with the terms of this Agreement.

 

2.6.                            Conversions and Continuations.

 

(a)                                 The Borrower shall have the option on any
Business Day to convert all or a portion equal to at least $2,000,000 of the
outstanding principal amount of Revolving Credit Loans made to the Borrower from
one Type into a Borrowing or Borrowings of another Type and the Borrower shall
have the option on any Business Day to continue the outstanding principal amount
of any Eurodollar Loans as Eurodollar Loans for an additional Interest Period,
provided that (i) no partial conversion of Eurodollar Loans shall reduce the
outstanding principal amount of Eurodollar Loans made pursuant to a single
Borrowing to less than $2,000,000, (ii) ABR Loans may not be converted into
Eurodollar Loans if a Default is in existence on the date of the conversion and
the Administrative Agent has or the Required Lenders have determined in its or
their sole discretion not to permit such conversion, (iii) Eurodollar

 

38

--------------------------------------------------------------------------------


 

Loans may not be continued as Eurodollar Loans for an additional Interest Period
if a Default is in existence on the date of the proposed continuation and the
Administrative Agent has or the Required Lenders have determined in its or their
sole discretion not to permit such continuation, (iv) no conversion or
continuation of Eurodollar Loans may be made on a day other than the last day of
the Interest Period applicable thereto and (v) Borrowings resulting from
conversions pursuant to this Section 2.6 shall be limited in number as provided
in Section 2.2.  Each such conversion or continuation shall be effected by the
Borrower by giving the Administrative Agent at the Administrative Agent’s Office
prior to 12:00 noon (New York time) at least three Business Days’ (or one
Business Day’s notice in the case of a conversion into ABR Loans) prior written
notice (or telephonic notice promptly confirmed in writing) (each a “Notice of
Conversion or Continuation”) specifying the Revolving Credit Loans to be so
converted or continued, the Type of Revolving Credit Loans to be converted or
continued into and, if such Revolving Credit Loans are to be converted into or
continued as Eurodollar Loans, the Interest Period to be initially applicable
thereto.  The Administrative Agent shall give each Lender notice as promptly as
practicable of any such proposed conversion or continuation affecting any of its
Revolving Credit Loans.

 

(b)                                 If any Default is in existence at the time
of any proposed continuation of any Eurodollar Loans and the Administrative
Agent has or the Required Lenders have determined in its or their sole
discretion not to permit such continuation, such Eurodollar Loans shall be
automatically converted on the last day of the current Interest Period into ABR
Loans.  If upon the expiration of any Interest Period in respect of Eurodollar
Loans, the Borrower has failed to elect a new Interest Period to be applicable
thereto as provided in paragraph (a) above, the Borrower shall be deemed to have
elected to continue such Borrowing of Eurodollar Loans into a Borrowing of ABR
Loans effective as of the expiration date of such current Interest Period.

 

2.7.                            Pro rata Borrowings.  Each Borrowing of
Revolving Credit Loans under this Agreement shall be granted by the Lenders pro
rata on the basis of their Applicable Percentages.  It is understood that no
Lender shall be responsible for any default by any other Lender in its
obligation to make Loans hereunder and that each Lender shall be obligated to
make the Loans provided to be made by it hereunder, regardless of the failure of
any other Lender to fulfill its commitments hereunder.

 

2.8.                            Interest.

 

(a)                                 The unpaid principal amount of each ABR Loan
shall bear interest from the date of the Borrowing thereof until maturity
(whether by acceleration or otherwise) at a rate per annum that shall at all
times be the ABR Margin plus the ABR in effect from time to time.

 

(b)                                 The unpaid principal amount of each
Eurodollar Loan shall bear interest from the date of the Borrowing thereof until
maturity thereof (whether by acceleration or otherwise) at a rate per annum that
shall at all times be the Eurodollar Margin in effect from time to time plus the
relevant Eurodollar Rate.

 

(c)                                  If all or a portion of (i) the principal
amount of any Loan or (ii) any interest payable thereon or Fee shall not be paid
when due (whether at the stated maturity, by acceleration or otherwise), such
overdue amount shall bear interest at a rate per annum that is (x) in the case
of overdue principal, the rate that would otherwise be applicable thereto plus
2% or (y) in the case of any overdue interest or Fee, to the extent permitted by
applicable law, the rate described in Section 2.8(a) plus 2% from and including
the date of such non-payment to but excluding the date on which such amount is
paid in full (after as well as before judgment).

 

39

--------------------------------------------------------------------------------


 

(d)                                 Accrued interest on each Loan shall be
payable in arrears on each Interest Payment Date for such Loan and upon
termination of the Commitments; provided that (i) in the event of any repayment
or prepayment of any Loan (other than a prepayment of an ABR Loan that is a
Revolving Credit Loan prior to the Maturity Date), accrued interest on the
principal amount repaid or prepaid shall be payable on the date of such
repayment or prepayment and (ii) in the event of any conversion of any
Eurodollar Loan prior to the end of the current Interest Period therefor,
accrued interest on such Loan shall be payable on the effective date of such
conversion.

 

(e)                                  All computations of interest hereunder
shall be made in accordance with Section 5.5.

 

(f)                                   The Administrative Agent, upon determining
the interest rate for any Borrowing of Eurodollar Loans, shall promptly notify
the Borrower and the relevant Lenders thereof.  Each such determination shall,
absent clearly demonstrable error, be final and conclusive and binding on all
parties hereto.

 

2.9.                            Interest Periods.  At the time the Borrower
gives a Notice of Borrowing or Notice of Conversion or Continuation in respect
of the making of, or conversion into or continuation as, a Borrowing of
Eurodollar Loans (in the case of the initial Interest Period applicable thereto)
or prior to 10:00 a.m. (New York time) on the third Business Day prior to the
expiration of an Interest Period applicable to a Borrowing of Eurodollar Loans,
the Borrower shall have the right to elect by giving the Administrative Agent
written notice (or telephonic notice promptly confirmed in writing) the Interest
Period applicable to such Borrowing, which Interest Period shall, at the option
of the Borrower, be a three, six or, if agreed to by each Lender, a nine or
twelve month period or any shorter period.  Notwithstanding anything to the
contrary contained above:

 

(i)                                     the initial Interest Period for any
Borrowing of Eurodollar Loans shall commence on the date of such Borrowing
(including the date of any conversion from a Borrowing of ABR Loans) and each
Interest Period occurring thereafter in respect of such Borrowing shall commence
on the day on which the next preceding Interest Period expires;

 

(ii)                                  if any Interest Period relating to a
Borrowing of Eurodollar Loans begins on the last Business Day of a calendar
month or begins on a day for which there is no numerically corresponding day in
the calendar month at the end of such Interest Period, such Interest Period
shall end on the last Business Day of the calendar month at the end of such
Interest Period;

 

(iii)                               if any Interest Period would otherwise
expire on a day that is not a Business Day, such Interest Period shall expire on
the next succeeding Business Day, provided that if any Interest Period in
respect of a Eurodollar Loan would otherwise expire on a day that is not a
Business Day but is a day that is after the last Business Day in such month,
such Interest Period shall expire on the next preceding Business Day; and

 

(iv)                              the Borrower shall not be entitled to elect
any Interest Period in respect of any Eurodollar Loan if such Interest Period
would extend beyond the Maturity Date.

 

2.10.                     Increased Costs, Illegality, etc.

 

(a)                                 In the event that (x) in the case of clause
(i) below, the Administrative Agent or (y) in the case of clauses (ii) and
(iii) below, any Lender shall have reasonably determined (which determination
shall, absent clearly demonstrable error, be final and conclusive and binding
upon all parties hereto):

 

40

--------------------------------------------------------------------------------


 

(i)                                     on any date for determining the
Eurodollar Rate for any Interest Period that (x) deposits in the principal
amounts of the Loans comprising such Eurodollar Loan Borrowing are not generally
available in the relevant market, (y) by reason of any changes arising on or
after the Amendment Effective Date affecting the interbank eurodollar market,
adequate and fair means do not exist for ascertaining the applicable interest
rate on the basis provided for in the definition of Eurodollar Rate or (z) the
Administrative Agent is advised in writing by the Required Lenders that the
Eurodollar Rate for such Interest Period will not adequately and fairly reflect
the cost to such Lenders of making or maintaining their Loans included in such
Borrowing for such Interest Period; or

 

(ii)                                  at any time, that such Lender shall incur
increased costs or reductions in the amounts received or receivable hereunder
with respect to any Eurodollar Loans (other than any such increase or reduction
attributable to Taxes) because of (x) any change since the Signing Date in any
applicable law, governmental rule, regulation, guideline or order (or in the
interpretation or administration thereof and including the introduction of any
new law or governmental rule, regulation, guideline or order), such as, for
example, without limitation, a change in official reserve requirements, and/or
(y) other circumstances affecting the interbank eurodollar market or the
position of such Lender in such market; or

 

(iii)                               at any time, that the making or continuance
of any Eurodollar Loan has become unlawful by compliance by such Lender in good
faith with any law, governmental rule, regulation, guideline or order (or would
conflict with any such governmental rule, regulation, guideline or order not
having the force of law even though the failure to comply therewith would not be
unlawful), or has become impracticable as a result of a contingency occurring
after the date hereof that materially and adversely affects the interbank
eurodollar market;

 

then, and in any such event, such Lender (or the Administrative Agent, in the
case of clause (i) above) shall within a reasonable time thereafter give notice
(if by telephone, confirmed in writing) to the Borrower and to the
Administrative Agent of such determination (which notice the Administrative
Agent shall promptly transmit to each of the other Lenders).  Thereafter (x) in
the case of clause (i) above, Eurodollar Loans shall no longer be available
until such time as the Administrative Agent notifies the Borrower and the
Lenders that the circumstances giving rise to such notice by the Administrative
Agent no longer exist (which notice the Administrative Agent agrees to give at
such time when such circumstances no longer exist), and any Notice of Borrowing
or Notice of Conversion given by the Borrower with respect to Eurodollar Loans
that have not yet been incurred shall be deemed rescinded by the Borrower,
(y) in the case of clause (ii) above, the Borrower shall pay to such Lender,
promptly after receipt of written demand therefor such additional amounts (in
the form of an increased rate of, or a different method of calculating, interest
or otherwise as such Lender in its reasonable discretion shall determine) as
shall be required to compensate such Lender for such increased costs or
reductions in amounts receivable hereunder (it being agreed that a written
notice as to the additional amounts owed to such Lender, showing in reasonable
detail the basis for the calculation thereof, submitted to the Borrower by such
Lender shall, absent clearly demonstrable error, be final and conclusive and
binding upon all parties hereto) and (z) in the case of clause (iii) above, the
Borrower shall take one of the actions specified in Section 2.10(b) as promptly
as possible and, in any event, within the time period required by law.

 

(b)                                 At any time that any Eurodollar Loan is
affected by the circumstances described in Section 2.10(a)(ii) or (iii), the
Borrower may (and in the case of a Eurodollar Loan affected pursuant to
Section 2.10(a)(iii) shall) either (x) if the affected Eurodollar Loan is then
being made pursuant to a Borrowing, cancel such Borrowing by giving the
Administrative Agent telephonic notice (confirmed promptly in writing) thereof
on the same date that the Borrower was notified by a Lender pursuant to
Section 2.10(a)(ii) or (iii) or (y) if the affected Eurodollar Loan is then
outstanding, upon at least three

 

41

--------------------------------------------------------------------------------


 

Business Days’ notice to the Administrative Agent, require the affected Lender
to convert each such Eurodollar Loan into an ABR Loan, provided that if more
than one Lender is affected at any time, then all affected Lenders must be
treated in the same manner pursuant to this Section 2.10(b).

 

(c)                                  If, after the Signing Date, the adoption of
any applicable law, rule or regulation regarding capital adequacy, or any change
therein, or any change in the interpretation or administration thereof by any
Governmental Authority, the National Association of Insurance Commissioners,
central bank or comparable agency charged with the interpretation or
administration thereof, or compliance by a Lender or its parent with any request
or directive made or adopted after the date hereof regarding capital adequacy
(whether or not having the force of law) of any such authority, association,
central bank or comparable agency, has or would have the effect of reducing the
rate of return on such Lender’s or its parent’s or its Related Party’s capital
or assets as a consequence of such Lender’s commitments or obligations hereunder
to a level below that which such Lender or its parent or its Related Party could
have achieved but for such adoption, effectiveness, change or compliance (taking
into consideration such Lender’s or its parent’s policies with respect to
capital adequacy), then from time to time, promptly after demand by such Lender
(with a copy to the Administrative Agent), the Borrower shall pay to such Lender
such additional amount or amounts as will compensate such Lender or its parent
for such reduction, it being understood and agreed, however, that a Lender shall
not be entitled to such compensation as a result of such Lender’s compliance
with, or pursuant to any request or directive to comply with, any such law,
rule or regulation as in effect on the Signing Date.  Each Lender, upon
determining in good faith that any additional amounts will be payable pursuant
to this Section 2.10(c), will give prompt written notice thereof to the Borrower
(on its own behalf) which notice shall set forth in reasonable detail the basis
of the calculation of such additional amounts, although the failure to give any
such notice shall not, subject to Section 2.13, release or diminish any of the
Borrower’s obligations to pay additional amounts pursuant to this
Section 2.10(c) upon receipt of such notice.

 

2.11.                     Compensation.  If (a) any payment of principal of any
Eurodollar Loan is made by the Borrower to or for the account of a Lender other
than on the last day of the Interest Period for such Eurodollar Loan as a result
of a payment or conversion pursuant to Section 2.5, 2.6, 2.10, 5.1 or 5.2 or a
required assignment pursuant to Section 14.7, as a result of acceleration of the
maturity of the Loans pursuant to Section 11 or for any other reason, (b) any
Borrowing of Eurodollar Loans is not made as a result of a withdrawn Notice of
Borrowing, (c) any ABR Loan is not converted into a Eurodollar Loan as a result
of a withdrawn Notice of Conversion or Continuation, (d) any Eurodollar Loan is
not continued as a Eurodollar Loan as a result of a withdrawn Notice of
Conversion or Continuation or (e) any prepayment of principal of any Eurodollar
Loan is not made as a result of a withdrawn notice of prepayment pursuant to
Section 5.1 or 5.2, the Borrower shall, after receipt of a written request by
such Lender (which request shall set forth in reasonable detail the basis for
requesting such amount), pay to the Administrative Agent for the account of such
Lender any amounts required to compensate such Lender for any additional losses,
costs or expenses that such Lender may reasonably incur as a result of such
payment, failure to convert, failure to continue or failure to prepay, including
any loss, cost or expense (excluding loss of anticipated profits) actually
incurred by reason of the liquidation or reemployment of deposits or other funds
acquired by any Lender to fund or maintain such Eurodollar Loan.

 

2.12.                     Change of Lending Office.  Each Lender agrees that,
upon the occurrence of any event giving rise to the operation of
Section 2.10(a)(ii), 2.10(a)(iii), 2.10(b), 3.5 or 5.4 with respect to such
Lender, it will, if requested by the Borrower, use reasonable efforts (subject
to overall policy considerations of such Lender) to designate another lending
office for any Loans affected by such event, provided that such designation is
made on such terms that such Lender and its lending office suffer no economic,
legal or regulatory disadvantage, with the object of avoiding the consequence of
the event giving rise to the operation of any such Section.  Nothing in this
Section 2.12 shall affect or postpone any of the obligations of the Borrower or
the right of any Lender provided in Section 2.10, 3.5 or 5.4.

 

42

--------------------------------------------------------------------------------


 

2.13.                     Notice of Certain Costs.  Notwithstanding anything in
this Agreement to the contrary, to the extent any notice required by
Section 2.10, 2.11, 3.5 or 5.4 is given by any Lender more than 180 days after
such Lender has knowledge (or should have had knowledge) of the occurrence of
the event giving rise to the additional cost, reduction in amounts, loss, tax or
other additional amounts described in such Sections, such Lender shall not be
entitled to compensation under Section 2.10, 2.11, 3.5 or 5.4, as the case may
be, for any such amounts incurred or accruing prior to the 180th day prior to
the giving of such notice to the Borrower.

 

2.14.                     Defaulting Lenders.  Notwithstanding any provision of
this Agreement to the contrary, if any Lender becomes a Defaulting Lender, then
the following provisions shall apply for so long as such Lender is a Defaulting
Lender:

 

(a)                                 fees shall cease to accrue on the Available
Commitment of such Defaulting Lender pursuant to Section 4.1(a);

 

(b)                                 the Commitment and Credit Exposure of such
Defaulting Lender shall not be included in determining whether all Lenders or
the Required Lenders have taken or may take any action hereunder (including any
consent to any amendment or waiver pursuant to Section 14.1), provided that any
waiver, amendment or modification requiring the consent of all Lenders or each
affected Lender which affects such Defaulting Lender differently than each other
applicable Lender shall require the consent of such Defaulting Lender;

 

(c)                                  if any Swingline Loan or Letters of Credit
Outstanding exists at the time a Lender becomes a Defaulting Lender then:

 

(i)                                     all or any part of such Swingline Loan
and Letters of Credit Outstanding shall be reallocated among the non-Defaulting
Lenders in accordance with their respective Applicable Percentages but only to
the extent (x) the sum of all non-Defaulting Lenders’ Credit Exposures plus such
Defaulting Lender’s Swingline Exposure and Letter of Credit Exposure does not
exceed the total of all non-Defaulting Lenders’ Commitments and (y) the
conditions set forth in Section 7 are satisfied at such time;

 

(ii)                                  if the reallocation described in clause
(i) above cannot, or can only partially, be effected, the Borrower shall within
one Business Day following notice by the Administrative Agent (x) first, prepay
such Defaulting Lender’s Swingline Exposure (after giving effect to any partial
reallocation pursuant to clause (i) above) and (y) second, cash collateralize
such Defaulting Lender’s Letter of Credit Exposure (after giving effect to any
partial reallocation pursuant to clause (i) above) in accordance with the
procedures set forth in Section 5.2(a) for so long as such Letter of Credit
Exposure is outstanding;

 

(iii)                               if the Borrower cash collateralizes any
portion of such Defaulting Lender’s Letter of Credit Exposure pursuant to this
Section 2.14(c), the Borrower shall not be required to pay any fees to such
Defaulting Lender pursuant to Section 4.1(b) with respect to such cash
collateralized portion of such Defaulting Lender’s Letter of Credit Exposure
during the period such Letter of Credit Exposure is cash collateralized;

 

(iv)                              to the extent the Letter of Credit Exposure of
the non-Defaulting Lenders is reallocated pursuant to this Section 2.14(c), then
the fees payable to the Lenders pursuant to Section 4.1(a) and
Section 4.1(b) shall be adjusted in accordance with such non-Defaulting Lenders’
Applicable Percentages;

 

43

--------------------------------------------------------------------------------


 

(v)                                 to the extent any Defaulting Lender’s Letter
of Credit Exposure is neither cash collateralized nor reallocated pursuant to
this Section 2.14(c), then, without prejudice to any rights or remedies of the
Letter of Credit Issuer or any Lender hereunder, all fees that would have
otherwise been payable to such Defaulting Lender under Section 4.1(b) with
respect to such portion of such Letter of Credit Exposure shall instead be
payable to the Letter of Credit Issuer until such portion of such Defaulting
Lender’s Letter of Credit Exposure is cash collateralized and/or reallocated;

 

(vi)                              so long as any Lender is a Defaulting Lender,
the Swingline Lender shall not be required to fund any Swingline Loan and the
Letter of Credit Issuer shall not be required to issue, amend or increase any
Letter of Credit, unless it is satisfied that the related exposure will be 100%
covered by the Commitments of the non-Defaulting Lenders and/or cash collateral
will be provided by the Borrower in accordance with Section 2.14(c), and
participating interests in any such newly issued or increased Letter of Credit
or newly made Swingline Loan shall be allocated among non-Defaulting Lenders in
a manner consistent with Section 2.14(c)(i) (and Defaulting Lenders shall not
participate therein); and

 

(vii)                           any amount payable to such Defaulting Lender
hereunder (whether on account of principal, interest, fees or otherwise and
including any amount that would otherwise be payable to such Defaulting Lender
pursuant to Section 14.8(b) but excluding Section 14.7) shall, in lieu of being
distributed to such Defaulting Lender, be retained by the Administrative Agent
in a segregated account and, subject to any applicable requirements of law, be
applied at such time or times as may be determined by the Administrative Agent
(i) first, to the payment of any amounts owing by such Defaulting Lender to the
Administrative Agent hereunder, (ii) second, pro rata, to the payment of any
amounts owing by such Defaulting Lender to the Letter of Credit Issuer or
Swingline Lender hereunder, (iii) third, if so determined by the Administrative
Agent or requested by a Letter of Credit Issuer or Swingline Lender, to be held
in such account as cash collateral for future funding obligations of the
Defaulting Lender of any participating interest in any Swingline Loan or Letter
of Credit, (iv) fourth, to the funding of any Loan in respect of which such
Defaulting Lender has failed to fund its portion thereof as required by this
Agreement, as determined by the Administrative Agent, (v) fifth, if so
determined by the Administrative Agent and the Borrower, held in such account as
cash collateral for future funding obligations of the Defaulting Lender of any
Revolving Credit Loans under this Agreement, (vi) sixth, to the payment of any
amounts owing to the Lenders, in respect of obligations under this Agreement, a
Letter of Credit Issuer or Swingline Lender as a result of any judgment of a
court of competent jurisdiction obtained by any Lender, such Letter of Credit
Issuer or Swingline Lender against such Defaulting Lender as a result of such
Defaulting Lender’s breach of its obligations under this Agreement,
(vii) seventh, to the payment of any amounts owing to the Borrower as a result
of any judgment of a court of competent jurisdiction obtained by the Borrower
against such Defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations under this Agreement, and (viii) eighth, to such Defaulting
Lender or as otherwise directed by a court of competent jurisdiction; provided
that if such payment is (x) a prepayment of the principal amount of any
Revolving Credit Loans or drawings in respect of Letter of Credits for which a
Defaulting Lender has funded its participation obligations and (y) made at a
time when the conditions set forth in Section 7 are satisfied, such payment
shall be applied solely to prepay the Revolving Credit Loans of, and
reimbursement obligations owed to, all non-Defaulting Lenders pro rata prior to

 

44

--------------------------------------------------------------------------------


 

being applied to the prepay ment of any Revolving Credit Loans, or reimbursement
obligations owed to, any Defaulting Lender; and

 

(d)           in the event that the Administrative Agent, the Borrower, the
Letter of Credit Issuer and the Swingline Lender each agree that a Defaulting
Lender has adequately remedied all matters that caused such Lender to be a
Defaulting Lender, then such Lender shall cease to be a Defaulting Lender, and
the Swingline Exposure and Letter of Credit Exposure of the Lenders shall be
readjusted to reflect the inclusion of such Lender’s Commitment and on such date
such Lender shall purchase at par such of the Loans of the other Lenders (other
than Swingline Loans) as the Administrative Agent shall determine may be
necessary in order for such Lender to hold such Loans in accordance with its
Applicable Percentage.

 

2.15.       Incremental Facilities.

 

(a)           The Borrower may by written notice to the Administrative Agent
elect to request, prior to the Maturity Date, an increase to the existing
Commitments (any such increase, the “New Commitments”) by an amount not in
excess of the Maximum Incremental Facilities Amount in the aggregate and not
less than $10,000,000 individually (or such lesser amount which shall be
approved by Administrative Agent), and integral multiples of $5,000,000 in
excess of that amount.  Each such notice shall specify (A) the date (each, an
“Increased Amount Date”) on which the Borrower proposes that the New Commitments
shall be effective, which shall be a date not less than 10 Business Days after
the date on which such notice is delivered to the Administrative Agent and
(B) the identity of each Lender or other Person that is an eligible assignee
pursuant to Section 14.6(b) (each, a “New Lender”) to whom the Borrower proposes
any portion of such New Commitments be allocated and the amounts of such
allocations; provided that the Borrower shall first approach the Lenders to
provide all of the New Commitments in accordance with their Applicable
Percentages (excluding for this purpose the Commitment of any Lender that
declines to provide any portion of the New Commitments) prior to approaching any
other Person that is an eligible assignee pursuant to Section 14.6(b) (and no
such Person shall be offered to provide the New Commitments on terms (including
with respect to upfront fees and other economic terms) that are more favorable
to such Person than the terms offered to the existing Lenders) and no Lender
shall provide a New Commitment unless the Administrative Agent, the Swingline
Lender and the Letter of Credit Issuer shall have consented thereto; provided
further that any Lender approached to provide all or a portion of the New
Commitments may elect or decline, in its sole discretion, to provide a New
Commitment.  Such New Commitments shall become effective, as of such Increased
Amount Date; provided that (1) no Default shall exist on such Increased Amount
Date before or after giving effect to such New Commitments; (2) the New
Commitments shall be effected pursuant to one or more Joinder Agreements
executed and delivered by the Borrower, the Lender providing the New Commitment
and Administrative Agent, and each of which shall be recorded in the Register
and shall be subject to the requirements set forth in Section 5.4(e); (3) the
Borrower shall make any payments required pursuant to Section 2.11 in connection
with the New Commitments; and (4) the Borrower shall deliver or cause to be
delivered any legal opinions or other documents reasonably requested by
Administrative Agent in connection with any such transaction.

 

(b)           On any Increased Amount Date, subject to the satisfaction of the
foregoing terms and conditions, (i) each of the Lenders with Commitments shall
assign to each of the New Lenders, and each of the New Lenders shall purchase
from each of the Lenders with Commitments, at the principal amount thereof
(together with accrued interest), such interests in the Revolving Credit Loans
outstanding on such Increased Amount Date as shall be necessary in order that,
after giving effect to all such assignments and purchases, such Revolving Credit
Loans will be held by existing Lenders with Revolving Credit Loans and New
Lenders ratably in accordance with their respective Commitments after giving
effect to the addition of such New Commitments to the Commitments, (ii) each New
Commitment shall

 

45

--------------------------------------------------------------------------------


 

be deemed for all purposes a Commitment and each Loan made thereunder shall be
deemed, for all purposes, a Revolving Credit Loan and (iii) each New Lender
shall become a Lender with respect to the New Commitment and all matters
relating thereto.

 

(c)           The Administrative Agent shall notify the Security Agents and
Lenders promptly upon receipt of the Borrower’s notice of each Increased Amount
Date and in respect thereof (y) the New Commitments and the New Lenders and
(z) the respective interests in such Lender’s Revolving Credit Loans, in each
case subject to the assignments contemplated by this Section.

 

(d)           Each Joinder Agreement may, without the consent of any other
Lenders, effect such amendments to this Agreement (including with respect to the
interest rates and fees payable with respect to the New Commitment only) and the
other Credit Documents as may be necessary or appropriate, in the opinion of the
Administrative Agent, to effect the provision of this Section 2.15.

 

(e)           (i)  The Borrower may at any time and from time to time request
that all or a portion of the Commitments existing at the time of such request
(each, an “Existing Commitment”) (and Loans related thereto (“Existing Loans”))
of any Class (an “Existing Class”) be converted to extend the scheduled maturity
date(s) of any payment of principal with respect to all or a portion of any
principal amount of such Loans (any such Loans which have been so converted,
“Extended Loans” and any such Commitments so converted, “Extended Commitments”)
and to provide for other terms consistent with this Section 2.15(e).  In order
to establish any Extended Loans, the Borrower shall provide a notice to the
Administrative Agent (who shall provide a copy of such notice to each of the
Lenders of the applicable Existing Class) (an “Extension Request”) setting forth
the proposed terms of the Extended Commitments to be established, which shall be
identical to the Commitments of the Existing Class from which they are to be
converted except (x) the scheduled final maturity date shall be extended and
(y) (A) the interest margins with respect to the Extended Loans may be higher or
lower than the interest margins for the Loans of such Existing Class and/or
(B) additional fees may be payable to the Lenders providing such Extended
Commitments in addition to or in lieu of any increased margins contemplated by
the preceding clause (A), in each case, to the extent provided in the applicable
Extension Amendment.  No Lender shall have any obligation to agree to have any
of its Commitments of any Existing Class converted into Extended Commitments
pursuant to any Extension Request.  Any Extended Commitments of any Extension
Series shall constitute a separate Class of Commitments from the Existing
Class from which they were converted.

 

(ii)           The Borrower shall provide the applicable Extension Request at
least five (5) Business Days prior to the date on which Lenders under the
applicable Existing Class or Existing Classes are requested to respond.  Any
Lender (an “Extending Lender”) wishing to have all or a portion of its
Commitments of the Existing Class or Existing Classes subject to such Extension
Request converted into Extended Commitments shall notify the Administrative
Agent (an “Extension Election”) on or prior to the date specified in such
Extension Request of the amount of its Commitments of the Existing Class or
Existing Classes subject to such Extension Request that it has elected to
convert into Extended Loans; provided that if any Lenders of an Existing
Class fail to respond, such Lenders will be deemed to have declined to extend
their Commitments.  In the event that the aggregate amount of Commitments of the
Existing Class or Existing Classes subject to Extension Elections exceeds the
amount of Extended Commitments requested pursuant to the Extension Request,
Commitments of the Existing Class or Existing Classes subject to Extension
Elections shall be converted to Extended Commitments on a pro rata basis based
on the amount of Commitments included in each such Extension Election.

 

(iii)          Extended Commitments shall be established pursuant to an
amendment (an “Extension Amendment”) to this Agreement (which, except to the
extent expressly contemplated by the penultimate sentence of this
Section 2.15(e)(iii) and notwithstanding anything to the contrary set forth in

 

46

--------------------------------------------------------------------------------


 

Section 14.1, shall not require the consent of any Lender other than the
Extending Lenders with respect to the Extended Loans established thereby)
executed by the Credit Parties, the Administrative Agent and the Extending
Lenders.  No Extension Amendment shall provide for any tranche of Extended
Commitments in an aggregate principal amount that is less than $25,000,000. 
Notwithstanding anything to the contrary in this Section 2.15(e) and without
limiting the generality or applicability of Section 14.1 to any Section 2.15
Additional Amendments (as defined below), any Extension Amendment may provide
for additional terms and/or additional amendments other than those referred to
or contemplated above (any such additional amendment, a “Section 2.15 Additional
Amendment”) to this Agreement and the other Credit Documents; provided that such
Section 2.15 Additional Amendments are within the requirements of
Section 2.15(e)(i) and do not become effective prior to the time that such
Section 2.15 Additional Amendments have been consented to (including, without
limitation, pursuant to consents applicable to holders of any Extended Loans
provided for in any Extension Amendment) by such of the Lenders, Credit Parties
and other parties (if any) as may be required in order for such Section 2.15
Additional Amendments to become effective in accordance with Section 14.1.

 

SECTION 3.                   Letters of Credit

 

3.1.         Letters of Credit.

 

(a)           All Letters of Credit outstanding under the Existing Credit
Agreement shall be deemed to be Letters of Credit hereunder issued on the
Amendment Effective Date. Subject to and upon the terms and conditions herein
set forth, at any time and from time to time after the Amendment Effective Date
and prior to the L/C Maturity Date, (i) the Borrower, may request that the
Letter of Credit Issuer issue for the account of the Borrower a Letter of Credit
or Letters of Credit in Dollars or Canadian Dollars in such form as may be
approved by the Letter of Credit Issuer in its reasonable discretion.

 

(b)           Notwithstanding the foregoing, (i) no Letter of Credit shall be
issued the Stated Amount of which, when added to the Letters of Credit
Outstanding at such time, would exceed the Letter of Credit Commitment then in
effect; (ii) no Letter of Credit shall be issued, amended (to increase the
Stated Amount thereof), extended or renewed if, after giving effect to such
issuance, amendment, extension or renewal, the Total Credit Exposure would
exceed the Line Cap then in effect; (iii) no Letter of Credit denominated in
Canadian Dollars shall be issued the Stated Amount of which when added to the
Stated Amount of all other Letters of Credit denominated in Canadian Dollars
would exceed the Canadian Letter of Credit Sublimit; (iv) each Letter of Credit
shall have an expiration date occurring no later than one year after the date of
issuance thereof, unless otherwise agreed upon by the Administrative Agent and
the Letter of Credit Issuer, provided that in no event shall such expiration
date occur later than the L/C Maturity Date; (v) no Letter of Credit shall be
issued if it would be illegal under any applicable law for the beneficiary of
the Letter of Credit to have a Letter of Credit issued in its favor; and (vi) no
Letter of Credit shall be issued by a Letter of Credit Issuer after it has
received a written notice from the Borrower or any Lender stating that a Default
has occurred and is continuing until such time as the Letter of Credit Issuer
shall have received a written notice of (x) rescission of such notice from the
party or parties originally delivering such notice or (y) the waiver of such
Default in accordance with the provisions of Section 14.1.

 

(c)           Upon at least one Business Day’s prior written notice (or
telephonic notice promptly confirmed in writing) to the Administrative Agent and
the Letter of Credit Issuer (which notice the Administrative Agent shall
promptly transmit to each of the applicable Lenders), the Borrower shall have
the right, on any day, permanently to terminate or reduce the Letter of Credit
Commitment in whole or in part, provided that, after giving effect to such
termination or reduction, the Letters of Credit Outstanding shall not exceed the
Letter of Credit Commitment.

 

47

--------------------------------------------------------------------------------


 

3.2.         Letter of Credit Requests.

 

(a)           Whenever the Borrower desires that a Letter of Credit be issued
for its account, it shall give the Administrative Agent and the Letter of Credit
Issuer at least five (or such lesser number as may be agreed upon by the
Administrative Agent and the Letter of Credit Issuer) Business Days’ written
notice thereof.  Each notice shall be executed by the Borrower and shall be in a
form reasonably acceptable to the Letter of Credit Issuer and the Administrative
Agent (each a “Letter of Credit Request”).  The Administrative Agent shall
promptly transmit copies of each Letter of Credit Request to each Lender.

 

(b)           The making of each Letter of Credit Request shall be deemed to be
a representation and warranty by the Borrower that the Letter of Credit may be
issued in accordance with, and will not violate the requirements of,
Section 3.1(b).

 

3.3.         Letter of Credit Participations.

 

(a)           Immediately upon the issuance by the Letter of Credit Issuer of
any Letter of Credit, the Letter of Credit Issuer shall be deemed to have sold
and transferred to each other Lender that has a Commitment (each such other
Lender, in its capacity under this Section 3.3, an “L/C Participant”), and each
such L/C Participant shall be deemed irrevocably and unconditionally to have
purchased and received from the Letter of Credit Issuer, without recourse or
warranty, an undivided interest and participation (each an “L/C Participation”),
to the extent of such L/C Participant’s Applicable Percentage of such Letter of
Credit, each substitute letter of credit, each drawing made thereunder and the
obligations of the Borrower under this Agreement with respect thereto, and any
security therefor or guaranty pertaining thereto (although Letter of Credit Fees
will be paid directly to the Administrative Agent for the ratable account of the
L/C Participants as provided in Section 4.1(b) and the L/C Participants shall
have no right to receive any portion of any Fronting Fees).

 

(b)           In determining whether to pay under any Letter of Credit, the
Letter of Credit Issuer shall have no obligation relative to the L/C
Participants other than to confirm that any documents required to be delivered
under such Letter of Credit have been delivered and that they appear to comply
on their face with the requirements of such Letter of Credit.  Any action taken
or omitted to be taken by the Letter of Credit Issuer under or in connection
with any Letter of Credit issued by it, if taken or omitted in the absence of
gross negligence or willful misconduct, shall not create for the Letter of
Credit Issuer any resulting liability.

 

(c)           In the event that the Letter of Credit Issuer makes any payment
under any Letter of Credit issued by it and the Borrower shall not have repaid
such amount in full to the respective Letter of Credit Issuer pursuant to
Section 3.4(a), the Letter of Credit Issuer shall promptly notify the
Administrative Agent and each L/C Participant of such failure, and each L/C
Participant shall promptly and unconditionally pay to the Administrative Agent,
for the account of the Letter of Credit Issuer, the amount of such L/C
Participant’s Applicable Percentage of such unreimbursed payment in Dollars and
in immediately available funds; provided, however, that no L/C Participant shall
be obligated to pay to the Administrative Agent for the account of the Letter of
Credit Issuer its Applicable Percentage of such unreimbursed amount arising from
any wrongful payment made by the Letter of Credit Issuer under a Letter of
Credit as a result of acts or omissions constituting willful misconduct or gross
negligence on the part of the Letter of Credit Issuer.  If the Letter of Credit
Issuer so notifies, prior to 11:00 a.m. (New York time) on any Business Day, any
L/C Participant required to fund a payment under a Letter of Credit, such L/C
Participant shall make available to the Administrative Agent for the account of
the Letter of Credit Issuer such L/C Participant’s Applicable Percentage of the
amount of such payment on such Business Day in immediately available funds.  If
and to the extent such L/C Participant shall not have so made its Applicable
Percentage of the amount of such payment available to the Administrative Agent,
for the

 

48

--------------------------------------------------------------------------------


 

account of the Letter of Credit Issuer, such L/C Participant agrees to pay to
the Administrative Agent, for the account of the Letter of Credit Issuer,
forthwith on demand, such amount, together with interest thereon for each day
from such date until the date such amount is paid to the Administrative Agent,
for the account of the Letter of Credit Issuer at a rate equal to the greater of
(x) the Federal Funds Effective Rate and (y) a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation.  The failure of any L/C Participant to make available to the
Administrative Agent, for the account of the Letter of Credit Issuer its
Applicable Percentage of any payment under any Letter of Credit shall not
relieve any other L/C Participant of its obligation hereunder to make available
to the Administrative Agent, for the account of the Letter of Credit Issuer its
Applicable Percentage of any payment under such Letter of Credit on the date
required, as specified above, but, except as provided Section 2.14, no L/C
Participant shall be responsible for the failure of any other L/C Participant to
make available to the Administrative Agent such other L/C Participant’s
Applicable Percentage of any such payment.

 

(d)           Whenever the Letter of Credit Issuer receives a payment in respect
of an unpaid reimbursement obligation as to which the Administrative Agent has
received for the account of the Letter of Credit Issuer any payments from the
L/C Participants pursuant to paragraph (c) above, the Letter of Credit Issuer
shall pay to the Administrative Agent and the Administrative Agent shall
promptly pay to each L/C Participant that has paid its Applicable Percentage of
such reimbursement obligation, in Dollars and in immediately available funds, an
amount equal to such L/C Participant’s share (based upon the proportionate
aggregate amount originally funded by such L/C Participant to the aggregate
amount funded by all L/C Participants) of the principal amount of such
reimbursement obligation and interest thereon accruing after the purchase of the
respective L/C Participations.

 

(e)           The obligations of the L/C Participants to make payments to the
Administrative Agent for the account of the Letter of Credit Issuer with respect
to Letters of Credit shall be irrevocable and not subject to counterclaim,
set-off or other defense or any other qualification or exception whatsoever and
shall be made in accordance with the terms and conditions of this Agreement
under all circumstances, including under any of the following circumstances:

 

(i)            any lack of validity or enforceability of this Agreement or any
of the other Credit Documents;

 

(ii)           the existence of any claim, set-off, defense or other right that
the Borrower may have at any time against a beneficiary named in a Letter of
Credit, any transferee of any Letter of Credit (or any Person for whom any such
transferee may be acting), the Administrative Agent, the Letter of Credit
Issuer, any Lender or other Person, whether in connection with this Agreement,
any Letter of Credit, the transactions contemplated herein or any unrelated
transactions (including any underlying transaction between the Borrower and the
beneficiary named in any such Letter of Credit);

 

(iii)          any draft, certificate or any other document presented under any
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;

 

(iv)          the surrender or impairment of any security for the performance or
observance of any of the terms of any of the Credit Documents; or

 

(v)           the occurrence of any Default;

 

49

--------------------------------------------------------------------------------


 

provided, however, that no L/C Participant shall be obligated to pay to the
Administrative Agent for the account of the Letter of Credit Issuer its
Applicable Percentage of any unreimbursed amount arising from any wrongful
payment made by the Letter of Credit Issuer under a Letter of Credit as a result
of acts or omissions constituting willful misconduct or gross negligence on the
part of the Letter of Credit Issuer.

 

3.4.         Agreement to Repay Letter of Credit Drawings.

 

(a)           The Borrower hereby agrees to reimburse the Letter of Credit
Issuer, by making payment in Dollars to the Administrative Agent in immediately
available funds for any payment or disbursement made by the Letter of Credit
Issuer under any Letter of Credit (the Dollar Equivalent of each such amount so
paid until reimbursed, an “Unpaid Drawing”) immediately after, and in any event
on the date of, such payment, with interest on the amount so paid or disbursed
by the Letter of Credit Issuer, to the extent not reimbursed prior to 5:00 p.m.
(New York time) on the date of such payment or disbursement, from and including
the date paid or disbursed to but excluding the date the Letter of Credit Issuer
is reimbursed therefor at a rate per annum that shall at all times be the ABR
Margin plus the ABR as in effect from time to time, provided that,
notwithstanding anything contained in this Agreement to the contrary, (i) unless
the Borrower shall have notified the Administrative Agent and the Letter of
Credit Issuer prior to 10:00 a.m. (New York time) on the date of such drawing
that the Borrower intends to reimburse the Letter of Credit Issuer for the
amount of such drawing with funds other than the proceeds of Loans, the Borrower
be shall be deemed to have given a Notice of Borrowing requesting that the
Lenders with Commitments make Revolving Credit Loans (which shall be ABR Loans)
on the date on which such drawing is honored in an amount equal to the amount of
such drawing and (ii) the Administrative Agent shall promptly notify each
relevant L/C Participant of such drawing and the amount of its Revolving Credit
Loan to be made in respect thereof, and, subject to the conditions set forth in
Section 2.1(a), each L/C Participant shall be irrevocably obligated to make a
Revolving Credit Loan to the Borrower in the manner deemed to have been
requested in the amount of its Applicable Percentage of the applicable Unpaid
Drawing by 12:00 noon (New York time) on such Business Day by making the amount
of such Revolving Credit Loan available to the Administrative Agent.  Such
Revolving Credit Loans shall be made without regard to the minimum Borrowing
amount for ABR Loans set forth in Section 2.2.  The Administrative Agent shall
use the proceeds of such Revolving Credit Loans solely for purpose of
reimbursing the Letter of Credit Issuer for the related Unpaid Drawing.

 

(b)           The obligations of the Borrower under this Section 3.4 to
reimburse the Letter of Credit Issuer with respect to Unpaid Drawings
(including, in each case, interest thereon) shall be absolute and unconditional
under any and all circumstances and irrespective of any set-off, counterclaim or
defense to payment that the Borrower or any other Person may have or have had
against the Letter of Credit Issuer, the Administrative Agent or any Lender
(including in its capacity as an L/C Participant), including any defense based
upon the failure of any drawing under a Letter of Credit (each a “Drawing”) to
conform to the terms of the Letter of Credit or any non-application or
misapplication by the beneficiary of the proceeds of such Drawing, provided that
the Borrower shall not be obligated to reimburse the Letter of Credit Issuer for
any wrongful payment made by the Letter of Credit Issuer under the Letter of
Credit issued by it as a result of acts or omissions constituting willful
misconduct or gross negligence on the part of the Letter of Credit Issuer.

 

3.5.         Increased Costs.  If after the date hereof, the adoption of any
applicable law, rule or regulation, or any change therein, or any change in the
interpretation or administration thereof by any Governmental Authority, central
bank or comparable agency charged with the interpretation or administration
thereof, or actual compliance by the Letter of Credit Issuer or any L/C
Participant with any request or directive made or adopted after the date hereof
(whether or not having the force of law), by any such authority, central bank or
comparable agency shall either (a) impose, modify or make applicable any
reserve, deposit, capital adequacy or similar requirement against letters of
credit issued by the Letter of

 

50

--------------------------------------------------------------------------------


 

Credit Issuer, or any L/C Participant’s L/C Participation therein, or (b) impose
on the Letter of Credit Issuer or any L/C Participant any other conditions
affecting its obligations under this Agreement in respect of Letters of Credit
or L/C Participations therein or any Letter of Credit or such L/C Participant’s
L/C Participation therein, and the result of any of the foregoing is to increase
the cost to the Letter of Credit Issuer or such L/C Participant of issuing,
maintaining or participating in any Letter of Credit, or to reduce the amount of
any sum received or receivable by the Letter of Credit Issuer or such L/C
Participant hereunder (other than any such increase or reduction attributable to
Taxes) in respect of Letters of Credit or L/C Participations therein, then,
promptly after receipt of written demand to the Borrower by the Letter of Credit
Issuer or such L/C Participant, as the case may be, (a copy of which notice
shall be sent by the Letter of Credit Issuer or such L/C Participant to the
Administrative Agent), the Borrower shall pay to the Letter of Credit Issuer or
such L/C Participant such additional amount or amounts as will compensate the
Letter of Credit Issuer or such L/C Participant for such increased cost or
reduction, it being understood and agreed, however, that the Letter of Credit
Issuer or a L/C Participant shall not be entitled to such compensation as a
result of such Person’s compliance with, or pursuant to any request or directive
to comply with, any such law, rule or regulation as in effect on the date
hereof.  A certificate submitted to the Borrower by the relevant Letter of
Credit Issuer or a L/C Participant, as the case may be, (a copy of which
certificate shall be sent by the Letter of Credit Issuer or such L/C Participant
to the Administrative Agent) setting forth in reasonable detail the basis for
the determination of such additional amount or amounts necessary to compensate
the Letter of Credit Issuer or such L/C Participant as aforesaid shall be
conclusive and binding on the Borrower absent clearly demonstrable error.

 

3.6.         Successor Letter of Credit Issuer.  A Letter of Credit Issuer may
resign as Letter of Credit Issuer upon 60 days’ prior written notice to the
Administrative Agent, the Lenders and the Borrower.  If the Letter of Credit
Issuer shall resign as Letter of Credit Issuer under this Agreement, then the
Borrower shall appoint from among the Lenders (with the consent of such Lender)
with Commitments a successor issuer of Letters of Credit, whereupon such
successor issuer shall succeed to the rights, powers and duties of the Letter of
Credit Issuer, and the term “Letter of Credit Issuer” shall mean such successor
issuer effective upon such appointment (except with respect to Letters of Credit
issued by the resigning Letter of Credit Issuer).  After the resignation of the
Letter of Credit Issuer hereunder, the resigning Letter of Credit Issuer shall
remain a party hereto and shall continue to have all the rights and obligations
of a Letter of Credit Issuer under this Agreement and the other Credit Documents
with respect to Letters of Credit issued by it prior to such resignation, but
shall not be required to issue additional Letters of Credit.  After any retiring
Letter of Credit Issuer’s resignation as Letter of Credit Issuer, the provisions
of this Agreement relating to the Letter of Credit Issuer shall inure to its
benefit as to any actions taken or omitted to be taken by it (a) while it was
Letter of Credit Issuer under this Agreement or (b) at any time with respect to
Letters of Credit issued by such Letter of Credit Issuer.

 

SECTION 4.                   Fees; Commitments

 

4.1.         Fees.

 

(a)           The Borrower agrees to pay to the Administrative Agent in Dollars,
for the account of each Lender having a Commitment (in each case pro rata
according to the respective Applicable Percentages of all such Lenders), a
commitment fee for each day from and including the Amendment Effective Date to
but excluding the Maturity Date.  Such commitment fee shall be payable in
arrears (i) on the first day of each January, April, July and October (for the
three-month period (or portion thereof) ended on the preceding day for which no
payment has been received) and (ii) on the Final Date (for the period ended on
such date for which no payment has been received pursuant to clause (i) above),
and shall be computed for each day during such period at a rate per annum equal
to the Commitment Fee Rate in effect on such day on the Available Commitments in
effect on such day.

 

51

--------------------------------------------------------------------------------


 

(b)           The Borrower agrees to pay to the Administrative Agent in Dollars
for the account of the Lenders pro rata on the basis of their respective
Applicable Percentages, a fee in respect of each Letter of Credit (the “Letter
of Credit Fee”), for the period from and including the date of issuance of such
Letter of Credit to but excluding the termination date of such Letter of Credit
computed at the per annum rate for each day equal to the Eurodollar Margin for
Revolving Credit Loans on the average daily Stated Amount of such Letter of
Credit.  Such Letter of Credit Fees shall be due and payable quarterly in
arrears on the first day of each April, July, October and January and on the
date upon which the Total Commitment terminates and the Letters of Credit
Outstanding shall have been reduced to zero.

 

(c)           The Borrower agrees to pay to the Administrative Agent in Dollars
for the account of the Letter of Credit Issuer a fee in respect of each Letter
of Credit issued by it (the “Fronting Fee”), for the period from and including
the date of issuance of such Letter of Credit to but excluding the termination
date of such Letter of Credit, computed at the rate for each day equal to 0.25%
per annum on the average daily Stated Amount of such Letter of Credit.  Such
Fronting Fees shall be due and payable quarterly in arrears on the first day of
each April, July, October and January and on the date upon which the Total
Commitment terminates and the Letters of Credit Outstanding shall have been
reduced to zero.

 

(d)           The Borrower agrees to pay directly to the Letter of Credit Issuer
in Dollars upon each issuance of, drawing under, and/or amendment of, a Letter
of Credit issued by it such Letter of Credit Issuer’s customary fees for
issuances of, drawings under or amendments of, letters of credit issued by it.

 

4.2.         Voluntary Reduction of Commitments.  Upon at least one Business
Day’s prior written notice (or telephonic notice promptly confirmed in writing)
to the Administrative Agent at the Administrative Agent’s Office (which notice
the Administrative Agent shall promptly transmit to each of the Lenders), the
Borrower shall have the right, without premium or penalty, on any day,
permanently to terminate or reduce the Commitments in whole or in part, provided
that (a) any such reduction shall apply proportionately and permanently to
reduce the Commitment of each of the Lenders in accordance with their Applicable
Percentages, (b) any partial reduction pursuant to this Section 4.2 shall be in
the amount of at least $1,000,000 and (c) after giving effect to such
termination or reduction and to any prepayments of the Loans made on the date
thereof in accordance with this Agreement, (i) the Total Credit Exposure shall
not exceed the Line Cap.

 

4.3.         Mandatory Termination of Commitments.

 

(a)           The Total Commitment shall terminate at 5:00 p.m. (New York time)
on the Maturity Date.

 

(b)           The Swingline Commitment shall terminate at 5:00 p.m. (New York
time) on the Swingline Maturity Date.

 

SECTION 5.                   Payments

 

5.1.         Voluntary Prepayments.  The Borrower shall have the right to prepay
Revolving Credit Loans and Swingline Loans in whole or in part from time to time
on the following terms and conditions (such prepayments to be applied to the
Class or Classes as the Borrower may specify and applied within each Class in
such order as the Borrower may specify):  (a) the Borrower shall give the
Administrative Agent at the Administrative Agent’s Office written notice (or
telephonic notice promptly confirmed in writing) of its intent to make such
prepayment, the amount of such prepayment and (in the case of Eurodollar Loans)
the specific Borrowing(s) pursuant to which made, which notice shall be given by
the Borrower no later than (i) in the case of Revolving Credit Loans, 10:00 a.m.
(New York time) one

 

52

--------------------------------------------------------------------------------


 

Business Day prior to, or (ii) in the case of Swingline Loans or Protective
Advances, 10:00 a.m. (New York time) on, the date of such prepayment and, in the
case of a prepayment of Revolving Credit Loans or Swingline Loans shall promptly
be transmitted by the Administrative Agent to each of the Lenders or the
Swingline Lender, as the case may be; (b) each partial prepayment of any
Borrowing of Revolving Credit Loans shall be in a multiple of $100,000 and in an
aggregate principal amount of at least $1,000,000 and each partial prepayment of
Swingline Loans or Protective Advances shall be in a multiple of $100,000 and in
an aggregate principal amount of at least $100,000, provided that no partial
prepayment of Eurodollar Loans made pursuant to a single Borrowing shall reduce
the outstanding Eurodollar Loans made pursuant to such Borrowing to an amount
less than $2,000,000; and (c) any prepayment of Eurodollar Loans pursuant to
this Section 5.1 on any day other than the last day of an Interest Period
applicable thereto shall be subject to compliance by the Borrower with the
applicable provisions of Section 2.11.  Notwithstanding the foregoing, the
Borrower shall not be permitted to prepay any Revolving Credit Loans or
Swingline Loans under this Agreement, in whole or in part, if at such time, any
Protective Advances are outstanding.

 

5.2.         Mandatory Prepayments.

 

(a)           Mandatory Prepayments of Loans.   If on any date the Total Credit
Exposure (excluding Protective Advances) exceeds the Line Cap, the Borrower
shall forthwith repay on such date the principal amount of Swingline Loans and,
after all Swingline Loans have been paid in full, Revolving Credit Loans in an
amount equal to such excess.  If, after giving effect to the prepayment of all
outstanding Swingline Loans and Revolving Credit Loans, the Total Credit
Exposure (excluding Protective Advances) exceeds the Line Cap, the Borrower
shall pay to the Administrative Agent an amount in cash equal to such excess and
the Administrative Agent shall hold such payment for the benefit of the Lenders
as security for the Obligations of the Borrower hereunder (including one hundred
five percent (105%) of Obligations in respect of Letters of Credit Outstanding)
pursuant to a cash collateral agreement to be entered into in form and substance
reasonably satisfactory to the Security Agents.  Additionally, if on any date
the Total Credit Exposure exceeds the Total Commitment for any reason, the
Borrower shall forthwith reduce the Total Credit Exposure in the manner provided
above except that all Protective Advances, if any, outstanding, shall be repaid
prior to any Swingline Loans.

 

(b)           Application to Revolving Credit Loans.  With respect to each
prepayment of Revolving Credit Loans required by Section 5.2(a), the Borrower
may designate the Types and Classes of Loans that are to be prepaid and the
specific Borrowing(s) pursuant to which made, provided that (x) Eurodollar Loans
may be designated for prepayment pursuant to this Section 5.2 only on the last
day of an Interest Period applicable thereto unless all Eurodollar Loans with
Interest Periods ending on such date of required prepayment and all ABR Loans
have been paid in full; (y) if any prepayment by the Borrower of Eurodollar
Loans made pursuant to a single Borrowing shall reduce the outstanding amount of
the Revolving Credit Loans made pursuant to such Borrowing to an amount less
than $2,000,000, such Borrowing shall immediately be converted into ABR Loans;
and (z) each prepayment of any Loans made pursuant to a Borrowing shall be
applied pro rata among such Loans of each Lender in accordance with their
respective Applicable Percentages.  In the absence of a designation by the
Borrower as described in the preceding sentence, the Administrative Agent shall,
subject to the above, make such designation in its reasonable discretion with a
view, but no obligation, to minimize breakage costs owing under Section 2.11.

 

(c)           Interest Periods.  In lieu of making any payment pursuant to this
Section 5.2 in respect of any Eurodollar Loan other than on the last day of the
Interest Period therefor so long as no Default shall have occurred and be
continuing, the Borrower at its option may deposit with the Administrative Agent
an amount equal to the amount of the Eurodollar Loan to be prepaid and such
Eurodollar Loan shall be repaid on the last day of the Interest Period therefor
in the required amount.

 

53

--------------------------------------------------------------------------------


 

Such deposit shall be held by the Administrative Agent in a corporate time
deposit account established on terms reasonably satisfactory to the
Administrative Agent, earning interest at the then-customary rate for accounts
of such type.  Such deposit shall constitute cash collateral for the
Obligations, provided that the Borrower may at any time direct that such deposit
be applied to make the applicable payment required pursuant to this Section 5.2.

 

5.3.         Payments Generally.

 

(a)           Except as otherwise specifically provided herein, all payments
under this Agreement shall be made by the Borrower, without set-off,
counterclaim or deduction of any kind, to the Administrative Agent for the
ratable account of the Lenders entitled thereto, the Letter of Credit Issuer,
the Administrative Agent or the Swingline Lender, as the case may be, not later
than 12:00 Noon (New York time) on the date when due and shall be made in
Dollars in immediately available funds at the Administrative Agent’s Office, it
being understood that written or facsimile notice by the Borrower to the
Administrative Agent to make a payment from the funds in the Borrower’s account
at the Administrative Agent’s Office shall constitute the making of such payment
to the extent of such funds held in such account.  The Administrative Agent will
thereafter cause to be distributed on the same day (if payment was actually
received by the Administrative Agent prior to 2:00 p.m. (New York time) on such
day) like funds relating to the payment of principal or interest or Fees ratably
to the Lenders entitled thereto.

 

(b)           Any payments under this Agreement that are made later than
2:00 p.m. (New York time) shall be deemed to have been made on the next
succeeding Business Day.  Whenever any payment to be made hereunder shall be
stated to be due on a day that is not a Business Day, the due date thereof shall
be extended to the next succeeding Business Day and, with respect to payments of
principal, interest shall be payable during such extension at the applicable
rate in effect immediately prior to such extension.

 

(c)           Subject to the terms of the Intercreditor Agreement, (x) any
proceeds of the sale, transfer or other disposition of Collateral outside of the
ordinary course of business received by the Administrative Agent after an Event
of Default has occurred and is continuing or (y) any other proceeds of
Collateral received by the Administrative Agent after an Event of Default
specified in Section 11.5 or a termination of the Total Commitment or
acceleration of the Obligations under this Agreement pursuant to Section 11 has
occurred and is continuing shall in the case of either (x) or (y) be applied
ratably first, to pay any fees, indemnities, or expense reimbursements including
amounts then due to the Administrative Agent, the Security Agents and the Letter
of Credit Issuer from the Credit Parties (other than in connection with Secured
Cash Management Agreements and Secured Hedge Agreements), second, to pay any
fees or expense reimbursements then due to the Lenders from the Credit Parties
(other than in connection with Secured Cash Management Agreements and Secured
Hedge Agreements), third, to pay interest due in respect of the Protective
Advances, fourth, to pay the principal of the Protective Advances, fifth, to pay
interest then due and payable on the Loans (other than the Protective Advances)
ratably, sixth, to prepay principal on the remaining Loans, Unpaid Drawings and
any Specified Secured Hedge Agreement, ratably, seventh, to pay an amount to the
Administrative Agent equal to one hundred five percent (105%) of the aggregate
undrawn face amount of all outstanding Letters of Credit and the aggregate
amount of any unpaid Unpaid Drawings, to be held as cash collateral for such
Obligations, eighth, to the payment of any amounts owing with respect to Secured
Hedge Agreements, ninth, to payment of any amounts owing with respect to Secured
Cash Management Agreements, and tenth, to the payment of any other Obligation
due to the Administrative Agent or any Secured Party.

 

(d)           At the election of the Administrative Agent, all payments of
principal, interest, Unpaid Drawings, Fees, reimbursable expenses (including,
without limitation, all reimbursement for fees and expenses pursuant to
Section 14.5), and other sums payable under the Credit Documents that are not

 

54

--------------------------------------------------------------------------------


 

paid when due in accordance with the Credit Documents (after giving effect to
any applicable grace period(s)), may be paid from the proceeds of Borrowings
made hereunder whether made following a request by the Borrower pursuant to
Section 2.3 or a deemed request as provided in this Section or may be deducted
from any deposit account of the Credit Parties maintained with the
Administrative Agent.  The Borrower hereby irrevocably authorizes solely to the
extent a payment is not paid by a Credit Party by the time when required to be
paid, (i) the Administrative Agent to make a Borrowing for the purpose of paying
each payment of principal, interest and Fees as it becomes due hereunder or any
other amount due under the Credit Documents and agrees that all such amounts
charged shall constitute Loans (including Swingline Loans, but such a Borrowing
may only constitute a Protective Advance if it is to reimburse costs, fees and
expenses as described in Section 14.5) and that all such Borrowings shall be
deemed to have been requested pursuant to Section 2.3 and (ii) the
Administrative Agent to charge any deposit account of any Credit Party
maintained with the Administrative Agent for each payment of principal, interest
and Fees as it becomes due hereunder or any other amount due under the Credit
Documents; provided that in either case the Administrative Agent shall promptly
notify the Borrower of any such Borrowing or charge.

 

(e)           Unless the Administrative Agent shall have received notice from
the Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders or the Letter of Credit Issuer hereunder
that the Borrower will not make such payment, the Administrative Agent may
assume that the Borrower has made such payment on such date in accordance
herewith and may, in reliance upon such assumption, distribute to the Lenders or
the Letter of Credit Issuer, as the case may be, the amount due.  In such event,
if the Borrower has not in fact made such payment, then each of the Lenders or
the Letter of Credit Issuer, as the case may be, severally agrees to repay to
the Administrative Agent forthwith on demand the amount so distributed to such
Lender or Letter of Credit Issuer with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation.

 

5.4.          Net Payments.

 

(a)           (i) Any and all payments by or on account of any obligation of any
Credit Party hereunder or under any other Credit Document shall to the extent
permitted by applicable laws be made free and clear of and without reduction or
withholding for any Taxes.  If, however, applicable laws require any withholding
agent to withhold or deduct any Tax, such Tax shall be withheld or deducted in
accordance with such laws as reasonably determined by such withholding agent.

 

(ii)   If any withholding agent shall be required by the Code to withhold or
deduct any Taxes, including both United States federal backup withholding and
withholding Taxes, from any payment, then (A) such withholding agent shall
withhold or make such deductions as are reasonably determined by such
withholding agent to be required by applicable law, (B) such withholding agent
shall timely pay the full amount withheld or deducted to the relevant
Governmental Authority in accordance with the Code and (C) to the extent that
the withholding or deduction is made on account of Indemnified Taxes or Other
Taxes, the sum payable by the applicable Credit Party shall be increased as
necessary so that after any required withholding or deductions have been made
(including withholding or deductions applicable to additional sums payable under
this Section) the Administrative Agent or such Lender, as the case may be,
receives an amount equal to the sum it would have received had no such
withholding or deductions been made.

 

55

--------------------------------------------------------------------------------


 

(b)           Without limiting the provisions of subsection (a) above, the
Borrower shall timely pay any Other Taxes to the relevant Governmental Authority
in accordance with applicable law.

 

(c)           Without limiting the provisions of subsection (a) or (b) above,
the Borrower shall, and does hereby, indemnify the Administrative Agent and each
Lender, and shall make payment in respect thereof within 15 days after demand
therefor, for the full amount of any Indemnified Taxes or Other Taxes (including
Indemnified Taxes or Other Taxes imposed or asserted on or attributable to
amounts payable under this Section) payable by the Administrative Agent or such
Lender, as the case may be, and any reasonable expenses arising therefrom or
with respect thereto, whether or not such Indemnified Taxes or Other Taxes were
correctly or legally imposed or asserted by the relevant Governmental
Authority.  A certificate as to the amount of any such payment or liability
(along with a written statement setting forth in reasonable detail the basis and
calculation of such amounts) delivered to the Borrower by a Lender, or by the
Administrative Agent on its own behalf or on behalf of a Lender, shall be
conclusive absent manifest error.  If the Borrower determines in good faith that
any such Indemnified Taxes or Other Taxes were not correctly or legally
asserted, the Administrative Agent and/or each affected Lender will use
reasonable efforts to cooperate with the Borrower in pursuing a refund of such
Indemnified Taxes or Other Taxes so long as such efforts would not, in the
reasonable determination of the Administrative Agent or affected Lender, result
in any unreimbursed costs, expenses or risks or be otherwise disadvantageous to
it.

 

(d)           After any payment of Taxes by any Credit Party or the
Administrative Agent to a Governmental Authority as provided in this
Section 5.4, the Borrower shall deliver to the Administrative Agent or the
Administrative Agent shall deliver to the Borrower, as the case may be, the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of any return required by laws to report such
payment or other evidence of such payment reasonably satisfactory to the
Borrower or the Administrative Agent, as the case may be.

 

(e)           Each Lender shall deliver to the Borrower and to the
Administrative Agent, at such time or times reasonably requested by the Borrower
or the Administrative Agent, such properly completed and executed documentation
prescribed by applicable laws or by the taxing authorities of any jurisdiction
and such other reasonably requested information as will permit the Borrower or
the Administrative Agent, as the case may be, to determine (A) whether or not
any payments made hereunder or under any other Credit Document are subject to
Taxes, (B) if applicable, the required rate of withholding or deduction, and
(C) such Lender’s entitlement to any available exemption from, or reduction of,
applicable Taxes in respect of any payments to be made to such Lender by any
Credit Party pursuant to any Credit Document or otherwise to establish such
Lender’s status for withholding tax purposes in the applicable jurisdiction. 
Any documentation and information required to be delivered by a Lender pursuant
to this Section 5.4(e) (including any specific documentation set forth in
subsection (ii) and (iii) below) shall be delivered by such Lender (i) on or
prior to the Closing Date (or on or prior to the date it becomes a party to this
Agreement), (ii) on or before any date on which such documentation expires or
becomes obsolete, (iii) after the occurrence of any change in the Lender’s
circumstances requiring a change in the most recent documentation previously
delivered by it to the Borrower and the Administrative Agent and (iv) from time
to time thereafter if reasonably requested by the Borrower or the Administrative
Agent, and each such Lender shall promptly notify in writing the Borrower and
the Administrative Agent if such Lender is no longer legally eligible to provide
any documentation previously provided.

 

Without limiting the generality of the foregoing:

 

(i)    the Administrative Agent and any Lender that is a “United States person”
within the meaning of Section 7701(a)(30) of the Code (a “U.S. Lender”) shall
deliver to the

 

56

--------------------------------------------------------------------------------


 

Borrower and the Administrative Agent, as applicable, executed originals of
Internal Revenue Service Form W-9 or such other documentation or information
prescribed by applicable laws or reasonably requested by the Borrower or the
Administrative Agent, as applicable, as will enable the Borrower or the
Administrative Agent, as the case may be, to determine whether or not such
Person is subject to backup withholding or information reporting requirements;
and

 

(ii)   each Non-U.S. Lender that is entitled under the Code or any applicable
treaty to an exemption from or reduction of U.S. federal withholding Tax with
respect to any payments hereunder or under any other Credit Document shall
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) whichever of the following is
applicable:

 

(1)          executed originals of Internal Revenue Service Form W-8BEN (or any
successor form thereto) claiming eligibility for benefits of an income tax
treaty to which the United States is a party;

 

(2)           executed originals of Internal Revenue Service Form W-8ECI (or any
successor form thereto);

 

(3)           in the case of a Non-U.S. Lender claiming the benefits of the
exemption for portfolio interest under Section 881(c) of the Code, (x) a
certificate, substantially in the form of Exhibit A-1, A-2, A-3 or A-4 (a
“Non-Bank Certificate”), to the effect that such Non-U.S. Lender is not (A) a
“bank” within the meaning of Section 881(c)(3)(A) of the Code, (B) a “10 percent
shareholder” of the Borrower within the meaning of Section 881(c)(3)(B) of the
Code, or (C) a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code, and that no interest payments are effectively
connected income and (y) executed originals of Internal Revenue Service
Form W-8BEN;

 

(4) where such Lender is a partnership (for U.S. federal income Tax purposes) or
otherwise not a beneficial owner (e.g., where such Lender has sold a
participation), IRS Form W-8IMY (or any successor thereto) and all required
supporting documentation (including, where one or more of the underlying
beneficial owner(s) is claiming the benefits of the portfolio interest
exemption, a Non-Bank Certificate of such beneficial owner(s) (provided that, if
the Non-U.S. Lender is a partnership and not a participating Lender, the
Non-Bank Certificate(s) may be provided by the Non-U.S. Lender on behalf of the
beneficial owner(s)); or

 

(5)          executed originals of any other form prescribed by applicable laws
as a basis for claiming exemption from or a reduction in United States federal
withholding Tax together with such supplementary documentation as may be
prescribed by applicable laws to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made.

 

(iii)          If a payment made to a Lender under any Credit Document would be
subject to U.S. federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Borrower and the Administrative Agent at the time or
times prescribed by law and at such time or times reasonably requested by the
Borrower or the Administrative Agent such documentation prescribed by applicable
law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the

 

57

--------------------------------------------------------------------------------


 

Borrower or the Administrative Agent as may be necessary for the Borrower and
the Administrative Agent to comply with their obligations under FATCA and to
determine whether such Lender has complied with such Lender’s obligations under
FATCA or to determine the amount, if any, to deduct and withhold from such
payment. Solely for purposes of this clause (iii), “FATCA” shall include any
amendments made to FATCA after the date of this Agreement.

 

(iv)          Notwithstanding anything to the contrary in this Section 5.4, no
Lender shall be required to deliver any documentation that it is not legally
eligible to deliver.

 

(f)            If the Administrative Agent or any Lender determines, in its sole
discretion exercised in good faith, that it has received a refund of any
Indemnified Taxes or Other Taxes as to which it has been indemnified by any
Credit Party or with respect to which any Credit Party has paid additional
amounts pursuant to this Section, the Administrative Agent or such Lender (as
applicable) shall pay to the Borrower an amount equal to such refund (but only
to the extent of indemnity payments made, or additional amounts paid, by the
Credit Parties under this Section with respect to the Indemnified Taxes or Other
Taxes giving rise to such refund), net of all out-of-pocket expenses (including
any Taxes) incurred by the Administrative Agent or such Lender, as the case may
be, and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund); provided that the Borrower,
upon the request of the Administrative Agent or such Lender, agrees to repay the
amount paid over to the Borrower (plus any related penalties, interest or other
charges imposed by the relevant Governmental Authority) to the Administrative
Agent or such Lender in the event the Administrative Agent or such Lender is
required to repay such refund to such Governmental Authority.  In such event,
the Administrative Agent or such Lender, as the case may be, shall, at the
Borrower’s request, provide the Borrower with a copy of any notice of assessment
or other evidence of the requirement to repay such refund received from the
relevant Governmental Authority (provided that the Administrative Agent or such
Lender may delete any information therein that it deems confidential).  This
subsection shall not be construed to require the Administrative Agent or any
Lender to make available its tax returns (or any other information relating to
its taxes that it deems confidential) to any Credit Party or any other Person.

 

(g)           For the avoidance of doubt, the term “Lender” shall include any
Letter of Credit Issuer.

 

5.5.          Computations of Interest and Fees.

 

(a)           Interest on Eurodollar Loans and, except as provided in the next
succeeding sentence, ABR Loans shall be calculated on the basis of a 360-day
year for the actual days elapsed.  Interest on ABR Loans in respect of which the
rate of interest is calculated on the basis of the Prime Rate and interest on
overdue interest shall be calculated on the basis of a 365- (or 366-, as the
case may be) day year for the actual days elapsed.

 

(b)           Fees and Letters of Credit Outstanding shall be calculated on the
basis of a 360-day year for the actual days elapsed.

 

5.6.          Limit on Rate of Interest.

 

(a)           No Payment Shall Exceed Lawful Rate.  Notwithstanding any other
term of this Agreement, the Borrower shall not be obliged to pay any interest or
other amounts under or in connection with this Agreement in excess of the amount
or rate permitted under or consistent with any applicable law, rule or
regulation.

 

58

--------------------------------------------------------------------------------


 

(b)           Payment at Highest Lawful Rate.  If the Borrower is not obliged to
make a payment which it would otherwise be required to make, as a result of
Section 5.6(a), the Borrower shall make such payment to the maximum extent
permitted by or consistent with applicable laws, rules and regulations.

 

(c)           Adjustment if Any Payment Exceeds Lawful Rate.  If any provision
of this Agreement or any of the other Credit Documents would obligate the
Borrower to make any payment of interest or other amount payable to any Lender
in an amount or calculated at a rate which would be prohibited by any applicable
law, rule or regulation, then notwithstanding such provision, such amount or
rate shall be deemed to have been adjusted with retroactive effect to the
maximum amount or rate of interest, as the case may be, as would not be so
prohibited by law, such adjustment to be effected, to the extent necessary, as
follows:

 

(i)            firstly, by reducing the amount or rate of interest required to
be paid by the Borrower to the affected Lender under Section 2.8; and

 

(ii)           thereafter, by reducing any fees, commissions, premiums and other
amounts required to be paid by the Borrower to the affected Lender.

 

Notwithstanding the foregoing, and after giving effect to all adjustments
contemplated thereby, if any Lender shall have received from the Borrower an
amount in excess of the maximum permitted by any applicable law, rule or
regulation, then the Borrower shall be entitled, by notice in writing to the
Administrative Agent to obtain reimbursement from that Lender in an amount equal
to such excess, and pending such reimbursement, such amount shall be deemed to
be an amount payable by that Lender to the Borrower.  Any amount or rate of
interest referred to in this Section 5.6(c) shall be determined in accordance
with generally accepted actuarial practices and principles as an effective
annual rate of interest over the term that any Loan remains outstanding.

 

SECTION 6.                    Conditions Precedent to Amendment Effective Date

 

The occurrence of the Amendment Effective Date, and the agreement of each Lender
to extensions of credit requested to be made by it hereunder, are subject to the
satisfaction of the following conditions precedent:

 

6.1.          Credit Documents.  The Administrative Agent and Security Agents
shall have received executed counterparts from each of the Credit Parties (other
than Sealy Mattress Company of Puerto Rico, an Ohio corporation) to a
reaffirmation agreement with respect to its obligations under each of the Credit
Documents.

 

6.2.          Legal Opinions.  The Administrative Agent shall have received the
executed legal opinions of (a) Simpson Thacher & Bartlett LLP, special New York
counsel to the Borrower, in form reasonably acceptable to each Initial Lender,
and (b) Kenneth L. Walker, Associate General Counsel to the Borrower, in form
reasonably acceptable to each Initial Lender.  The Borrower, the other Credit
Parties and the Administrative Agent hereby instruct such counsel to deliver
such legal opinions.

 

6.3.          No Default.  After giving effect to the Borrowings on the
Amendment Effective Date and the other transactions contemplated hereby, no
Default shall have occurred and is continuing.

 

6.4.          Amendment Effective Date Certificates.  The Administrative Agent
shall have received a certificate of each Credit Party (other than Sealy
Mattress Company of Puerto Rico, an Ohio corporation), dated the Amendment
Effective Date, in form reasonably acceptable to the Administrative

 

59

--------------------------------------------------------------------------------


 

Agent, with appropriate insertions, executed by the President or any Vice
President and the Secretary or any Assistant Secretary of such Credit Party, and
attaching the documents referred to in Sections 6.5 and 6.6 (if applicable).

 

6.5.          Corporate Proceedings of Each Credit Party.  The Administrative
Agent shall have received a copy of the resolutions, in form and substance
satisfactory to the Administrative Agent, of the board of directors of each
Credit Party, or a duly authorized committee thereof, authorizing (a) the
execution, delivery and performance of the Credit Documents (and any agreements
relating thereto) to which it is a party and (b) in the case of the Borrower,
the extensions of credit contemplated hereunder.

 

6.6.          Corporate Documents.  The Administrative Agent shall have received
true and complete copies of the certificate of incorporation and bylaws (or
equivalent organizational documents) of each Credit Party.

 

6.7.          Fees.  The Initial Lenders shall have received the fees in the
amounts previously agreed in writing by the Administrative Agent and the
Borrower to be received on the Amendment Effective Date and all expenses
(including the reasonable fees, disbursements and other charges of counsel) for
which invoices have been presented on or prior to the Amendment Effective Date
shall have been paid.

 

6.8.          Representations and Warranties.  On the Amendment Effective Date,
the representations and warranties made by each of Holdings and the Borrower
shall be true and correct in all material respects.

 

6.9.          Borrowing Base Certificate.  The Security Agents shall have
received a Borrowing Base Certificate which calculates the Borrowing Base as of
a date preceding the Amendment Effective Date that is specified by the Security
Agents.

 

6.10.        Lien Searches.  The Administrative Agent shall have received the
results of a recent lien search report in such jurisdictions as may be
reasonably requested by the Administrative Agent and such reports shall reflect
no Liens other than Liens permitted by Section 10.2.

 

6.11.        Insurance.  The Administrative Agent shall have received evidence
of insurance coverage in form, scope and substance evidencing compliance with
the terms of Section 9.3 and the Security Agreement.

 

6.12.        Solvency.  The Administrative Agent shall have received a
certificate as to the Solvency of the Borrower and its Subsidiaries on a
consolidated basis from an Authorized Officer of the Borrower in form reasonably
acceptable to the Administrative Agent.

 

6.13.        Flood Hazard Determination.  The Administrative Agent shall have
received: (a) a completed “Life-of-Loan” Federal Emergency Management Agency
standard flood hazard determination with respect to each Mortgaged Property
(together with a notice about special flood hazard area status and flood
disaster assistance duly executed by the Borrower and each Credit Party relating
thereto); and (b) a copy of, or a certificate as to coverage under, and a
declaration page relating to, the insurance policies required by
Section 9.3(b) (including, without limitation, flood insurance policies) and the
applicable provisions of the Security Documents, each of which (i) shall be
endorsed or otherwise amended to include a “standard” or “New York” lender’s
loss payable or mortgagee endorsement (as applicable), (ii) shall name the
Security Agents, on behalf of the Secured Parties, as additional insured,
(iii) in the case of flood insurance, shall (a) identify the addresses of each
property located in a special flood hazard area, (b) indicate the applicable
flood zone designation, the flood insurance coverage and the

 

60

--------------------------------------------------------------------------------


 

deductible relating thereto and (c) provide that the insurer will give the
Collateral Agent 45 days written notice of cancellation or non-renewal and
(iv) shall be otherwise in form and substance satisfactory to the Administrative
Agent.

 

SECTION 7.                    Conditions Precedent to All Credit Events

 

The agreement of each Lender to make any Loan requested to be made by it on any
date (excluding Mandatory Borrowings and Protective Advances) and the obligation
of the Letter of Credit Issuer to issue, extend, renew or increase the amount of
any Letters of Credit on any date is subject to the satisfaction of the
following conditions precedent:

 

7.1.          No Default; Representations and Warranties.  At the time of each
Credit Event and also after giving effect thereto (a) no Default shall have
occurred and be continuing and (b) all representations and warranties made by
any Credit Party contained herein or in the other Credit Documents shall be true
and correct in all material respects with the same effect as though such
representations and warranties had been made on and as of the date of such
Credit Event (except where such representations and warranties expressly relate
to an earlier date, in which case such representations and warranties shall have
been true and correct in all material respects as of such earlier date).

 

7.2.          Notice of Borrowing; Letter of Credit Request.

 

(a)           Prior to the making of each Loan and each Swingline Loan, the
Administrative Agent shall have received a Notice of Borrowing (whether in
writing or by telephone) meeting the requirements of Section 2.3.

 

(b)           Prior to the issuance of each Letter of Credit, the Administrative
Agent and the Letter of Credit Issuer shall have received a Letter of Credit
Request meeting the requirements of Section 3.2(a).

 

7.3.          Availability.  After giving effect to any Borrowing or the
issuance of any Letter of Credit, Availability is not less than zero.

 

The acceptance of the benefits of each Credit Event shall constitute a
representation and warranty by each Credit Party to each of the Lenders that all
the applicable conditions specified above exist as of that time.

 

SECTION 8.                    Representations, Warranties and Agreements

 

In order to induce the Lenders to enter into this Agreement, to make the Loans
and issue or participate in Letters of Credit as provided for herein, Holdings
and the Borrower make the following representations and warranties to, and
agreements with, the Lenders, all of which shall survive the execution and
delivery of this Agreement and the making of the Loans and the issuance of the
Letters of Credit:

 

8.1.          Corporate Status.  Holdings, the Borrower, each Credit Party and
each Material Subsidiary (other than prior to the 15th day after the Amendment
Effective Date, Sealy Mattress Company of Puerto Rico, an Ohio corporation)
(a) is a duly organized and validly existing corporation or other entity in good
standing under the laws of the jurisdiction of its organization and has the
corporate or other organizational power and authority to own its property and
assets and to transact the business in which it is engaged and (b) is duly
qualified and is authorized to do business and is in good standing in all

 

61

--------------------------------------------------------------------------------


 

jurisdictions where it is required to be so qualified, except where the failure
to be so qualified could not reasonably be expected to result in a Material
Adverse Effect.

 

8.2.          Corporate Power and Authority.  Parent and each Credit Party has
the corporate or other organizational power and authority to execute, deliver
and carry out the terms and provisions of the Credit Documents to which it is a
party and has taken all necessary corporate or other organizational action to
authorize the execution, delivery and performance of the Credit Documents to
which it is a party.  Parent and each Credit Party has duly executed and
delivered each Credit Document to which it is a party and each such Credit
Document constitutes the legal, valid and binding obligation of Parent or such
Credit Party enforceable in accordance with its terms, except as the
enforceability thereof may be limited by bankruptcy, insolvency or similar laws
affecting creditors’ rights generally and subject to general principles of
equity.

 

8.3.          No Violation.  Neither the execution, delivery or performance by
Parent or any Credit Party of the Credit Documents to which it is a party nor
compliance with the terms and provisions thereof nor the consummation of the
Transactions and the other transactions contemplated hereby or thereby will
(a) contravene any applicable provision of any material law, statute, rule,
regulation, order, writ, injunction or decree of any court or governmental
instrumentality, (b) result in any breach of any of the terms, covenants,
conditions or provisions of, or constitute a default under, or result in the
creation or imposition of (or the obligation to create or impose) any Lien upon
any of the property or assets of any of Parent, Holdings, the Borrower or any of
the Restricted Subsidiaries (other than Liens created under the Credit Documents
and Liens securing the Secured Notes and the Initial PIK Convertible Notes)
pursuant to, the terms of any material indenture (including the Subordinated
Note Indenture, Secured Note Indenture and the PIK Convertible Note Indenture),
loan agreement, lease agreement, mortgage, deed of trust, agreement or other
material instrument to which Parent, Holdings, the Borrower or any of the
Restricted Subsidiaries is a party or by which it or any of its property or
assets is bound or (c) violate any provision of the certificate of
incorporation, By-Laws or other constitutional documents of Parent, Holdings,
the Borrower or any of the Restricted Subsidiaries.

 

8.4.          Litigation.  There are no actions, suits, investigations or
proceedings (including Environmental Claims) pending or, to the knowledge of
Holdings or the Borrower, threatened with respect to Holdings, the Borrower or
any of its Subsidiaries that could reasonably be expected to result in a
Material Adverse Effect.

 

8.5.          Margin Regulations.  Neither the making of any extension of credit
hereunder nor the use of the proceeds thereof will violate the provisions of
Regulation T, U or X of the Board.

 

8.6.          Governmental Approvals.  No order, consent, approval, license,
authorization, or validation of, or filing, recording or registration with, or
exemption by, any Governmental Authority is required to authorize or is required
in connection with (a) the execution, delivery and performance of any Credit
Document or (b) the legality, validity, binding effect or enforceability of any
Credit Document, except any of the foregoing the failure to obtain or make could
not reasonably be expected to have a Material Adverse Effect.

 

8.7.          Investment Company Act.  Neither Holdings nor the Borrower is an
“investment company” within the meaning of the Investment Company Act of 1940,
as amended.

 

8.8.          True and Complete Disclosure.

 

(a)           None of the factual information and data (taken as a whole)
heretofore or contemporaneously furnished by any of Holdings, the Borrower, any
of the Subsidiaries or any of their

 

62

--------------------------------------------------------------------------------


 

respective authorized representatives in writing to the Administrative Agent,
the Collateral Agent and/or any Lender on or before the Amendment Effective Date
(including all information contained in the Credit Documents) for purposes of or
in connection with this Agreement or any transaction contemplated herein
contained any untrue statement or omitted to state any material fact necessary
to make such information and data (taken as a whole) not misleading at such time
in light of the circumstances under which such information or data was
furnished, it being understood and agreed that for purposes of this
Section 8.8(a), such factual information and data shall not include projections
and pro forma financial information.

 

(b)           The projections and pro forma financial information contained in
the information and data referred to in paragraph (a) above were based on good
faith estimates and assumptions believed by such Persons to be reasonable at the
time made, it being recognized by the Lenders that such projections as to future
events are not to be viewed as facts and that actual results during the period
or periods covered by any such projections may differ from the projected
results.

 

8.9.          Financial Condition; Financial Statements.  The (a) unaudited
historical quarterly consolidated financial information of Parent filed with the
SEC for the most recently ended fiscal quarter prior to the Amendment Effective
Date (and the corresponding prior year period), and (b) the Historical Financial
Statements, in each case present or will, when provided, present fairly in all
material respects the combined financial position of the Borrower at the
respective dates of said information, statements and results of operations for
the respective periods covered thereby.  The financial statements referred to in
clause (b) of this Section 8.9 have been prepared in accordance with GAAP
consistently applied except to the extent provided in the notes to said
financial statements.  There has been no Material Adverse Effect since
November 30, 2008.

 

8.10.        Tax Returns and Payments.  Each of Holdings, the Borrower and the
Subsidiaries (a) has timely filed all federal income tax returns and all other
material tax returns, domestic and foreign, required to be filed by it and
(b) has paid all material Taxes and assessments payable by it that have become
due, other than those not yet delinquent or those being contested in good faith
by the appropriate proceedings and for which adequate reserves have been
provided in accordance with GAAP.  Each of Holdings, the Borrower and each of
the Subsidiaries has paid, or, in the case of Taxes not yet due and payable or
those being contested in good faith, has provided adequate reserves (in the good
faith judgment of the management of the Borrower) in accordance with GAAP for
the payment of, all material federal, state, provincial and foreign Taxes
applicable for all prior fiscal years and for the current fiscal year to the
Amendment Effective Date.

 

8.11.        Compliance with ERISA.  Each Plan is in compliance with ERISA, the
Code and any applicable Requirement of Law; no Reportable Event has occurred (or
is reasonably likely to occur) with respect to any Plan; no Plan is insolvent or
in reorganization (or is reasonably likely to be insolvent or in
reorganization), and no written notice of any such insolvency or reorganization
has been given to any of Holdings, the Borrower, any Subsidiary or any ERISA
Affiliate; with respect to any Plan, no failure to satisfy the minimum funding
standard under Section 412 of the Code or Section 302 of ERISA, whether or not
waived, has occurred (or is reasonably likely to occur); no determination that
any Plan is in “at-risk” status (as defined in Section 303(i)(4) of ERISA or
Section 430(i)(4) of the Code) has occurred none of Holdings, the Borrower, any
Subsidiary or any ERISA Affiliate has incurred (or is reasonably likely expected
to incur) any liability to or on account of a Plan pursuant to Section 409,
502(i), 502(l), 515, 4062, 4063, 4064, 4069, 4201 or 4204 of ERISA or
Section 4971 or 4975 of the Code or has been notified in writing that it will
incur any liability under any of the foregoing Sections with respect to any
Plan; no proceedings have been instituted (or are reasonably likely to be
instituted) to terminate or to reorganize any Plan or to appoint a trustee to
administer any Plan, and no written notice of any such proceedings has been
given to any of Holdings, the Borrower, any Subsidiary or any ERISA Affiliate;
and no lien imposed under the Code or ERISA on the assets of any of Holdings,
the Borrower

 

63

--------------------------------------------------------------------------------


 

or any Subsidiary or any ERISA Affiliate exists (or is reasonably likely to
exist) nor has Holdings, the Borrower, any Subsidiary or any ERISA Affiliate
been notified in writing that such a lien will be imposed on the assets of any
of Holdings, the Borrower, any Subsidiary or any ERISA Affiliate on account of
any Plan, except to the extent that a breach of any of the representations,
warranties or agreements in this Section 8.11 would not result, individually or
in the aggregate, in an amount of liability that would be reasonably likely to
have a Material Adverse Effect.  No Plan (other than a multiemployer plan) has
an Unfunded Current Liability that would, individually or when taken together
with any other liabilities referenced in this Section 8.11, be reasonably likely
to have a Material Adverse Effect.  With respect to Plans that are multiemployer
plans (as defined in Section 3(37) of ERISA), the representations and warranties
in this Section 8.11, other than any made with respect to (a) liability under
Section 4201 or 4204 of ERISA or (b) liability for termination or reorganization
of such Plans under ERISA, are made to the best knowledge of the Borrower.

 

8.12.        Subsidiaries.  On the Amendment Effective Date, Holdings does not
have any Subsidiaries other than the Borrower and its Subsidiaries.  Schedule
8.12 lists each Subsidiary of the Borrower (and the direct and indirect
ownership interest of the Borrower therein), in each case existing on the
Amendment Effective Date.  Each Material Subsidiary as of the Amendment
Effective Date has been so designated on Schedule 8.12.

 

8.13.        Labor Matters.  On the Amendment Effective Date, (a) there are no
strikes, slowdowns, work stoppages or controversies pending or, to the best
knowledge of any Credit Party after due inquiry, threatened between such Credit
Party and its employees, other than employee grievances arising in the ordinary
course of business which could not reasonably be expected to have, either
individually or in the aggregate, a Material Adverse Effect and (b) hours worked
by and payment made to employees of the Credit Parties, comply in all material
respects with the Fair Labor Standards Act and each other federal, state,
provincial, local or foreign law applicable to such matters.

 

8.14.        Patents, etc.  Holdings, the Borrower and each of the Restricted
Subsidiaries have obtained all patents, trademarks, servicemarks, trade names,
copyrights, licenses and other rights, free from burdensome restrictions, that
are necessary for the operation of their respective businesses as currently
conducted and as proposed to be conducted, except where the failure to obtain
any such rights could not reasonably be expected to have a Material Adverse
Effect.

 

8.15.        Environmental Laws.

 

(a)           Except as could not reasonably be expected to have a Material
Adverse Effect: (i) each of Holdings, the Borrower and each of the Subsidiaries
are in compliance with all Environmental Laws in all jurisdictions in which
Holdings, the Borrower and each of the Subsidiaries are currently doing business
(including having obtained all material permits required under Environmental
Laws); (ii) each of Holdings and the Borrower will comply and cause each of the
Subsidiaries to comply with all such Environmental Laws (including all permits
required under Environmental Laws); and (iii) none of Holdings, the Borrower and
each of the Subsidiaries has become subject to any Environmental Claim or any
other liability under any Environmental Law.

 

(b)           None of Holdings, the Borrower or any of the Subsidiaries has
treated, stored, transported, released or disposed of Hazardous Materials at or
from any currently or formerly owned Real Estate or facility relating to its
business in a manner that could reasonably be expected to have a Material
Adverse Effect.

 

8.16.        Properties.  Each of Holdings, the Borrower and each of the
Subsidiaries have good and marketable title to or leasehold interest in all
properties that are necessary for the operation of

 

64

--------------------------------------------------------------------------------


 

their respective businesses as currently conducted and as proposed to be
conducted, free and clear of all Liens (other than any Liens permitted by this
Agreement) and except where the failure to have such good title could not
reasonably be expected to have a Material Adverse Effect.

 

8.17.                        Solvency.  On Amendment Effective Date, immediately
after the consummation of the Transactions to occur on the Amendment Effective
Date, the Borrower is Solvent.

 

SECTION 9.                                                            
Affirmative Covenants

 

Each of Holdings and the Borrower hereby covenants and agrees that from the
Amendment Effective Date and thereafter, until the Final Date:

 

9.1.                              Information Covenants.  Holdings or the
Borrower will furnish to each Lender and the Administrative Agent:

 

(a)                                  Annual Financial Statements.  As soon as
available and in any event on or before the date on which such financial
statements are required to be filed with the SEC (or, if such financial
statements are not required to be filed with the SEC, on or before the date that
is 90 days after the end of each such fiscal year), the consolidated balance
sheet of (i) Parent, Holdings, the Borrower and the Restricted Subsidiaries and
(ii) Parent, Holdings and its Subsidiaries, in each case as at the end of such
fiscal year, and the related consolidated statement of operations and cash flows
for such fiscal year, setting forth comparative consolidated figures for the
preceding fiscal year, and certified by independent certified public accountants
of recognized national standing whose opinion shall not be qualified as to the
scope of audit or as to the status of Parent, Holdings, the Borrower or any of
the Material Subsidiaries as a going concern, together in any event with a
certificate of such accounting firm stating that in the course of its regular
audit of the business of Parent, Holdings, the Borrower and the Material
Subsidiaries, which audit was conducted in accordance with generally accepted
auditing standards, such accounting firm has obtained no knowledge of any Event
of Default relating to Section 10.9 that has occurred and is continuing or, if
in the opinion of such accounting firm such an Event of Default has occurred and
is continuing, a statement as to the nature thereof.  The requirements of this
Section 9.1(a) shall be satisfied by delivery of financial statements of Parent
and its Subsidiaries which otherwise meet the requirements hereof and are
accompanied by reconciliations for any difference between what is delivered
hereunder and what would have been delivered by Holdings and its Subsidiaries
pursuant to this Section 9.1(a).

 

(b)                                 Quarterly Financial Statements.  As soon as
available and in any event on or before the date on which such financial
statements are required to be filed with the SEC with respect to each of the
first three quarterly accounting periods in each fiscal year of Parent (or, if
such financial statements are not required to be filed with the SEC, on or
before the date that is 45 days after the end of each such quarterly accounting
period), the consolidated balance sheet of (i) Parent, Holdings, the Borrower
and the Restricted Subsidiaries and (ii) Parent, Holdings and its Subsidiaries,
in each case as at the end of such quarterly period and the related consolidated
statement of operations for such quarterly accounting period and for the elapsed
portion of the fiscal year ended with the last day of such quarterly period, and
the related consolidated statement of cash flows for the elapsed portion of the
fiscal year ended with the last day of such quarterly period, and setting forth
comparative consolidated figures for the related periods in the prior fiscal
year or, in the case of such consolidated balance sheet, for the last day of the
prior fiscal year, all of which shall be certified by an Authorized Officer of
the Borrower, subject to changes resulting from audit and normal year-end audit
adjustments.

 

65

--------------------------------------------------------------------------------


 

(c)                                  Budgets.  Within 60 days after the
commencement of each fiscal year of Parent, budgets of Parent, Holdings and the
Borrower, collectively, in reasonable detail for the fiscal year (including for
each fiscal quarter in such fiscal year) as are customarily prepared by
management of Parent, Holdings and the Borrower for their internal use
consistent in scope with the financial statements provided pursuant to
Section 9.1(a), setting forth the principal assumptions upon which such budgets
are based.

 

(d)                                 Officer’s Certificates.  At the time of the
delivery of the financial statements provided for in Sections 9.1(a) and (b), a
certificate of an Authorized Officer of the Borrower to the effect that no
Default exists or, if any Default does exist, specifying the nature and extent
thereof, which certificate shall set forth (i) reasonably detailed calculations
required to establish the Fixed Charge Coverage Ratio and, during any Minimum
Availability Period, demonstrating compliance with the provisions of
Section 10.9 as of the end of such fiscal year or period, as the case may be,
(ii) a specification of any change in the identity of the Restricted
Subsidiaries, Unrestricted Subsidiaries and Foreign Subsidiaries as at the end
of such fiscal year or period, as the case may be, from the Restricted
Subsidiaries, Unrestricted Subsidiaries and Foreign Subsidiaries, respectively,
provided to the Lenders on the Amendment Effective Date or the most recent
fiscal year or period, as the case may be, (iii) the then applicable Average
Availability and (iv) the amount of any Pro Forma Adjustment not previously set
forth in a Pro Forma Adjustment Certificate or any change in the amount of a Pro
Forma Adjustment set forth in any Pro Forma Adjustment Certificate previously
provided and, in either case, in reasonable detail, the calculations and basis
therefor.

 

(e)                                  Borrowing Base Certificate.  As soon as
available, but in any event within 15 Business Days of the end of each calendar
month (or, within five calendar days, or if the fifth calendar day is not a
Business Day, the immediately preceding Business Day, of the end of each
calendar week during any Weekly Reporting Period), a Borrowing Base Certificate
in form reasonably satisfactory to each Initial Lender, which calculates the
Borrowing Base as of the last day of the fiscal month ended on or around the
calendar month then ended (but in the case of any calendar week which is not the
end of a fiscal month, based on Eligible Inventory as of the end of the most
recent calendar month) and updated information thereto as required by such
Borrowing Base Certificate, together with supporting information in connection
therewith and any additional reports with respect to the Borrowing Base as the
Security Agents may reasonably request.

 

(f)                                    Notice of Material Events.  Promptly
after an Authorized Officer of any of Holdings, the Borrower or any of the
Subsidiaries obtains knowledge thereof, notice of (i) the occurrence of any
event that constitutes a Default, which notice shall specify the nature thereof,
the period of existence thereof and what action any of Holdings or the Borrower
proposes to take with respect thereto, (ii) any litigation or governmental
proceeding pending against any of Holdings, the Borrower or any of the
Subsidiaries that could reasonably be expected to result in a Material Adverse
Effect, (iii) any Lien (other than Liens permitted by Section 10.02) or material
claim made or asserted in writing against any material portion of the
Collateral; (iv) any loss, damage or destruction to a material portion of the
Collateral in the amount of $5,000,000 or more, whether or not covered by
insurance; and (v) any and all default notices received under or with respect to
any leased location or public warehouse where Collateral with a cost in excess
of $250,000 is located (which shall be delivered within two Business Days after
receipt thereof).

 

(g)                                 Environmental Matters.  Holdings and the
Borrower will promptly advise the Lenders in writing after obtaining knowledge
of any one or more of the following environmental matters, unless such
environmental matters would not, individually or when aggregated with all other
such matters, be reasonably expected to result in a Material Adverse Effect:

 

66

--------------------------------------------------------------------------------


 

(i)                                     Any pending or threatened Environmental
Claim against any of Holdings, the Borrower or any of the Subsidiaries or any
Real Estate;

 

(ii)                                  Any condition or occurrence on any Real
Estate that (x) results in noncompliance by any of Holdings, the Borrower or any
of the Subsidiaries with any applicable Environmental Law or (y) could
reasonably be anticipated to form the basis of an Environmental Claim against
any of Holdings, the Borrower or any of the Subsidiaries or any Real Estate;

 

(iii)                               Any condition or occurrence on any Real
Estate that could reasonably be anticipated to cause such Real Estate to be
subject to any restrictions on the ownership, occupancy, use or transferability
of such Real Estate under any Environmental Law; and

 

(iv)                              The taking of any removal or remedial action
in response to the actual or alleged presence of any Hazardous Material on any
Real Estate.

 

All such notices shall describe in reasonable detail the nature of the claim,
investigation, condition, occurrence or removal or remedial action and the
response thereto.  The term “Real Estate” shall mean land, buildings and
improvements owned or leased by any of Holdings, the Borrower or any of the
Subsidiaries, but excluding all operating fixtures and equipment, whether or not
incorporated into improvements.

 

(h)                                 Other Information.  Promptly upon filing
thereof, copies of any filings (including on Form 10-K, 10-Q or 8-K) or
registration statements with, and reports to, the SEC or any analogous
Governmental Authority in any relevant jurisdiction by any of Holdings, the
Borrower or any of the Subsidiaries (other than amendments to any registration
statement (to the extent such registration statement, in the form it becomes
effective, is delivered to the Lenders), exhibits to any registration statement
and, if applicable, any registration statements on Form S-8) and copies of all
financial statements, proxy statements, notices and reports that Holdings, the
Borrower or any of the Subsidiaries shall send to the holders of any publicly
issued debt of Holdings, the Borrower and/or any of the Subsidiaries (including
the Subordinated Notes and the Secured Notes, in each case, whether publicly
issued or not) in their capacity as such holders (in each case to the extent not
theretofore delivered to the Lenders pursuant to this Agreement) and, with
reasonable promptness, such other information (financial or otherwise) as the
Administrative Agent or either Security Agent, each on its own behalf or on
behalf of any Lender may reasonably request in writing from time to time.

 

(i)                                     Pro Forma Adjustment Certificate.  Not
later than the consummation of the acquisition or disposition by the Borrower or
any Restricted Subsidiary for which there shall be a Pro Forma Adjustment or not
later than any date on which financial statements are delivered with respect to
any four-quarter period in which a Pro Forma Adjustment is made as a result of
the consummation of the acquisition or disposition by the Borrower or any
Restricted Subsidiary for which there shall be a Pro Forma Adjustment, a
certificate of an Authorized Officer of the Borrower setting forth the amount of
such Pro Forma Adjustment and, in reasonable detail, the calculations and basis
therefor.

 

9.2.                              Books, Records and Inspections.  Each of
Holdings and the Borrower will, and will cause each of the Subsidiaries to,
permit officers and designated representatives of the Administrative Agent,
either Security Agent or the Required Lenders to visit and inspect any of the
properties or assets of Holdings, the Borrower and any such Subsidiary in
whomsoever’s possession to the extent that it is within such party’s control to
permit such inspection, and to examine the books of account of Holdings,

 

67

--------------------------------------------------------------------------------


 

the Borrower and any such Subsidiary and discuss the affairs, finances and
accounts of Holdings, the Borrower and of any such Subsidiary with, and be
advised as to the same by, its and their officers and independent accountants,
all at such reasonable times and intervals and to such reasonable extent as the
Administrative Agent, either Security Agent or the Required Lenders may desire.

 

9.3.                              Maintenance of Insurance.

 

(a)                                  Each of Holdings and the Borrower will, and
will cause each of the Material Subsidiaries to, at all times maintain in full
force and effect, with insurance companies that the Borrower believes (in the
good faith judgment of the management of the Borrower) are financially sound and
responsible at the time the relevant coverage is placed or renewed, insurance in
at least such amounts and against at least such risks (and with such risk
retentions) as are usually insured against in the same general area by companies
engaged in the same or a similar business; and will furnish to the Lenders, upon
written request from the Administrative Agent or Collateral Agent, information
presented in reasonable detail as to the insurance so carried.

 

(b)                                 If any portion of any Mortgaged Property is
at any time located in an area identified by the Federal emergency Management
Agency (or any successor agency) as a Special Flood Hazard Area with respect to
which flood insurance has been made available under the National Flood Insurance
Act of 1968 (not or as hereafter in effect or successor act thereto), then the
Borrower shall, or shall cause each Credit Party to (i) maintain, or cause to be
maintained, with a financially sound and reputable insurer, flood insurance in
an amount and otherwise sufficient to comply with all applicable rules and
regulations promulgated pursuant to the Flood Insurance Laws and (ii) deliver to
the Administrative Agent evidence of such compliance in form and substance
reasonably acceptable to the Security Agents.

 

9.4.                              Payment of Taxes.  Each of Holdings and the
Borrower will pay and discharge, and will cause each of the Subsidiaries to pay
and discharge, all material Taxes, assessments and governmental charges or
levies imposed upon it or upon its income or profits, or upon any properties
belonging to it, prior to the date on which material penalties attach thereto,
and all lawful material claims that, if unpaid, could reasonably be expected to
become a material Lien upon any properties of the Borrower or any of the
Restricted Subsidiaries, provided that neither Holdings, the Borrower nor any of
the Subsidiaries shall be required to pay any such Tax, assessment, charge, levy
or claim that is being contested in good faith and by proper proceedings if it
has maintained adequate reserves (in the good faith judgment of the management
of the Borrower) with respect thereto in accordance with GAAP.

 

9.5.                              Consolidated Corporate Franchises.  Each of
Holdings and the Borrower will do, and will cause each Material Subsidiary to
do, or cause to be done, all things necessary to preserve and keep in full force
and effect its existence, corporate rights and authority, except to the extent
that the failure to do so could not reasonably be expected to have a Material
Adverse Effect; provided, however, that the Borrower and its Subsidiaries may
consummate any transaction permitted under Section 10.3, 10.4 or 10.5.

 

9.6.                              Compliance with Statutes, Obligations, etc. 
Each of Holdings and the Borrower will, and will cause each Subsidiary to,
comply with all applicable laws, rules, regulations and orders, except to the
extent the failure to do so could not reasonably be expected to have a Material
Adverse Effect.

 

9.7.                              ERISA.  Promptly after Holdings and the
Borrower or any Subsidiary or any ERISA Affiliate knows or has reason to know of
the occurrence of any of the following events that,

 

68

--------------------------------------------------------------------------------


 

individually or in the aggregate (including in the aggregate such events
previously disclosed or exempt from disclosure hereunder, to the extent the
liability therefor remains outstanding), would be reasonably likely to have a
Material Adverse Effect, Parent, Holdings or the Borrower will deliver to each
of the Lenders a certificate of an Authorized Officer or any other senior
officer of the Borrower setting forth details as to such occurrence and the
action, if any, that Holdings, the Borrower, such Subsidiary or such ERISA
Affiliate is required or proposes to take, together with any notices (required,
proposed or otherwise) given to or filed with or by Holdings, the Borrower, such
Subsidiary, such ERISA Affiliate, the PBGC, a Plan participant (other than
notices relating to an individual participant’s benefits) or the Plan
administrator with respect thereto: that a Reportable Event has occurred; an
application is to be made to the Secretary of the Treasury for a waiver or
modification of the minimum funding standard (including any required installment
payments) or an extension of any amortization period under Section 412 of the
Code with respect to a Plan; that a Plan having an Unfunded Current Liability
has been or is to be terminated, reorganized, partitioned or declared insolvent
under Title IV of ERISA (including the giving of written notice thereof); that a
Plan has an Unfunded Current Liability that has or will result in a lien under
ERISA or the Code; that proceedings will be or have been instituted to terminate
a Plan having an Unfunded Current Liability (including the giving of written
notice thereof); that a proceeding has been instituted against the Borrower, a
Subsidiary or an ERISA Affiliate pursuant to Section 515 of ERISA to collect a
delinquent contribution to a Plan; that the PBGC has notified Holdings, the
Borrower, any Subsidiary or any ERISA Affiliate of its intention to appoint a
trustee to administer any Plan; that Holdings, the Borrower, any Subsidiary or
any ERISA Affiliate has failed to make a required installment or other payment
pursuant to Section 412 of the Code with respect to a Plan; or that Holdings,
the Borrower, any Subsidiary or any ERISA Affiliate has incurred or will incur
(or has been notified in writing that it will incur) any liability (including
any contingent or secondary liability) to or on account of a Plan pursuant to
Section 409, 502(i), 502(l), 515, 4062, 4063, 4064, 4069, 4201 or 4204 of ERISA
or Section 4971 or 4975 of the Code.

 

9.8.                              Good Repair.  Each of Holdings and the
Borrower will, and will cause each of the Restricted Subsidiaries to, ensure
that its properties and equipment used or useful in its business in whomsoever’s
possession they may be to the extent that it is within the control of such party
to cause same, are kept in good repair, working order and condition, normal wear
and tear excepted, and that from time to time there are made in such properties
and equipment all needful and proper repairs, renewals, replacements,
extensions, additions, betterments and improvements thereto, to the extent and
in the manner customary for companies in similar businesses and consistent with
third party leases, except in each case to the extent the failure to do so could
not be reasonably expected to have a Material Adverse Effect.

 

9.9.                              Transactions with Affiliates.  Each of
Holdings and the Borrower will conduct, and cause each of the Restricted
Subsidiaries to conduct, all transactions with any of its Affiliates on terms
that are substantially as favorable to Holdings, the Borrower or such Restricted
Subsidiary as it would obtain in a comparable arm’s-length transaction with a
Person that is not an Affiliate, provided that the foregoing restrictions shall
not apply to (a) the payment of customary annual fees to KKR and/or its
Affiliates for management, consulting and financial services rendered to
Holdings, the Borrower and the Subsidiaries and customary investment banking
fees paid to KKR and its Affiliates for services rendered to Holdings, the
Borrower and the Subsidiaries in connection with divestitures, acquisitions,
financings and other transactions, (b) customary fees paid to members of the
board of directors of Holdings, the Borrower and the Subsidiaries,
(c) transactions permitted by Section 10.6 and (d) the transactions pursuant to
the Initial PIK Convertible Notes.

 

9.10.                        End of Fiscal Years; Fiscal Quarters.  Holdings and
the Borrower will, for financial reporting purposes, cause (a) each of its, and
each of its Subsidiaries’, fiscal years to end on the Sunday closest to
November 30 of each year (but in no event later than December 2) and (b) each of
its,

 

69

--------------------------------------------------------------------------------


 

and each of its Subsidiaries’, fiscal quarters to end on dates consistent with
such fiscal year-end and Holdings and the Borrower’s past practice; provided,
however, that Holdings and the Borrower may, upon written notice to the
Administrative Agent, change the financial reporting convention specified above
to any other financial reporting convention reasonably acceptable to the
Administrative Agent, in which case Holdings and the Borrower and the
Administrative Agent will, and are hereby authorized by the Lenders to, make any
adjustments to this Agreement that are necessary in order to reflect such change
in financial reporting.

 

9.11.                        Additional Subsidiary Guarantors and Grantors. 
Each of Holdings and the Borrower will cause any direct or indirect Restricted
Domestic Subsidiary (other than an Excluded Subsidiary) (a) formed or otherwise
purchased or acquired after the Amendment Effective Date (including pursuant to
a Permitted Acquisition) or (b) which ceases to be an Excluded Subsidiary
following the Amendment Effective Date, in each case to execute a supplement to
each of the Guarantee and the Security Agreement, substantially in the form of
Annex B or Annex 1, as applicable, to the respective agreement in order to
become a Guarantor under the Guarantee and a grantor under the Security
Agreement.

 

9.12.                        Pledges of Additional Stock and Evidence of
Indebtedness.

 

(a)                                  The Borrower will pledge, and, if
applicable, will cause each Subsidiary Guarantor to pledge, to the
Administrative Agent, for the benefit of the Secured Parties, (i) all the
capital stock of each Restricted Domestic Subsidiary and each Restricted Foreign
Subsidiary (but excluding any capital stock representing in excess of 65% of the
issued and outstanding Voting Stock in any Foreign Subsidiary) held by any
Credit Party, in each case, formed or otherwise purchased or acquired after the
date hereof, in each case pursuant to the Pledge Agreement, (ii) all evidences
of Indebtedness in excess of $5,000,000 received by any Credit Party in
connection with any disposition of assets pursuant to Section 10.4(b), in each
case pursuant to the Pledge Agreement, substantially in the form of Annex A
thereto and (iii) any global promissory notes executed after the date hereof
evidencing Indebtedness of any of Holdings, the Borrower and each Subsidiary
that is owing to any Credit Party, in each case pursuant to the requirements of
the Pledge Agreement (it being understood that the equity interests of
Subsidiaries that are not Material Subsidiaries shall not be required to be
delivered to the Administrative Agent).

 

(b)                                 [Reserved].

 

(c)                                  Holdings will pledge to the Administrative
Agent, for the benefit of the Lenders, all capital stock of the Borrower
acquired by it after the Amendment Effective Date.

 

(d)                                 Holdings and the Borrower agree that all
Indebtedness in excess of $5,000,000 of any of Holdings, the Borrower and each
Subsidiary that is owing to any Credit Party to the Pledge Agreement shall be
evidenced by one or more global promissory notes.

 

9.13.                        Use of Proceeds.  The Letters of Credit and the
proceeds of all Loans will be used (a) to pay fees and expenses in connection
with the Transactions and (b) for working capital needs and general corporate
purposes, including, without limitation, for acquisitions, Restricted
Payments, Investments and payments with respect to Indebtedness, in each case,
as permitted hereunder.

 

9.14.                        Changes in Business.  Holdings, the Borrower and
the Subsidiaries, taken as a whole, will not fundamentally and substantively
alter the character of their business, taken as a whole, from the business
conducted by Holdings, the Borrower and the Subsidiaries, taken as a whole, on
the Amendment Effective Date and other business activities incidental or related
to any of the foregoing.

 

70

--------------------------------------------------------------------------------


 

9.15.                        Further Assurances.

 

(a)                                  Each of Holdings and the Borrower will, and
will cause each other Credit Party to, execute any and all further documents,
financing statements, agreements and instruments, and take all such further
actions (including the filing and recording of financing statements, fixture
filings, mortgages, deeds of trust and other documents), which may be required
under any applicable law, or which the Administrative Agent, the Security Agents
or the Required Lenders may reasonably request, in order to grant, preserve,
protect and perfect the validity and priority of the security interests created
or intended to be created by the Security Agreement, the Pledge Agreement or any
Mortgage, all at the expense of Holdings, the Borrower and the Restricted
Subsidiaries.

 

(b)                                 If any assets (including any real estate or
improvements thereto or any interest therein) with a book value or fair market
value in excess of $1,000,000 are acquired by any Credit Party after the
Amendment Effective Date (other than assets constituting Collateral under the
Security Agreement that become subject to the Lien of the Security Agreement
upon acquisition thereof) that are of the nature secured by the Security
Agreement or any Mortgage, as the case may be, the Borrower will notify the
Administrative Agent and the Lenders thereof, and, if requested by the
Administrative Agent or the Required Lenders, the Borrower will cause such
assets to be subjected to a Lien securing the Obligations and will take, and
cause the other Credit Parties to take, such actions as shall be necessary or
reasonably requested by the Administrative Agent to grant and perfect such Liens
consistent with the applicable requirements of the Security Documents, including
actions described in paragraph (a) of this Section, all at the expense of the
Credit Parties.  Any Mortgage delivered to the Administrative Agent in
accordance with the preceding sentence shall be accompanied by (w) a policy or
policies of title insurance issued by a nationally recognized title insurance
company insuring the Lien of each Mortgage as a valid second Lien on the
Mortgaged Property described therein, free of any other Liens except as
expressly permitted by Section 10.2, together with such endorsements,
coinsurance and reinsurance as the Administrative Agent may reasonably request,
(x) an opinion of local counsel to the Borrower (or in the event a Subsidiary of
the Borrower is the mortgagor, to such Subsidiary) in form reasonably
satisfactory to the Administrative Agent with respect to customary matters,
(y) a “Life-of-Loan” Federal Emergency Management Agency Standard Flood Hazard
Determination with respect to each Mortgaged Property (together with a notice
about special flood hazard area status and flood disaster assistance duly
executed by the Borrower and each Credit Party relating thereto in the event any
such Mortgaged Property is located in a special flood hazard area) and (z) a
copy of or a certificate as to coverage under the insurance policies required by
Section 9.3 (including, without limitation, flood insurance policies) and the
applicable provisions of the Security Documents.

 

9.16.                        Appraisals.  At any time that the Security Agents
reasonably request, Holdings and the Borrower will provide the Security Agents
with appraisals or updates thereof of their Inventory from an appraiser selected
and engaged by the Security Agents, and prepared on a basis satisfactory to the
Security Agents, such appraisals and updates to include, without limitation,
information required by applicable law and regulations; provided, however,
(a) only reasonable out-of-pocket costs of one such appraisals per calendar year
shall be at the sole expense of the Credit Parties and (b) reasonable
out-of-pocket costs of two such appraisals per calendar year shall be at the
sole expense of the Credit Parties if Average Availability for any five
consecutive calendar day period during such calendar year is less than the
greater of (x) 20% of the Borrowing Base and (y) $15,000,000; provided further,
however, if an Event of Default has occurred and is continuing there shall be no
limitation as to the number and frequency of such appraisals during such
calendar year at the sole expense of the Credit Parties.  For purposes of this
Section 9.16, it is understood and agreed that a single appraisal may consist of
examinations conducted at multiple relevant sites and involve one or more
relevant Credit Parties and their assets.  All such appraisals shall be
commenced upon reasonable notice to the Borrower and performed during normal
business hours of the Borrower.

 

71

--------------------------------------------------------------------------------


 

9.17.                        Field Examinations.  At any time that the Security
Agents reasonably request, Holdings, the Borrower and the Subsidiaries will
permit upon reasonable notice the Security Agents to conduct field examinations
or updates thereof during normal business hours to ensure the adequacy of
Collateral included in the Borrowing Base and related reporting and control
systems; provided, however, (a) only reasonable costs of one such field
examination per calendar year shall be at the sole expense of the Credit Parties
and (b) reasonable costs of two such field examinations per calendar year shall
be at the sole expense of the Credit Parties if Average Availability for any
five consecutive calendar day period during such calendar year is less than the
greater of (x) 20% of the Borrowing Base and (y) $15,000,000; provided further,
however, if an Event of Default has occurred and is continuing during any
calendar year there shall be no limitation as to the number and frequency of
such field examinations during such calendar year at the sole expense of the
Credit Parties.  For purposes of this Section 9.17, it is understood and agreed
that a single field examination may consist of examinations conducted at
multiple relevant sites and involve one or more relevant Credit Parties and
their assets.

 

9.18.                        Asset Sales; Casualty and Condemnation.  The
Borrower will furnish to the Administrative Agent (for delivery to the Lenders)
prompt written notice of (i) any sale, transfer or other disposition of any
material portion of the Accounts or Inventory outside the ordinary course of
business or (ii) any casualty or other insured damage to any material portion of
the Collateral or the commencement of any action or proceeding for the taking of
any material portion of the Collateral or interest therein under power of
eminent domain or by condemnation or similar proceeding.

 

9.19.                        Post-Closing Covenant.

 

(A)                              On or prior to the date that is ninety (90)
days after the Amendment Effective Date (or such later date as shall be
acceptable to the Administrative Agent in its sole discretion), the Borrower
shall deliver, furnish and/or cause to be furnished:

 

(i)                               confirmation in form and substance reasonably
acceptable to the Security Agents from local counsel in each jurisdiction in
which any Mortgaged Property is located that no documents, instruments or other
actions are required under applicable law for the continued validity, perfection
and priority of the Liens granted to the Security Agents under the Mortgages
encumbering such Mortgaged Property for the benefit of the Security Agents,
after giving effect to the amendment and restatement as set forth in this
Agreement; or

 

(ii)                       (a)                                  with respect to
each Mortgage encumbering Mortgaged Property, an amendment to the existing
Mortgage (the “Mortgage Amendment”) duly executed and acknowledged by the
applicable Credit Party, and in form for recording in the recording office where
such Mortgage was recorded, together with such certificates, affidavits,
questionnaires or returns as shall be required in connection with the recording
or filing thereof under applicable law, in each case in form and substance
reasonably satisfactory to the Security Agents;

 

(b)                                 with respect to each Mortgage Amendment, a
date down endorsement to the existing title insurance policy, which shall be in
form and substance reasonably satisfactory to the Security Agents and reasonably
assures the Security Agents as of the date of such endorsement that the
Mortgage, as amended by the Mortgage Amendment, is a valid and enforceable
second priority lien on such Mortgaged Property, in favor of the Security Agents
for the benefit of the Secured Parties and is free and clear of all defects and
encumbrances except those Liens permitted under such Mortgage;

 

(c)                                  a favorable opinion, addressed to the
Security Agents, the Administrative Agent and the Secured Parties covering,
among other things, the due authorization, execution, delivery

 

72

--------------------------------------------------------------------------------


 

and enforceability of the applicable Mortgage as amended by the Mortgage
Amendment, and shall otherwise be in form and substance reasonably satisfactory
to the Security Agents; and

 

(d)                                 such affidavits, certificates, information
(including financial data) and instruments of indemnification (including a
so-called “gap” indemnification) as shall be required to induce the title
insurance company to issue the endorsements contemplated above and evidence of
payment by the Borrower of all search and examination charges escrow charges and
related charges, mortgage recording taxes, fees, charges, costs and expenses
required for the recording of the Mortgage Amendments referred to above.

 

(B)                                On or prior to the date that is fifteen (15)
days after the Amendment Effective Date (or such later date as shall be
acceptable to the Administrative Agent in its sole discretion), the Borrower
shall deliver, furnish and/or cause to be furnished:

 

(i)                                     a certificate of the good standing of
Sealy Mattress Company of Puerto Rico, an Ohio corporation, as of a recent date,
from the Ohio Secretary of State or such similar Governmental Authority, in form
and substance satisfactory to the Administrative Agent;

 

(ii)                                  executed legal opinions of (a) Simpson
Thacher & Bartlett LLP, special New York counsel to the Borrower, and
(b) Kenneth L. Walker, Associate General Counsel to the Borrower, in each case,
opining on, among other things, the existence and good standing of Sealy
Mattress Company of Puerto Rico, an Ohio corporation, and otherwise
substantially in the form previously provided to the Initial Lenders on the
Amendment Effective Date;

 

(iii)                               a certificate of Sealy Mattress Company of
Puerto Rico, an Ohio corporation, in form reasonably acceptable to the
Administrative Agent, with appropriate insertions, executed by the President or
any Vice President and the Secretary or any Assistant Secretary of Sealy
Mattress Company of Puerto Rico, and attaching the documents referred to in
Sections 6.5 and 6.6 (if applicable); and

 

(iv)                              a reaffirmation agreement with respect to
Sealy Mattress Company of Puerto Rico’s obligations under each of the Credit
Documents, executed by Sealy Mattress Company of Puerto Rico, an Ohio
corporation.

 

SECTION 10.                                                       Negative
Covenants

 

Each of Holdings and the Borrower hereby covenant and agree that on the
Amendment Effective Date and thereafter until the Final Date:

 

10.1.                        Limitation on Indebtedness.

 

(A)                              The Borrower will not, and will not permit any
of the Restricted Subsidiaries to, create, incur, assume or suffer to exist any
Indebtedness, except:

 

(a)                                  Indebtedness arising under the Credit
Documents;

 

(b)                                 Indebtedness of (i) the Borrower to any
Restricted Subsidiary of the Borrower, (ii) any Subsidiary Guarantor to the
Borrower or any Restricted Subsidiary of the Borrower, (iii) any Restricted
Subsidiary of the Borrower which is not a Subsidiary Guarantor to any other
Restricted Subsidiary of the Borrower which is not a Subsidiary Guarantor and
(iv) subject to compliance with the requirements of Section 10.5, the Borrower
or any Subsidiary Guarantor to any Restricted Subsidiary of the Borrower which
is not a Subsidiary Guarantor; provided, that,

 

73

--------------------------------------------------------------------------------


 

any Indebtedness of the Borrower or any Subsidiary Guarantor to any Restricted
Subsidiary which is not a Subsidiary Guarantor shall be subordinated in right of
payment to the Obligations following an Event of Default;

 

(c)                                  Indebtedness in respect of any bankers’
acceptance, letter of credit, warehouse receipt or similar facilities entered
into in the ordinary course of business;

 

(d)                                 Guarantee Obligations incurred by
(i) Restricted Subsidiaries which are not Subsidiary Guarantors in respect of
Indebtedness of the Borrower or other Restricted Subsidiaries that is permitted
to be incurred under this Agreement, (ii) the Borrower or Subsidiary Guarantors
in respect of Indebtedness of the Borrower or Restricted Subsidiaries that are
Subsidiary Guarantors that is permitted to be incurred under this Agreement
(including where the Parent is the co-issuer of such Indebtedness, a guarantee
of the obligations of Parent thereunder) and (iii) subject to compliance with
the requirements of Section 10.5, the Borrower or Subsidiary Guarantors in
respect of Indebtedness of Restricted Subsidiaries that are not Subsidiary
Guarantors that is permitted to be incurred under this Agreement, provided that
there shall be no Guarantee (a) by a Restricted Foreign Subsidiary of any
Indebtedness of the Borrower or a Subsidiary Guarantor and (b) in respect of
Indebtedness that is subordinated to the Obligations, unless such Guarantee is
made by a Guarantor and such Guarantee is unsecured and subordinated to the
Obligations to the same extent as the Indebtedness so Guaranteed;

 

(e)                                  Guarantee Obligations incurred in the
ordinary course of business in respect of obligations of suppliers, customers,
franchisees, lessors and licensees in an aggregate amount not to exceed
$2,000,000 at any time outstanding;

 

(f)                                    (i)  Indebtedness (including Indebtedness
arising under Capital Leases) (A) incurred within 270 days of the acquisition,
construction or improvement of fixed or capital assets to finance the
acquisition, construction or improvement of such fixed or capital assets or
otherwise incurred in respect of Capital Expenditures and (B) arising under
Capital Leases, other than Capital Leases in effect on the date hereof and
Capital Leases entered into pursuant to subclause (ii) below, provided that the
aggregate amount of Indebtedness incurred pursuant to this subclause (i) (when
aggregated with the amount of refinancing Indebtedness in respect thereof
outstanding pursuant to subclause (iii) below) shall not exceed $75,000,000 at
any time outstanding, (ii) Indebtedness arising under Capital Leases entered
into in connection with Permitted Sale Leasebacks and (iii) any refinancing,
refunding, renewal or extension of any Indebtedness specified in subclause
(i) or (ii) above, provided that the principal amount thereof is not increased
above the principal amount thereof outstanding immediately prior to such
refinancing, refunding, renewal or extension;

 

(g)                                 Indebtedness outstanding on the Amendment
Effective Date (other than the Subordinated Notes) and listed on Schedule 10.1
and any refinancing, refunding, renewal or extension thereof, provided that
(i) the principal amount thereof is not increased above the principal amount
thereof outstanding immediately prior to such refinancing, refunding, renewal or
extension, except to the extent otherwise permitted hereunder and (ii) the
direct and contingent obligors with respect to such Indebtedness are not
changed;

 

(h)                                 Indebtedness in respect of Hedge Agreements
entered into in the ordinary course of business (and not for speculative
purposes) in order to protect the Borrower or any of the Restricted Subsidiaries
against fluctuations in interest rates, currency exchange rates or commodity
prices;

 

74

--------------------------------------------------------------------------------


 

(i)            Indebtedness in respect of the Subordinated Notes and any
Permitted Refinancing Indebtedness in respect thereof;

 

(j)            (i) Indebtedness of a Person or Indebtedness attaching to assets
of a Person that, in either case, becomes a Restricted Subsidiary or
Indebtedness attaching to assets that are acquired by the Borrower or any
Restricted Subsidiary, in each case after the Amendment Effective Date as the
result of an Investment permitted by Section 10.5, provided that (x) such
Indebtedness existed at the time such Person became a Restricted Subsidiary or
at the time such assets were acquired and, in each case, was not created in
anticipation thereof and (y) such Indebtedness is not guaranteed in any respect
by the Borrower or any Restricted Subsidiary (other than any such person that so
becomes a Restricted Subsidiary)  and (ii) any refinancing, refunding, renewal
or extension of any Indebtedness specified in subclause (i) above, provided that
except to the extent otherwise permitted hereunder, (x) the principal amount of
any such Indebtedness is not increased above the principal amount thereof
outstanding immediately prior to such refinancing, refunding, renewal or
extension and (y) the direct and contingent obligors with respect to such
Indebtednesses are not changed in respect thereof in an aggregate principal
amount outstanding pursuant to this clause (j) not to exceed $20,000,000 at any
time;

 

(k)           (i) the Secured Notes, (ii) the Initial PIK Convertible Notes,
(iii) Permitted Additional PIK Convertible Notes, (iv) Permitted Additional
Indebtedness and (v) Permitted Refinancing Indebtedness in respect of
Indebtedness set forth in subclauses (i) through (iv) of this clause (k);

 

(l)            Indebtedness of Restricted Foreign Subsidiaries in an aggregate
amount at any time outstanding not to exceed $75,000,000 (which amount shall
include the aggregate outstanding amount at any time of any Indebtedness of
Restricted Foreign Subsidiaries existing at the Amendment Effective Date);

 

(m)          additional Indebtedness, provided that the aggregate amount of
Indebtedness outstanding at any time pursuant to this clause (m) shall not
exceed $100,000,000; and

 

(n)           (i) additional Indebtedness; provided that (v) the aggregate
principal amount of all such additional Indebtedness issued or incurred pursuant
to this clause (n)(i) shall not exceed the Maximum Incremental Facilities
Amount, (w) the terms of such additional Indebtedness do not provide for any
scheduled repayment, mandatory redemption or sinking fund obligation prior to
the Maturity Date in excess of 1% per annum (other than customary offers to
purchase or prepayment requirements upon a change of control, from excess cash
flow or asset sale or event of loss and customary acceleration rights after an
event of default), (x) such additional Indebtedness is either unsecured or
secured by a Lien ranking junior to the Lien on the ABL Priority Collateral
securing the Obligations, (y) no Subsidiary of the Borrower other than a
Subsidiary Guarantor is a guarantor or obligor with respect to such
Indebtedness, and (z) if secured, the holders of such additional Indebtedness
(or a trustee or agent authorized to act on behalf of such holders) shall have
executed a supplement to the Intercreditor Agreement agreeing to be bound
thereby and (ii) any Permitted Refinancing Indebtedness in respect of additional
Indebtedness incurred pursuant to the foregoing clause (n)(i).

 

(B)           Neither Parent nor Holdings will create, incur, assume or suffer
to exist any Indebtedness except (1) with respect to Parent, Qualified PIK
Securities and Indebtedness representing deferred compensation to directors and
employees of Parent, Holdings, the Borrower or any of the Restricted
Subsidiaries incurred in the ordinary course of business or in connection with
the Transactions

 

75

--------------------------------------------------------------------------------


 

and (2) guarantee obligations of Indebtedness permitted by clauses (a), (k) and
(n) of Section 10.1(A), the Subordinated Notes and any Permitted Refinancing
Indebtedness of the Subordinated Notes.

 

(C)           None of Parent, Holdings or the Borrower will, nor will they
permit any Subsidiary to, issue any preferred stock or other preferred equity
interests, other than, in the case of Parent, Qualified PIK Securities.

 

10.2.        Limitation on Liens.

 

(A)          The Borrower will not, and will not permit any of the Restricted
Subsidiaries to, create, incur, assume or suffer to exist any Lien upon any
property or assets of any kind (real or personal, tangible or intangible) of the
Borrower or any Restricted Subsidiary, whether now owned or hereafter acquired,
except:

 

(a)           Liens arising under the Credit Documents;

 

(b)           Permitted Liens;

 

(c)           Liens securing Indebtedness permitted pursuant to
Section 10.1(A)(f), provided that such Liens attach at all times only to the
assets so financed, and Liens on the assets of Foreign Subsidiaries securing
Indebtedness permitted pursuant to Section 10.1(A)(l);

 

(d)           Liens existing on the Amendment Effective Date and listed on
Schedule 10.2;

 

(e)           (i) Liens securing Permitted Refinancing Indebtedness and (ii) the
replacement, extension or renewal of any Lien permitted by clause (c), (d) or
(f) of this Section 10.2(A) upon or in the same assets theretofore subject to
such Lien or the replacement, extension or renewal (without any increase in the
amount of Indebtedness secured thereby);

 

(f)            Liens existing on the assets of any Person that becomes a
Restricted Subsidiary, or existing on assets acquired, pursuant to an Investment
permitted pursuant to Section 10.5 to the extent the Liens on such assets secure
Indebtedness permitted by Section 10.1(A)(j), provided that such Liens attach at
all times only to the same assets that such Liens attached to, and secure only
the same Indebtedness that such Liens secured, immediately prior to such
Investment and were not created in contemplation thereof;

 

(g)           additional Liens so long as the aggregate principal amount of the
obligations so secured does not exceed $50,000,000 at any time outstanding; and

 

(h)           Liens securing Indebtedness permitted by clauses (k) and (n) of
Section 10.1(A) and Guarantee Obligations in respect thereof.

 

Notwithstanding the foregoing, none of the Liens permitted pursuant to this
Section 10.2(A) may at any time attach to any Credit Party’s (1) Accounts, other
than involuntary Permitted Liens and those permitted under clauses (a) or
(h) above or (2) Inventory, other than those permitted under involuntary
Permitted Liens and those permitted under clauses (a) or (h) above.

 

(B)           Neither Parent nor Holdings will create, incur, assume or suffer
to exist any Lien on any property or asset now owned or hereafter acquired by
it, or assign or sell any income or revenues (including Accounts) or rights in
respect thereof, except (a) Liens of the nature set forth in the definition of
the term “Permitted Liens”, (b) Liens created under the Pledge Agreement and
(c) Liens on the

 

76

--------------------------------------------------------------------------------


 

Collateral pledged pursuant to the Pledge Agreement securing Indebtedness
permitted by Section 10.1(A)(k) and Guarantee Obligations in respect thereof.

 

10.3.        Limitation on Fundamental Changes.

 

(A)          Each of Holdings and the Borrower will not, and will not permit any
of the Restricted Subsidiaries to, enter into any merger, consolidation or
amalgamation, or liquidate, wind up or dissolve itself (or suffer any
liquidation or dissolution), or convey, sell, lease, assign, transfer or
otherwise dispose of, all or substantially all its business units, assets or
other properties, except that:

 

(a)           any Subsidiary of the Borrower or any other Person may be merged
or consolidated with or into (i) Holdings, provided that (A) Holdings shall be
the continuing or surviving corporation and (B) no Default would result from the
consummation of such merger or consolidation or (ii) the Borrower, provided that
(i) the Borrower shall be the continuing or surviving corporation or the Person
formed by or surviving any such merger or consolidation (if other than the
Borrower) shall be an entity organized or existing under the laws of the United
States or any of the forty-eight (48) continental states thereof (such Person
other than the Borrower being herein referred to as the “Successor Credit
Party”), (ii) the Successor Credit Party shall expressly assume all of the
obligations of the Borrower under this Agreement and the other Credit Documents
pursuant to a supplement hereto or thereto in form reasonably satisfactory to
the Administrative Agent, (iii) no Default would result from the consummation of
such merger or consolidation; and (iv) the Borrower shall have delivered to the
Administrative Agent and the Security Agents an Officer’s Certificate and an
opinion of counsel, each stating that such merger or consolidation and such
supplement to this Agreement or any Security Document comply with this
Agreement; provided further that if the foregoing are satisfied, the Successor
Credit Party will succeed to, and be substituted for, the Borrower under this
Agreement;

 

(b)           any Subsidiary of the Borrower or any other Person may be merged,
amalgamated or consolidated with or into any one or more Subsidiaries of the
Borrower, provided that (i) in the case of any merger or consolidation involving
one or more Restricted Subsidiaries, (A) a Restricted Subsidiary shall be the
continuing or surviving corporation or (B) the Borrower shall take all steps
necessary to cause the Person formed by or surviving any such merger or
consolidation (if other than a Restricted Subsidiary) to become a Restricted
Subsidiary, (ii) in the case of any merger, amalgamation or consolidation
involving one or more Subsidiary Guarantors, a Subsidiary Guarantor shall be the
continuing or surviving corporation or the Person formed by or surviving any
such merger, amalgamation or consolidation (if other than a Subsidiary
Guarantor), (A) shall be an entity organized or existing under the laws of the
United States or any of the forty-eight (48) continental states thereof and
(B) shall execute a supplement to the Guarantee Agreement, the Pledge Agreement
and the Security Agreement and any applicable Mortgage, in form and substance
reasonably satisfactory to the Security Agents in order to become a Subsidiary
Guarantor and pledgor, mortgagor and grantor of Collateral for the benefit of
the Secured Parties, (iii) no Default would result from the consummation of such
merger, amalgamation or consolidation and (iv) the Borrower shall have delivered
to the Administrative Agent and the Security Agents an Officers’ Certificate
stating that such merger, amalgamation or consolidation and such supplements to
any Security Document comply with this Agreement;

 

(c)           any Restricted Subsidiary that is not a Subsidiary Guarantor may
sell, lease, transfer or otherwise dispose of any or all of its assets (upon
voluntary liquidation or otherwise) to the Borrower or any other Restricted
Subsidiary;

 

77

--------------------------------------------------------------------------------


 

(d)           any Subsidiary Guarantor may sell, lease, transfer or otherwise
dispose of any or all of its assets (upon voluntary liquidation or otherwise) to
the Borrower or any Subsidiary Guarantor;

 

(e)           any Restricted Subsidiary may liquidate or dissolve if (x) the
Borrower determines in good faith that such liquidation or dissolution is in the
best interests of the Borrower and is not materially disadvantageous to the
Lenders and (y) to the extent such Restricted Subsidiary is a Credit Party, any
assets or business not otherwise disposed of or transferred in accordance with
Section 10.4 or 10.5, or, in the case of any such business, discontinued without
being disposed of or transferred, shall be transferred to, or otherwise owned or
conducted by, another Credit Party after giving effect to such liquidation or
dissolution; and

 

(f)            any merger, dissolution, liquidation, consolidation or
disposition of a Restricted Subsidiary, the purpose of which is to effect (i) a
disposition permitted by Section 10.4 (other than Section 10.4(d)) shall be
permitted or (ii) any Investment permitted by Section 10.5 shall be permitted.

 

(B)           Holdings will not engage in any business or activity other than
(a) the ownership of all the outstanding shares of capital stock of the
Borrower, (b) maintaining its corporate existence (and consummating any merger
or consolidation permitted by Section 10.3(A)(a)), (c) participating in tax,
accounting and other administrative matters as a member of the consolidated
group of Parent and its Subsidiaries, (d) the performance of the Credit
Documents to which it is a party, (e) making any Restricted Payment permitted by
Section 10.6 or holding any cash received in connection with Restricted Payments
made by the Borrower in accordance with Section 10.6 pending application thereof
by Holdings in the manner contemplated by Section 10.6, (f) adopting or entering
into employment or similar agreements with current or former employees,
directors and independent contractors of Parent or any of its Subsidiaries and
sponsoring or maintaining executive compensation and employee benefit plans,
programs, arrangements and policies for the benefit of current and former
directors and employees of Parent or any of its Subsidiaries and (g) activities
incidental to the businesses or activities described in clauses (a) to (f) of
this Section 10.3(B).  Holdings will not own or acquire any assets (other than
shares of capital stock of the Borrower, cash and Permitted Investments) or
incur any liabilities (other than Indebtedness permitted by Section 10.1(B) and
liabilities imposed by law, including tax liabilities, and other liabilities
incidental to its existence and business and activities permitted by this
Agreement).

 

(C)           Parent will not engage in any business or activity other than
(a) the ownership of all the outstanding shares of capital stock of Holdings,
(b) maintaining its corporate existence, (c) participating in tax, accounting
and other administrative matters as a member of the consolidated group of
Holdings and Borrower, (d) the performance of the Credit Documents to which it
is a party and the PIK Convertible Note Indenture, (e) holding any cash received
in connection with dividends made by Holdings in accordance with Section 10.6
pending application thereof by Parent in the manner contemplated by
Section 10.6, (f) owning the assets set forth on Schedule 10.3(c),
(g) activities related to Qualified PIK Securities and other permitted capital
stock and (h) activities incidental to the businesses or activities described in
clauses (a) to (g) of this Section 10.3(C) and Indebtedness and liabilities
described in the next sentence.  Parent will not own or acquire any assets
(other than shares of capital stock of Holdings, cash and Permitted Investments)
or incur any liabilities (other than Indebtedness permitted by
Section 10.1(B) or liabilities imposed by law, including tax liabilities, and
other liabilities incidental to its existence and business and activities
permitted by this Agreement).

 

10.4.        Limitation on Sale of Assets.  The Borrower will not, and will not
permit any of the Restricted Subsidiaries to, (i) convey, sell, lease, assign,
transfer or otherwise dispose of any of its property, business or assets
(including receivables and leasehold interests), whether now owned or

 

78

--------------------------------------------------------------------------------


 

hereafter acquired or (ii) sell to any Person any shares owned by it of any
Restricted Subsidiary’s capital stock, except that:

 

(a)           the Borrower and the Restricted Subsidiaries may sell, transfer or
otherwise dispose of used or surplus equipment, vehicles, inventory and other
assets in the ordinary course of business;

 

(b)           the Borrower and the Restricted Subsidiaries may sell, transfer or
otherwise dispose of other assets for fair market value, provided that (i) any
consideration in excess of $5,000,000 received by the Borrower or any Guarantor
in connection with such sales, transfers and other dispositions of assets
pursuant to this clause (b) that is in the form of Indebtedness shall be pledged
to the Administrative Agent pursuant to Section 9.12, (ii) the consideration
received for any such sales, transfers and disposals shall consist of not less
than 75% cash consideration; provided that for the purposes of this clause
(ii) the following shall be deemed to be cash:  (A) any liabilities (as shown on
the Borrower’s or such Restricted Subsidiary’s most recent balance sheet
provided hereunder or in the footnotes thereto) of the Borrower or such
Restricted Subsidiary assumed by the transferee with respect to the applicable
sale, transfer or disposal, as to which the Borrower and all of the Restricted
Subsidiaries shall have been released by all applicable creditors in writing,
other than liabilities that are by their terms (1) subordinated to the payment
in cash of the Obligations or (2) in the case of a sale by the Borrower or a
Subsidiary Guarantor, not secured by the assets that are the subject of such
sale, transfer or disposal, (B) any securities received by the Person making
such sale, transfer or disposal from the transferee that are converted by such
Person into cash (to the extent of the cash received) within 180 days following
the closing of the applicable sale, transfer or disposal and (C) any Designated
Non-Cash Consideration received by the Borrower or such Restricted Subsidiary in
such sale, transfer or disposal having an aggregate fair market value, taken
together with all other Designated Non-Cash Consideration received pursuant to
this sub-clause (C) that is at that time outstanding, not to exceed $50,000,000
at the time of the receipt of such Designated Non-Cash Consideration, with the
fair market value of each item of Designated Non-Cash Consideration being
measured at the time received and without giving effect to subsequent changes in
value, (iii) after giving effect to any such sale, transfer or disposition, no
Default shall have occurred and be continuing and (iv) if such sale transfer or
disposition involves Accounts and Inventory of the Credit Parties outside of the
ordinary course with an aggregate book value in excess of 10% of the Borrowing
Base then in effect, the Borrower shall deliver a pro forma Borrowing Base
Certificate updated in a manner reasonably satisfactory to the Administrative
Agent to reflect such sale, transfer or disposition;

 

(c)           the Borrower and the Restricted Subsidiaries may make sales of
assets to the Borrower or to any Restricted Subsidiary, provided that no sale of
any assets by the Borrower or any Subsidiary Guarantor to any Restricted
Subsidiary that is not a Subsidiary Guarantor shall be permitted pursuant to
this clause (c);

 

(d)           (i) mergers, liquidations and transfers of all or substantially
all assets permitted by Section 10.3, (ii) Investments permitted by Section 10.5
and (iii) Restricted Payments permitted by Section 10.6, in each case, shall be
permitted;

 

(e)           the Borrower and the Restricted Subsidiaries may sell without
recourse Accounts arising in the ordinary course of business in connection with
the compromise, settlement, collection thereof or conversion of Accounts to
notes receivable;

 

(f)            sales, transfers, assignments or other dispositions resulting
from any casualty or condemnation of any assets of the Borrower or any of its
Subsidiaries; and

 

79

--------------------------------------------------------------------------------


 

(g)           the Borrower and the Restricted Subsidiaries may effect the
unwinding of any Hedge Agreement.

 

10.5.        Limitation on Investments.  Holdings and the Borrower will not, and
will not permit any of the Restricted Subsidiaries to, make any advance, loan,
extensions of credit or capital contribution to, or purchase any stock, bonds,
notes, debentures or other securities of or any assets of, or make any other
investment (including pursuant to any Guarantee Obligation with respect to the
obligations of another Person) (“Investments”) in, any Person, except:

 

(a)           extensions of trade credit and asset purchases in the ordinary
course of business;

 

(b)           Permitted Investments;

 

(c)           loans and advances to officers, directors and employees of Parent
or any of its Subsidiaries (i) to finance the purchase of capital stock of
Parent (provided that the amount of such loans and advances used to acquire such
capital stock shall be contributed by Parent to Holdings, which shall in turn
contribute it to the Borrower in cash as common equity) and (ii) for additional
purposes not contemplated by subclause (i) above in an aggregate principal
amount at any time outstanding with respect to this clause (ii) not exceeding
$10,000,000;

 

(d)           Investments existing on the date hereof and listed on Schedule
10.5 and any extensions, renewals or reinvestments with respect to any return
therefrom (including through a repayment, return of capital, interest or
dividends) (but without any increase in the amount thereof and in the case of
any reinvestment, only if such reinvestment is made within 60 days after the
date of receipt of any such returned amount);

 

(e)           Hedge Agreements permitted by Section 10.1(A)(h);

 

(f)            Investments received in connection with the bankruptcy or
reorganization of suppliers or customers and in settlement of delinquent
obligations of, and other disputes with, customers arising in the ordinary
course of business;

 

(g)           Investments to the extent that payment for such investments is
made solely with capital stock of Parent;

 

(h)           Investments constituting non-cash proceeds of sales, transfers and
other dispositions of assets to the extent permitted by Section 10.4;

 

(i)            Investments (i) in the Borrower or any Subsidiary Guarantor,
(ii) Investments by any Restricted Subsidiary that is not a Subsidiary Guarantor
in any other Subsidiary that is not a Subsidiary Guarantor and (iii) Investments
by the Borrower or any Subsidiary Guarantor in any Restricted Subsidiary that is
not a Subsidiary Guarantor in an aggregate principal amount not to exceed
$1,000,000 at any time outstanding;

 

(j)            Permitted Acquisitions, provided that at the time such Permitted
Acquisition is made and after giving effect thereto (i) no Default shall have
occurred and be continuing after giving effect to such Permitted Acquisition,
(ii) on a Pro Forma Basis, either (x) Average Availability for the period of
thirty (30) consecutive days (or, if less, the number of days from and including
the Amendment Effective Date to and including the date of determination)
immediately preceding such Permitted Acquisition has been not less than
$20,000,000 or (y) (1) the Fixed Charge Coverage Ratio for the most recently
ended Test Period is at least 1.10 to 1.00

 

80

--------------------------------------------------------------------------------


 

and (2) Average Availability for the period of thirty (30) consecutive days (or,
if less, the number of days from and including the Amendment Effective Date to
and including the date of determination) immediately preceding such Permitted
Acquisition has been not less than the greater of (A) 17.5% of the Line Cap and
(B) $15,000,000 on the date of such Permitted Acquisition;

 

(k)           other Investments, provided that, at the time each such Investment
is made or otherwise acquired and after giving effect thereto (i) no Default
shall have occurred and be continuing or would result therefrom, (ii) on a Pro
Forma Basis, either (x) Average Availability for the period of thirty (30)
consecutive days (or, if less, the number of days from and including the
Amendment Effective Date to and including the date of determination) immediately
preceding such Investment has been not less than $20,000,000 or (y) (1) the
Fixed Charge Coverage Ratio for the most recently ended Test Period is at least
1.10 to 1.00 and (2) Average Availability for the period of thirty (30)
consecutive days (or, if less, the number of days from and including the
Amendment Effective Date to and including the date of determination) immediately
preceding such Investment has been not less than the greater of (A) 17.5% of the
Line Cap and (B) $15,000,000 on the date of such Investment;

 

(l)            other Investments in an amount not to exceed $25,000,000; and

 

(m)          Investments constituting Restricted Payments permitted by
Section 10.6 and Guarantee Obligations permitted by Section 10.1(d)(ii).

 

10.6.        Limitation on Restricted Payments.  None of Holdings, the Borrower
or any Restricted Subsidiary will make any Restricted Payment, provided that,
(a) so long as no Default or Event of Default exists or would exist after giving
effect thereto, Holdings or the Borrower may redeem in whole or in part any of
its capital stock for another class of capital stock or rights to acquire its
capital stock or with proceeds from substantially concurrent equity
contributions or issuances of new shares of its capital stock (or pay dividends
with such proceeds), provided that such other class of capital stock contains
terms and provisions at least as advantageous to the Lenders in all respects
material to their interests as those contained in the capital stock redeemed
thereby, (b) the Borrower and Holdings may declare and pay dividends and/or make
distributions on its capital stock, as applicable the proceeds of which will be
used by Parent or Holdings solely to pay (i) taxes of Parent, Holdings, the
Borrower and the Subsidiaries as part of a consolidated tax filing group for
U.S. federal, state or local tax purposes in an amount not to exceed the income
tax liabilities that would have been payable by the Borrower and its Restricted
Subsidiaries on a stand-alone basis, reduced by any such income taxes paid or to
be paid directly by Borrower or its Restricted Subsidiaries, and (ii) franchise
taxes, administrative and similar expenses related to Parent’s and Holdings’
existence and ownership of the Borrower, as applicable, provided that the amount
of such dividends pursuant to this subclause (ii) does not exceed in any fiscal
year the amount of such taxes and expenses payable for such fiscal year (it
being understood that such expenses shall in no event exceed $1,000,000 in the
aggregate per fiscal year), (c) Holdings, the Borrower and the Restricted
Subsidiaries may make other Restricted Payments; provided that (A) both
immediately before and immediately after giving effect to such Restricted
Payment, no Event of Default shall have occurred and be continuing, (B) at the
time any Restricted Payment is made on a Pro Forma Basis, either (x) Average
Availability for the period of thirty (30) consecutive days (or, if less, the
number

 

81

--------------------------------------------------------------------------------


 

of days from and including the Amendment Effective Date to and including the
date of determination) immediately preceding such Restricted Payment has been
not less than $20,000,000 or (y) (1) the Fixed Charge Coverage Ratio for the
most recently ended Test Period for which Section 9.1 Financials have been
delivered shall not be less than 1.10 to 1.00 and (2) Average Availability for
the period of thirty (30) consecutive days (or, if less, the number of days from
and including the Amendment Effective Date to and including the date of
determination) immediately preceding such Restricted Payment has been not less
than the greater of (i)  17.5% of the Line Cap and (ii) $15,000,000 and (C) any
amount received by Holdings shall be promptly used by Holdings to make a
Restricted Payment and (d) Holdings, the Borrower and its Restricted
Subsidiaries may make Restricted Payments to repurchase or settle shares of
capital stock of Parent (or options, warrants or stock appreciation rights with
respect to such capital stock or any other equity-based award) in an aggregate
amount not to exceed (x) $15,000,000 prior to the Final Date or (y) $5,000,000
in any twelve month period.

 

10.7.        Limitations on Debt Payments and Certain Amendments.

 

(a)           The Borrower will not, and will not permit any of its Restricted
Subsidiaries to, make directly or indirectly, any payment or other distribution
(whether in cash, securities or other property) of or in respect of principal of
or interest on any Indebtedness for borrowed money, or any payment or other
distribution (whether in cash, securities or other property), including any
sinking fund or similar deposit, on account of the purchase, redemption,
retirement, acquisition, cancellation or termination of any Indebtedness for
borrowed money, except:

 

(A)          payments of Indebtedness created under the Credit Documents;

 

(B)           payments of regularly scheduled interest and principal payments as
and when due in respect of any Indebtedness, other than payments in respect of
any Indebtedness that is subordinated to the Obligations prohibited by the
subordination provisions thereof;

 

(C)           refinancings, replacements and renewals of Indebtedness to the
extent made with (or in exchange for) Permitted Refinancing Indebtedness (or, in
the case of Indebtedness outstanding pursuant to clause (f), (g) or (j) of
Section 10.1(A), with the proceeds of refinancing Indebtedness incurred pursuant
to such clauses);

 

(D)          payments of secured Indebtedness that becomes due as a result of
the voluntary sale or transfer of the property or assets securing such
Indebtedness on a first lien basis;

 

(E)           payments with respect to Indebtedness owed to the Borrower or any
Subsidiary Guarantor;

 

(F)           payments by Restricted Subsidiaries that are not Subsidiary
Guarantors with respect to Indebtedness of such Restricted Subsidiaries;

 

(G)           payments with respect to the Secured Notes and any Permitted
Additional Indebtedness made solely from the proceeds of Notes Priority
Collateral to the extent required thereby;

 

(H)          other payments with respect to Indebtedness; provided that (A) both
immediately before and immediately after giving effect to such payment, no Event
of Default shall have occurred and be continuing and (B) at the time any payment
is made on a Pro Forma Basis, either (x) Average Availability for the period of
thirty (30) consecutive days (or, if less, the number of days from and including
the Amendment Effective Date to and including the date of

 

82

--------------------------------------------------------------------------------


 

determination) immediately preceding such payment has been not less than
$20,000,000 or (y) (1) the Fixed Charge Coverage Ratio for the most recently
ended Test Period for which Section 9.1 Financials have been delivered shall not
be less than 1.10 to 1.00 and (2) Average Availability for the period of thirty
(30) consecutive days (or, if less, the number of days from and including the
Amendment Effective Date to and including the date of determination) immediately
preceding such payment has been not less than the greater of (i) 17.5% of the
Line Cap and (ii) $15,000,000;

 

(I)            payments with respect to Indebtedness made from the proceeds of a
substantially concurrent contribution to the equity of the Borrower (other than
proceeds from an Equity Cure); and

 

(J)            payments or distributions made with common stock of Parent or
warrants or options to purchase such common stock (including upon conversion of
any Indebtedness).

 

(b)           Holdings and the Borrower will not, and will not permit any
Restricted Subsidiary, to amend, modify or waive any of its rights under any
agreement governing or relating to the Subordinated Notes, the Initial PIK
Convertible Notes, any Permitted Additional PIK Convertible Notes or any other
Indebtedness which is subordinated to the Obligations to the extent any such
amendment, modification or waiver would be materially adverse to the Lenders. 
The Borrower will not amend the terms of the Secured Notes or any Permitted
Additional Indebtedness in a manner that would accelerate the date on which the
Borrower is required to make any payment of principal or interest or any other
amount thereon.

 

10.8.        Limitations on Sale Leasebacks.  Holdings and the Borrower will
not, and will not permit any of the Restricted Subsidiaries to, enter into or
effect any Sale Leasebacks, other than Permitted Sale Leasebacks.

 

10.9.        Fixed Charge Coverage Ratio.  During any Minimum Availability
Period, the Borrower will not permit the Fixed Charge Coverage Ratio for the
most recently ended Test Period prior to the commencement of such Minimum
Availability Period or for any Test Period ending during such Minimum
Availability Period to be less than 1.0 to 1.0.

 

For purposes of determining compliance with this Section 10.9 only, any cash
common equity contribution (an “Equity Cure”) to the Borrower by Holdings after
the date on which financial statements are required to be delivered for a Test
Period in accordance with Section 9.1 and on or prior to the day that is 10 days
after such date, shall at the request of the Borrower, be included in the
calculation of Consolidated EBITDA solely for the purposes of determining
compliance with this Section 10.9 for such Test Period and applicable subsequent
Test Periods, provided that (a) in each four fiscal quarter period, there shall
be at least two fiscal quarters in respect of which no Equity Cure is made and
(b) the amount of any such Equity Cure shall be no greater than the amount
required to cause the Borrower to be in compliance with this Section 10.9.

 

SECTION 11.                  Events of Default

 

Upon the occurrence of any of the following specified events (each an “Event of
Default”):

 

11.1.        Payments.  The Borrower shall (a) default in the payment when due
of any principal of the Loans or (b) default, and such default shall continue
for five or more days, in the payment

 

83

--------------------------------------------------------------------------------


 

when due of any interest on the Loans or any Fees or any Unpaid Drawings or of
any other amounts owing hereunder or under any other Credit Document; or

 

11.2.        Representations, etc.  Any representation, warranty or statement
made or deemed made by any Credit Party herein or in any Credit Document or any
certificate delivered or required to be delivered pursuant hereto or thereto
shall prove to be untrue in any material respect on the date as of which made or
deemed made; or

 

11.3.        Covenants.  Any Credit Party shall (a) (x) default in the due
performance or observance by it of any term, covenant or agreement contained in
Section 9.1(f)(i) or Section 10 or (y) default in the due performance or
observance by it of any term, covenant or agreement contained in Section 9.1(e),
Section 9.16 and Section 9.17 of this Agreement or Section 4.5(b) of the
Security Agreement and such default shall continue unremedied for a period of at
least 5 Business Days after receipt of written notice by the Borrower from the
Administrative Agent, the Security Agents or the Required Lenders or (b) default
in the due performance or observance by it of any term, covenant or agreement
(other than those referred to in Section 11.1 or 11.2 or clause (a) of this
Section 11.3) contained in this Agreement or any Credit Document and such
default shall continue unremedied for a period of at least 30 days after receipt
of written notice by the Borrower from the Administrative Agent or the Required
Lenders; or

 

11.4.        Default Under Other Agreements.  (a) Any of Holdings, the Borrower
or any of the Restricted Subsidiaries shall (i) default in any payment with
respect to any Indebtedness (other than the Obligations) in excess of
$20,000,000 in the aggregate, for Holdings, the Borrower and such Subsidiaries,
beyond the period of grace, if any, provided in the instrument or agreement
under which such Indebtedness was created or (ii) default in the observance or
performance of any agreement or condition relating to any such Indebtedness or
contained in any instrument or agreement evidencing, securing or relating
thereto, or any other event shall occur or condition exist, the effect of which
default or other event or condition is to cause, or to permit the holder or
holders of such Indebtedness (or a trustee or agent on behalf of such holder or
holders) to cause, any such Indebtedness to become due (or to cause Holdings,
the Borrower or any of its Restricted Subsidiaries to purchase any such
Indebtedness) prior to its stated maturity or (b) without limiting the
provisions of clause (a) above, any such Indebtedness shall be declared to be
due and payable, or required to be prepaid other than by a regularly scheduled
required prepayment or as a mandatory prepayment, prior to the stated maturity
thereof; or

 

11.5.        Bankruptcy, etc.  Holdings, the Borrower or any Specified
Subsidiary shall commence a voluntary case, proceeding or action concerning
itself under (a) Title 11 of the United States Code entitled “Bankruptcy”, or
(b) in the case of any Foreign Subsidiary that is a Specified Subsidiary, any
domestic or foreign law relating to bankruptcy, insolvency reorganization or
relief of debtors legislation of its jurisdiction of incorporation, in each case
as now or hereafter in effect, or any successor thereto (collectively, the
“Bankruptcy Code”); or an involuntary case, proceeding or action is commenced
against any of Holdings, the Borrower or any Specified Subsidiary and the
petition is not controverted within 10 days after commencement of the case,
proceeding or action; or an involuntary case, proceeding or action is commenced
against any of Holdings, the Borrower or any Specified Subsidiary and the
petition is not dismissed within 60 days after commencement of the case,
proceeding or action; or a custodian (as defined in the Bankruptcy Code)
receiver, receiver manager, trustee or similar person is appointed for, or takes
charge of, all or substantially all of the property of any of Holdings, the
Borrower or any Specified Subsidiary; or any of Holdings, the Borrower or any
Specified Subsidiary commences any other proceeding or action under any
reorganization, arrangement, adjustment of debt, relief of debtors, dissolution,
insolvency or liquidation or similar law of any jurisdiction whether now or
hereafter in effect relating to any of Holdings, the Borrower or any Specified
Subsidiary; or there is commenced against any of Holdings, the Borrower,  or any
Specified Subsidiary any such proceeding or action that

 

84

--------------------------------------------------------------------------------


 

remains undismissed for a period of 60 days; or any of Holdings, the Borrower or
any Specified Subsidiary is adjudicated insolvent or bankrupt; or any order of
relief or other order approving any such case or proceeding or action is
entered; or any of Holdings, the Borrower or any Specified Subsidiary suffers
any appointment of any custodian receiver, receiver manager, trustee or the like
for it or any substantial part of its property to continue undischarged or
unstayed for a period of 60 days; or any of Holdings, the Borrower or any
Specified Subsidiary makes a general assignment for the benefit of creditors; or
any corporate action is taken by any of Holdings, the Borrower or any Specified
Subsidiary for the purpose of effecting any of the foregoing; or

 

11.6.                     ERISA.  (a) Any Plan shall fail to satisfy the minimum
funding standard required for any plan year or part thereof or a waiver of such
standard or extension of any amortization period is sought or granted under
Section 412 of the Code; any Plan is or shall have been terminated or is the
subject of termination proceedings under ERISA (including the giving of written
notice thereof); an event shall have occurred or a condition shall exist in
either case entitling the PBGC to terminate any Plan or to appoint a trustee to
administer any Plan (including the giving of written notice thereof); any of
Holdings, the Borrower or any Subsidiary or any ERISA Affiliate has incurred or
is likely to incur a liability to or on account of a Plan under Section 409,
502(i), 502(l), 515, 4062, 4063, 4064, 4069, 4201 or 4204 of ERISA or
Section 4971 or 4975 of the Code (including the giving of written notice
thereof); (b) there could result from any event or events set forth in clause
(a) of this Section 11.6 the imposition of a lien, the granting of a security
interest, or a liability, or the reasonable likelihood of incurring a lien,
security interest or liability; and (c) such lien, security interest or
liability will or would be reasonably likely to have a Material Adverse Effect;
or

 

11.7.                     Guarantee.  The Guarantees or any material provision
thereof shall cease to be in full force or effect or any Guarantor thereunder or
any Credit Party shall deny or disaffirm in writing any Guarantor’s obligations
under the Guarantee; or

 

11.8.                     Pledge Agreement.  The Pledge Agreements or any
material provision thereof shall cease to be in full force or effect (other than
pursuant to the terms hereof or thereof or as a result of acts or omissions of
the Administrative Agent or any Lender) or any pledgor thereunder or any Credit
Party shall deny or disaffirm in writing any pledgor’s obligations under the
Pledge Agreement; or

 

11.9.                     Security Agreement.  The Security Agreements or any
material provision thereof shall cease to be in full force or effect (other than
pursuant to the terms hereof or thereof or as a result of acts or omissions of
the Administrative Agent or any Lender) or any grantor thereunder or any Credit
Party shall deny or disaffirm in writing any grantor’s obligations under the
Security Agreement; or

 

11.10.              Mortgages.  Any Mortgage or any material provision of any
Mortgage relating to any material portion of the Collateral shall cease to be in
full force or effect (other than pursuant to the terms hereof or thereof or as a
result of acts or omissions of the Administrative Agent or any Lender) or any
mortgagor thereunder or any Credit Party shall deny or disaffirm in writing any
mortgagor’s obligations under any Mortgage; or

 

11.11.              Subordination.  The Obligations of the Borrower, or the
obligations of Holdings or any Subsidiaries pursuant to the Guarantee, shall
cease to constitute senior indebtedness under the subordination provisions of
any document or instrument evidencing the Subordinated Notes or any other
permitted subordinated Indebtedness or such subordination provisions shall be
invalidated or otherwise cease to be legal, valid and binding obligations of the
parties thereto, enforceable in accordance with their terms; or

 

85

--------------------------------------------------------------------------------


 

11.12.              Judgments.  One or more judgments or decrees shall be
entered against the Borrower or any of the Restricted Subsidiaries involving a
liability of $20,000,000 or more in the aggregate for all such judgments and
decrees for the Borrower and the Restricted Subsidiaries (to the extent not paid
or fully covered by insurance provided by a carrier not disputing coverage) and
any such judgments or decrees shall not have been satisfied, vacated, discharged
or stayed or bonded pending appeal within 60 days from the entry thereof; or

 

11.13.              Change of Control.  A Change of Control shall occur;

 

then, and in any such event, and at any time thereafter, if any Event of Default
shall then be continuing, the Administrative Agent shall, upon the written
request of the Required Lenders, by written notice to the Borrower, take any or
all of the following actions, without prejudice to the rights of the
Administrative Agent or any Lender to enforce its claims against the Borrower,
except as otherwise specifically provided for in this Agreement (provided that,
if an Event of Default specified in Section 11.5 shall occur with respect to the
Borrower, the result that would occur upon the giving of written notice by the
Administrative Agent as specified in clauses (i), (ii) and (iv) below shall
occur automatically without the giving of any such notice):  (i) declare the
Total Commitment terminated, whereupon the Commitments and Swingline Commitment,
if any, of each Lender or the Swingline Lender, as the case may be, shall
forthwith terminate immediately and any Fees theretofore accrued shall forthwith
become due and payable without any other notice of any kind; (ii) declare the
principal of and any accrued interest and fees in respect of all Loans and all
Obligations owing hereunder and thereunder to be, whereupon the same shall
become, forthwith due and payable without presentment, demand, protest or other
notice of any kind, all of which are hereby waived by the Borrower;
(iii) terminate any Letter of Credit that may be terminated in accordance with
its terms; (iv) exercise rights and remedies under the Credit Documents, at law
or in equity; and/or (v) direct the Borrower to pay (and the Borrower agrees
that upon receipt of such notice, or upon the occurrence of an Event of Default
specified in Section 11.5 with respect to the Borrower, it will pay) to the
Administrative Agent, at its Administrative Agent’s Office, such additional
amounts of cash, to be held as security for the Borrower’s reimbursement
obligations for Drawings that may subsequently occur thereunder, equal to the
aggregate Stated Amount of all Letters of Credit issued and then outstanding.

 

SECTION 12.                                                  The Agents

 

12.1.                     Appointment.  Each Lender hereby irrevocably
designates and appoints the Administrative Agent, Collateral Agent and
Co-Collateral Agent as the agents of such Lender under this Agreement and the
other Credit Documents, and each such Lender irrevocably authorizes the
Administrative Agent and the Security Agents, in their respective capacities, to
take such action on its behalf under the provisions of this Agreement and the
other Credit Documents and to exercise such powers and perform such duties as
are expressly delegated to such Agents by the terms of this Agreement and the
other Credit Documents, together with such other powers as are reasonably
incidental thereto.  Notwithstanding any provision to the contrary elsewhere in
this Agreement, no Agent shall have any duties or responsibilities, except those
expressly set forth herein, or any fiduciary relationship with any Lender, and
no implied covenants, functions, responsibilities, duties, obligations or
liabilities shall be read into this Agreement or any other Credit Document or
otherwise exist against any Agent.  Neither the Joint Lead Arrangers nor the
Syndication Agent, in their respective capacities as such, shall have any
obligations, duties or responsibilities under this Agreement but shall be
entitled to all benefits of this Section 12.

 

12.2.                     Delegation of Duties.  The Administrative Agent and
each Security Agent may execute any of their respective duties under this
Agreement and the other Credit Documents by or through agents or
attorneys-in-fact and shall be entitled to advice of counsel concerning all
matters pertaining to

 

86

--------------------------------------------------------------------------------


 

such duties.  The Administrative Agent and the Security Agents shall not be
responsible for the negligence or misconduct of any of their respective agents
or attorneys-in-fact selected by it with reasonable care.

 

12.3.                     Exculpatory Provisions.  Neither the Administrative
Agent nor any Security Agent, nor any of their respective officers, directors,
employees, agents, attorneys-in-fact or Affiliates shall be (a) liable for any
action lawfully taken or omitted to be taken by it or such Person under or in
connection with this Agreement or any other Credit Document (except for its or
such Person’s own gross negligence or willful misconduct) or (b) responsible in
any manner to any of the Lenders for any recitals, statements, representations
or warranties made by the Borrower or any Guarantor or any officer thereof
contained in this Agreement or any other Credit Document or in any certificate,
report, statement or other document referred to or provided for in, or received
by the Administrative Agent or any Security Agent under or in connection with,
this Agreement or any other Credit Document or for the value, validity,
effectiveness, genuineness, enforceability or sufficiency of this Agreement or
any other Credit Document or for any failure of the Borrower or any Guarantor to
perform its obligations hereunder or thereunder.  Neither the Administrative
Agent nor any Security Agent shall be under any obligation to any Lender to
ascertain or to inquire as to the observance or performance of any of the
agreements contained in, or conditions of, this Agreement or any other Credit
Document, or to inspect the properties, books or records of the Borrower.

 

12.4.                     Reliance by Administrative Agent and Security Agents. 
The Administrative Agent and each Security Agent shall be entitled to rely, and
shall be fully protected in relying, upon any writing, resolution, notice,
consent, certificate, affidavit, letter, telecopy, telex or teletype message,
statement, order or other document or conversation believed by it to be genuine
and correct and to have been signed, sent or made by the proper Person or
Persons and upon advice and statements of legal counsel (including counsel to
the Borrower), independent accountants and other experts selected by the
Administrative Agent or such Security Agent, as the case may be.  The
Administrative Agent and each Security Agent may deem and treat the Lender
specified in the Register with respect to any amount owing hereunder as the
owner thereof for all purposes unless a written notice of assignment,
negotiation or transfer thereof shall have been filed with the Administrative
Agent.  Neither the Administrative Agent nor any Security Agent shall be deemed
to have knowledge of any Secured Cash Management Agreement or Secured Hedge
Agreement unless and until it has received written notice thereof from the
applicable Hedge Bank or Cash Management Bank.

 

12.5.                     Notice of Default.  Neither the Administrative Agent
nor any Security Agent shall be deemed to have knowledge or notice of the
occurrence of any Default hereunder unless the Administrative Agent or such
Security Agent, as the case may be, has received notice from a Lender or the
Borrower referring to this Agreement, describing such Default and stating that
such notice is a “notice of default”.  In the event that the Administrative
Agent receives such a notice, the Administrative Agent shall give notice thereof
to the Lenders.

 

12.6.                     Non-Reliance on Administrative Agent, Security Agents
and Other Lenders.  Each Lender expressly acknowledges that neither the
Administrative Agent nor any Security Agent, nor any of their respective
officers, directors, employees, agents, attorneys-in-fact or Affiliates has made
any representations or warranties to it and that no act by the Administrative
Agent or any Security Agent hereinafter taken, including any review of the
affairs of the Borrower or any Guarantor, shall be deemed to constitute any
representation or warranty by the Administrative Agent or any Security Agent to
any Lender.  Each Lender represents to the Administrative Agent and each
Security Agent that it has, independently and without reliance upon the
Administrative Agent, any Security Agent or any other Lender, and based on such
documents and information as it has deemed appropriate, made its own appraisal
of and investigation into the business, operations, property, financial and
other condition and

 

87

--------------------------------------------------------------------------------


 

creditworthiness of the Credit Parties and made its own decision to make its
Loans hereunder and enter into this Agreement.  Each Lender also represents that
it will, independently and without reliance upon the Administrative Agent, any
Security Agent or any other Lender, and based on such documents and information
as it shall deem appropriate at the time, continue to make its own credit
analysis, appraisals and decisions in taking or not taking action under this
Agreement and the other Credit Documents, and to make such investigation as it
deems necessary to inform itself as to the business, operations, property,
financial and other condition and creditworthiness of the Credit Parties. 
Except for notices, reports and other documents expressly required to be
furnished to the Lenders by the Administrative Agent hereunder, the
Administrative Agent and the Security Agents shall not have any duty or
responsibility to provide any Lender with any credit or other information
concerning the business, assets, operations, properties, financial condition,
prospects or creditworthiness of the Credit Parties that may come into the
possession of the Administrative Agent or any Security Agent or any of their
respective officers, directors, employees, agents, attorneys-in-fact or
Affiliates.

 

12.7.                     Indemnification.  The Lenders agree to indemnify the
Administrative Agent and the Security Agents, each in its capacity as such (to
the extent not reimbursed by the Borrower and without limiting the obligation of
the Borrower to do so), ratably according to their Applicable Percentage in
effect on the date on which indemnification is sought (or, if indemnification is
sought after the date upon which the Commitments shall have terminated and the
Total Credit Exposure shall have been paid in full, ratably in accordance with
their respective portions of the Total Credit Exposure in effect immediately
prior to such date), from and against any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements of any kind whatsoever that may at any time (including at any time
following the payment of the Loans) be imposed on, incurred by or asserted
against the Administrative Agent or any Security Agent in any way relating to or
arising out of, the Commitments, this Agreement, any of the other Credit
Documents or any documents contemplated by or referred to herein or therein or
the transactions contemplated hereby or thereby or any action taken or omitted
by the Administrative Agent or any Security Agent under or in connection with
any of the foregoing, provided that no Lender shall be liable for the payment of
any portion of such liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements resulting from the
Administrative Agent’s or such Security Agent’s, as the case may be, gross
negligence or willful misconduct.  The agreements in this Section 12.7 shall
survive the payment of the Loans and all other amounts payable hereunder.

 

12.8.                     Administrative Agent and Security Agents in Their
Individual Capacities.  The Administrative Agent, the Security Agents and their
respective Affiliates may make loans to, accept deposits from and generally
engage in any kind of business with Parent and its Subsidiaries as though the
Administrative Agent and the Security Agents were not the Administrative Agents
and the Security Agents hereunder and under the other Credit Documents.  With
respect to the Loans made by it, the Administrative Agent and each Security
Agent shall have the same rights and powers under this Agreement and the other
Credit Documents as any Lender and may exercise the same as though it were not
the Administrative Agent or a Security Agent, and the terms “Lender” and
“Lenders” shall include the Administrative Agent and the Security Agents in
their respective individual capacities.

 

12.9.                     Successor Agent.  The Administrative or any Security
Agent may resign as Administrative Agent or Security Agent, as the case may be,
upon 20 days’ prior written notice to the Lenders and the Borrower.  If the
Administrative Agent or any Security Agent shall resign as Administrative Agent
or Security Agent, as the case may be, under this Agreement and the other Credit
Documents, then the Required Lenders shall appoint from among the Lenders a
successor agent for the Lenders, which successor agent shall be approved by the
Borrower (which approval shall not be unreasonably withheld) unless an Event of
Default has occurred and is continuing under Section 11.1 or Section 11.5,
whereupon such successor agent shall succeed to the rights, powers and duties of
the

 

88

--------------------------------------------------------------------------------


 

Administrative Agent or a Security Agent, as the case may be, and the term
“Administrative Agent,” “Collateral Agent” or “Co-Collateral Agent,” as the case
may be, shall mean such successor agent effective upon such appointment and
approval, and the former Administrative Agent’s or Security Agents’ rights,
powers and duties as Administrative Agent, Collateral Agent or Co-Collateral
Agent, as the case may be, shall be terminated, without any other or further act
or deed on the part of such former Administrative Agent or Security Agent or any
of the parties to this Agreement or any holders of the Loans.  After any
retiring Administrative Agent’s or Security Agent’s resignation as
Administrative Agent or Security Agent, as the case may be, the provisions of
this Section 12 shall inure to its benefit as to any actions taken or omitted to
be taken by it while it was Administrative Agent or a Security Agent under this
Agreement and the other Credit Documents.

 

12.10.              Withholding Tax.  To the extent required by any applicable
law, the Administrative Agent may withhold from any interest payment to any
Lender (including any Letter of Credit Issuer for purposes of this
Section 12.10) an amount equivalent to any applicable withholding tax.  If the
Internal Revenue Service or any authority of the United States or other
jurisdiction asserts a claim that the Administrative Agent did not properly
withhold tax from amounts paid to or for the account of any Lender (because the
appropriate form was not delivered, was not properly executed, or because such
Lender failed to notify the Administrative Agent of a change in circumstances
which rendered the exemption from, or reduction of, withholding tax ineffective,
or for any other reason other than the gross negligence or willful misconduct of
the Administrative Agent), such Lender shall indemnify the Administrative Agent
fully for all amounts paid, directly or indirectly, by the Administrative Agent
as tax or otherwise, including penalties and interest, together with all
expenses incurred, including legal expenses, allocated staff costs and any out
of pocket expenses. Each Lender hereby authorizes the Administrative Agent to
set off and apply any and all amounts at any time owing to such Lender under
this Agreement or any other Credit Document against any amount due to the
Administrative Agent under this Section 12.10.

 

12.11.              Reports.  Each Lender hereby agrees that (a) it has
requested a copy of each Report prepared by or on behalf of the Administrative
Agent or the Security Agents; (b) the Administrative Agent and the Security
Agents (i) make no representation or warranty, express or implied, as to the
completeness or accuracy of any Report or any of the information contained
therein or any inaccuracy or omission contained in or relating to a Report and
(ii) shall not be liable for any information contained in any Report; (c) the
Reports are not comprehensive audits or examinations, and that any Person
performing any field examination will inspect only specific information
regarding the Credit Parties and will rely significantly upon the Credit
Parties’ books and records, as well as on representations of the Credit Parties’
personnel and that the Administrative Agent and the Security Agents undertake no
obligation to update, correct or supplement the Reports; (d) it will keep all
Reports confidential and strictly for its internal use, not share the Report
with any other Person except as otherwise permitted pursuant to this Agreement;
and (e) without limiting the generality of any other indemnification provision
contained in this Agreement, it will pay and protect, and indemnify, defend, and
hold the Administrative Agent, the Security Agents and any such other Person
preparing a Report harmless from and against, the claims, actions, proceedings,
damages, costs, expenses, and other amounts (including reasonable attorney fees)
incurred by as the direct or indirect result of any third parties who might
obtain all or part of any Report through the indemnifying Lender.

 

12.12.              Security Agents.  All determinations of the Security Agents
under the Credit Documents shall be made jointly by the Security Agents,
provided that, in the event that the Security Agents cannot agree on any matter
to be determined by the Security Agents, the determination shall be made by the
individual Security Agent asserting the more conservative credit judgment or
declining to permit the requested action for which consent is being sought by
the Borrower, as applicable.  This provision shall be binding upon any successor
Security Agent pursuant to Section 12.9.

 

89

--------------------------------------------------------------------------------


 

SECTION 13.                                                  [Reserved]

 

SECTION 14.                                                  Miscellaneous

 

14.1.                     Amendments and Waivers.

 

(a)                                 Neither this Agreement nor any other Credit
Document, nor any terms hereof or thereof may be amended, supplemented or
modified except in accordance with the provisions of this Section 14.1.  The
Required Lenders may, or, with the written consent of the Required Lenders, the
Administrative Agent may, from time to time, (a) enter into with the relevant
Credit Party or Credit Parties written amendments, supplements or modifications
hereto and to the other Credit Documents for the purpose of adding any
provisions to this Agreement or the other Credit Documents or changing in any
manner the rights of the Lenders or of the Credit Parties hereunder or
thereunder or (b) waive, on such terms and conditions as the Required Lenders or
the Administrative Agent, as the case may be, may specify in such instrument,
any of the requirements of this Agreement or the other Credit Documents or any
Default and its consequences; provided, however, that no such waiver and no such
amendment, supplement or modification shall directly (i) forgive any portion of
any Loan or waive any required prepayment or cash collateralization pursuant to
Section 5.2(a) or extend the final scheduled maturity date of any Loan or reduce
the stated rate, or forgive any portion, or extend the date for the payment, of
any interest or Fee payable hereunder (other than as a result of waiving the
applicability of Section 2.8(c)), or extend the final expiration date of any
Lender’s Commitment or extend the final expiration date of any Letter of Credit
beyond the L/C Maturity Date (provided that the Administrative Agent may make
Protective Advances as set forth in Section 2.1), or increase the aggregate
amount of the Commitments of any Lender, or amend or modify any provisions of
Section 14.8(a), in each case without the written consent of each Lender
directly and adversely affected thereby, or (ii) amend, modify or waive any
provision of this Section 14.1 or reduce the percentages specified in the
definitions of the terms “Required Lenders”, “Required Supermajority Lenders” or
“Applicable Percentage” or consent to the assignment or transfer by the Borrower
of its rights and obligations under any Credit Document to which it is a party
(except as permitted pursuant to Section 10.3), in each case without the written
consent of each Lender directly and adversely affected thereby, or (iii) amend,
modify or waive any provision of Section 12 as it relates to the Administrative
Agent without the written consent of the then-current Administrative Agent or as
it relates to the Security Agents without the written consent of both of the
then-current Security Agents, or (iv) amend, modify or waive any provision of
Section 2.3 relating to Letters of Credit, Section 2.14 or Section 3 without the
written consent of the Letter of Credit Issuer, or (v) amend, modify or waive
any provisions hereof relating to Swingline Loans (including the applicable
provisions of Section 2.14) without the written consent of the Swingline Lender,
or (vi) increase the advance rates set forth in the definition of Borrowing Base
or add new categories of eligible assets, without the written consent of both of
the Security Agents and the Required Supermajority Lenders, or (vii) release all
or substantially all of the Guarantors under the Guarantee (except as expressly
permitted by the Guarantee) or, except as permitted in Section 14.1(b), release
all or substantially all of the Collateral under the Pledge Agreement, the
Security Agreement and the Mortgages, in each case without the prior written
consent of each Lender, or (viii) amend Section 2.9 so as to permit Interest
Period intervals greater than six months without regard to the consent of each
Lender, without the written consent of each Lender directly and adversely
affected thereby, or (ix) amend, modify or waive the application of proceeds
provisions of Section 2.5(b), Section 5.2(a) or Section 5.3(c), without the
written consent of each Lender directly and adversely affected thereby, or
(x) decrease the amount or allocation of any optional or mandatory prepayment to
be received by any Lender holding any Loans without the written consent of such
Lender, or (xi) waive any condition set forth in Section 6 without the written
consent of each Initial Lender.  Any such waiver and any such amendment,
supplement or modification shall apply equally to each of the affected Lenders
and shall be

 

90

--------------------------------------------------------------------------------


 

binding upon the Borrower, such Lenders, the Administrative Agent, the
Collateral Agent and all future holders of the affected Loans.  In the case of
any waiver, the Borrower, the Lenders, the Collateral Agent and the
Administrative Agent shall be restored to their former positions and rights
hereunder and under the other Credit Documents, and any Default waived shall be
deemed to be cured and not continuing, it being understood that no such waiver
shall extend to any subsequent or other Default or impair any right consequent
thereon.

 

(b)                                 Any Liens granted to the Administrative
Agent by the Credit Parties on any Collateral for the benefit of the Secured
Parties shall automatically be released (i) upon the Final Date,
(ii) constituting property being sold or disposed of (or property of a
Subsidiary Guarantor whose capital stock is being sold in a transaction that
will result in such Subsidiary Guarantor being released from the Guarantee in
accordance with the terms thereof) to the extent such sale or disposition is in
compliance with the terms of this Agreement and (iii) as required by the
Intercreditor Agreement. Additionally, the Administrative Agent is hereby
authorized in its sole discretion to release any Liens as required to effect any
sale or other disposition of such Collateral in connection with any exercise of
remedies of the Administrative Agent and the Lenders pursuant to Section 11. 
Except as provided in the preceding sentence, the Administrative Agent will not
release any Liens on Collateral without the prior written authorization of the
Lenders as Section 14.1(a); provided that the Administrative Agent may in its
discretion, release its Liens on Collateral valued in the aggregate not in
excess of $2,000,000 during any calendar year without the prior written
authorization of any Lenders.  Any such release shall not in any manner
discharge, affect, or impair the Obligations or any Liens (other than those
expressly being released) upon (or obligations of the Credit Parties in respect
of) all interests retained by the Credit Parties, including the proceeds of any
sale, all of which shall continue to constitute part of the Collateral.  In
connection with any release of Liens under the Security Documents, the
Administrative Agent shall be protected in relying on a certificate of an
Authorized Officer to the effect that such release is permitted by this
Section 14.1(b).

 

14.2.                     Notices.  All notices, requests and demands to or upon
the respective parties hereto to be effective shall be in writing (including by
facsimile transmission), and, unless otherwise expressly provided herein, shall
be deemed to have been duly given or made when delivered, or three days after
being deposited in the mail, postage prepaid, or, in the case of telecopy
notice, when received, addressed as follows in the case of the Borrower and the
Administrative Agent, and in the case of the other parties hereto to such other
address as may be hereafter notified by the respective parties hereto:

 

The Borrower:

Sealy Mattress Company

 

One Office Parkway

 

Trinity, NC 27370

 

Attention: Kenneth L. Walker

 

Fax: 336-861-3786

 

 

 

with a copy to:

 

 

 

Kohlberg Kravis Roberts & Co.

 

9 West 57th Street

 

Suite 4200

 

New York, NY 10019

 

Attention: Anthony Lee

 

Fax: 212-750-0003

 

 

The Administrative Agent or Collateral Agent:

JPMorgan Chase Bank, N.A.

 

91

--------------------------------------------------------------------------------


 

 

1111 Fannin St., Floor 10

 

Houston, TX 77002

 

Attention: Loan and Agency Services Group

 

Fax: (713) 750-2782

 

 

 

with a copy to:

 

JPMorgan Chase Bank, N.A.,

 

383 Madison Avenue, Floor 24

 

New York, NY 10179

 

Attention: Yukari Koya

 

Fax: (212) 270-6637

 

 

The Co-Collateral Agent:

General Electric Capital Corporation

 

299 Park Avenue

 

New York, New York 10171

 

Attention: Sealy Account Manager

 

Fax: (646) 428-7094

 

 

 

with a copy to:

 

 

 

General Electric Capital Corporation

 

299 Park Avenue

 

New York, New York 10171

 

Attention: Counsel GE Global Sponsor Finance

 

Fax: 646-428-7295

 

 

 

and

 

 

 

Winston & Strawn LLP

 

200 Park Avenue

 

New York, New York 10166

 

Attention: William D. Brewer

 

Fax: 212-294-4700

 

provided that any notice, request or demand to or upon the Administrative Agent,
the Security Agents or the Lenders pursuant to Sections 2.3, 2.6, 2.9, 4.2 and
5.1 shall not be effective until received.

 

14.3.                     No Waiver; Cumulative Remedies.  No failure to
exercise and no delay in exercising, on the part of the Administrative Agent,
Collateral Agent or any Lender, any right, remedy, power or privilege hereunder
or under the other Credit Documents shall operate as a waiver thereof, nor shall
any single or partial exercise of any right, remedy, power or privilege
hereunder preclude any other or further exercise thereof or the exercise of any
other right, remedy, power or privilege.  The rights, remedies, powers and
privileges herein provided are cumulative and not exclusive of any rights,
remedies, powers and privileges provided by law.

 

14.4.                     Survival of Representations and Warranties.  All
representations and warranties made hereunder, in the other Credit Documents and
in any document, certificate or statement delivered pursuant hereto or in
connection herewith shall survive the execution and delivery of this Agreement
and the making of the Loans hereunder.

 

92

--------------------------------------------------------------------------------


 

14.5.                     Payment of Expenses.  The Borrower agrees (a) to pay
or reimburse the Agents for all their reasonable out-of-pocket costs and
expenses incurred in connection with the development, preparation and execution
of, and any amendment, supplement or modification to, this Agreement and the
other Credit Documents and any other documents prepared in connection herewith
or therewith, and the consummation and administration of this Agreement and the
transactions contemplated hereby and thereby, including the reasonable fees,
disbursements and other charges of counsel to the Agents, (b) to pay or
reimburse each Lender, each Security Agent and the Administrative Agent for all
its reasonable and documented costs and expenses incurred in connection with the
enforcement or preservation of any rights under this Agreement, the other Credit
Documents and any such other documents, including the reasonable fees,
disbursements and other charges of counsel to each Lender, of counsel to the
Security Agents and of counsel to the Administrative Agent, (c) to pay,
indemnify, and hold harmless each Lender, each Security Agent, the
Administrative Agent, their respective Affiliates and their respective
directors, officers, employees, trustees, agents, attorneys-in-fact from and
against any and all other liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind or
nature whatsoever, including reasonable and documented fees, disbursements and
other charges of counsel, with respect to the execution, delivery, enforcement,
performance and administration of this Agreement, the other Credit Documents and
any such other documents, including any of the foregoing relating to the
violation of, noncompliance with or liability under, any Environmental Law or
any actual or alleged presence of Hazardous Materials applicable to the
operations of the Borrower, any of its Subsidiaries or any of the Real Estate
(all the foregoing in this clause (c), collectively, the “indemnified
liabilities”), provided that the Borrower shall have no obligation hereunder to
the Administrative Agent, any Security Agent or any Lender nor any of their
respective directors, officers, employees and agents with respect to indemnified
liabilities arising from (i) the gross negligence or willful misconduct of the
party to be indemnified, (ii) a material breach of any Credit Document by the
party to be indemnified or (iii) disputes solely among Lenders (in their
capacities as such) and not involving any conduct of any Credit Party.  The
agreements in this Section 14.5 shall survive repayment of the Loans and all
other amounts payable hereunder.  Expenses being reimbursed by the Borrower
under this Section include, without limiting the generality of the foregoing,
but in each case subject to the limitations of the foregoing, reasonable
out-of-pocket costs and expenses incurred in connection with:

 

(i)                                     subject to Section 9.16, appraisals and
insurance reviews;

 

(ii)                                  subject to Section 9.17, field
examinations and the preparation of Reports based on the reasonable fees charged
by a third party retained by the Security Agents or the internally allocated
reasonable fees for each Person employed by the Security Agents with respect to
each field examination;

 

(iii)                               fees and other charges for (A) lien and
title searches and title insurance and (B) recording the Security Documents,
filing financing statements and continuations, and other actions to perfect,
protect, and continue the Administrative Agent’s Liens;

 

(iv)                              sums paid or incurred to take any action
required of any Credit Party under the Credit Documents that such Credit Party
fails to pay or take; and

 

(v)                                 forwarding loan proceeds, collecting checks
and other items of payment, and establishing and maintaining the accounts and
lock boxes, and reasonable costs and expenses of preserving and protecting the
Collateral.

 

All of the foregoing costs and expenses may be charged to the Borrower as
Revolving Credit Loans or to another deposit account to the extent permitted by
Section 5.3(d).

 

93

--------------------------------------------------------------------------------


 

This Section 14.5 shall not apply with respect to any claims for Taxes (other
than Taxes resulting from a non-Tax related claim), which shall be governed
exclusively by Section 5.4.

 

14.6.                     Successors and Assigns; Participations and
Assignments.

 

(a)                                 The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby (including any Affiliate of the Letter
of Credit Issuer that issues any Letter of Credit), except that (i) the Borrower
may not assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of each Lender (and any attempted assignment
or transfer by the Borrower without such consent shall be null and void) and
(ii) no Lender may assign or otherwise transfer its rights or obligations
hereunder except in accordance with this Section.  Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby
(including any Affiliate of the Letter of Credit Issuer that issues any Letter
of Credit), Participants (to the extent provided in paragraph (c) of this
Section) and, to the extent expressly contemplated hereby, the Related Parties
of each of the Administrative Agent, the Letter of Credit Issuer and the
Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

 

(b)                                 (i) Subject to the conditions set forth in
paragraph (b)(ii) below, any Lender may assign to one or more assignees all or a
portion of its rights and obligations under this Agreement (including all or a
portion of its Commitments and the Loans at the time owing to it) with the prior
written consent (such consent not be unreasonably withheld; it being understood
that, without limitation, the Borrower shall have the right to withhold its
consent to any assignment if, in order for such assignment to comply with
applicable law, the Borrower would be required to obtain the consent of, or make
any filing or registration with, any Governmental Authority) of:

 

(A)                               the Borrower, provided that no consent of the
Borrower shall be required for an assignment to a Lender, an Affiliate of a
Lender (unless increased costs would result therefrom except if an Event of
Default under Section 11.1 or Section 11.5 has occurred and is continuing), an
Approved Fund or, if an Event of Default under Section 11.1 or Section 11.5 has
occurred and is continuing, any other assignee;

 

(B)                               the Administrative Agent, the Swingline Lender
and the Letter of Credit Issuer; and

 

(C)                               provided; however, that, notwithstanding the
foregoing or any other provision of this Agreement, in no event shall Parent,
Holdings, Borrower or any of their Subsidiaries be permitted to be a Lender or a
Participant hereunder.

 

(ii)                                  Assignments shall be subject to the
following additional conditions:

 

(A)                               except in the case of an assignment to a
Lender, an Affiliate of a Lender or an Approved Fund or an assignment of the
entire remaining amount of the assigning Lender’s Commitment or Loans, the
amount of the Commitment or Loans of the assigning Lender subject to each such
assignment (determined as of the date the Assignment and Acceptance with respect
to such assignment is delivered to the Administrative Agent) shall not be less
than $5,000,000 and integral multiples of $1,000,000 in excess thereof, or if
less, all of such Lender’s remaining Loans and Commitments unless each of the
Borrower and the Administrative Agent otherwise consents, provided that no such
consent of the Borrower shall be required if an Event of Default under
Section 11.1 or Section 11.5 has occurred and is continuing; provided further
that

 

94

--------------------------------------------------------------------------------


 

contemporaneous assignments to a single assignee made by Affiliate Lenders shall
be aggregated for purposes of meeting the minimum assignment amount requirements
stated above;

 

(B)                               each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement;

 

(C)                               the parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Acceptance, together
with a processing and recordation fee of $3,500, provided that only one such fee
shall be payable in the event of simultaneous assignments to or from two or more
Approved Funds; and

 

(D)                               the assignee, if it shall not be a Lender,
shall deliver to the Administrative Agent an Administrative Questionnaire in a
form approved by the Administrative Agent (the “Administrative Questionnaire”);

 

For the purpose of this Section 14.6(b), the term “Approved Fund” has the
following meaning:

 

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered,
advised or managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an
entity or an Affiliate of an entity that administers, advises or manages a
Lender.

 

(iii)                               Subject to acceptance and recording thereof
pursuant to paragraph (b)(v) of this Section, from and after the effective date
specified in each Assignment and Acceptance, the assignee thereunder shall be a
party hereto and, to the extent of the interest assigned by such Assignment and
Acceptance, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Acceptance, be released from its obligations
under this Agreement (and, in the case of an Assignment and Acceptance covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 2.10, 2.11, 3.5, 5.4 and 14.5).  Any assignment or transfer
by a Lender of rights or obligations under this Agreement that does not comply
with this Section 14.6 shall be treated for purposes of this Agreement as a sale
by such Lender of a participation in such rights and obligations in accordance
with paragraph (c) of this Section.

 

(iv)                              The Administrative Agent, acting solely for
this purpose as an agent of the Borrower, shall maintain at the Administrative
Agent’s Office a copy of each Assignment and Acceptance delivered to it and a
register for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amount (and stated interest) of the Loans and any
payment made by the Letter of Credit Issuer under any Letter of Credit owing to,
each Lender pursuant to the terms hereof from time to time (the “Register”). 
The entries in the Register shall be conclusive absent manifest error, and the
Borrower, the Administrative Agent, the Letter of Credit Issuer and the Lenders
shall treat each Person whose name is recorded in the Register pursuant to the
terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary.  The Register shall be available for
inspection by the Borrower, the Letter of Credit Issuer and any Lender, at any
reasonable time and from time to time upon reasonable prior notice.

 

(v)                                 Upon its receipt of a duly completed
Assignment and Acceptance executed by an assigning Lender and an assignee, the
assignee’s completed Administrative Questionnaire (unless the assignee shall
already be a Lender hereunder), the processing and recordation fee referred to
in paragraph (b) of this Section and any written consent to such assignment
required by paragraph (b) of this Section,

 

95

--------------------------------------------------------------------------------


 

the Administrative Agent shall accept such Assignment and Acceptance and record
the information contained therein in the Register.  No assignment shall be
effective for purposes of this Agreement unless it has been recorded in the
Register as provided in this paragraph.

 

(c)                                  (i) Any Lender may, without the consent of
the Borrower, the Administrative Agent, the Letter of Credit Issuer or the
Swingline Lender, sell participations to one or more banks or other entities
(each, a “Participant”) in all or a portion of such Lender’s rights and
obligations under this Agreement (including all or a portion of its Commitments
and the Loans owing to it), provided that (A) such Lender’s obligations under
this Agreement shall remain unchanged, (B) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (C) the Borrower, the Administrative Agent, the Letter of Credit Issuer and
the other Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement.  Any
agreement or instrument pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and to approve any amendment, modification or waiver of any provision
of this Agreement or any other Credit Document, provided that such agreement or
instrument may provide that such Lender will not, without the consent of the
Participant, agree to any amendment, modification or waiver described in the
first proviso to Section 14.1(a) that affects such Participant.  Subject to
paragraph (c)(ii) of this Section, the Borrower agrees that each Participant
shall be entitled to the benefits of Sections 2.10, 2.11, 3.5 and 5.4 (subject
to the requirements of such Sections) to the same extent as if it were a Lender
and had acquired its interest by assignment pursuant to paragraph (b) of this
Section.  To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 14.8(b) as though it were a Lender, provided
such Participant agrees to be subject to Section 14.8(a) as though it were a
Lender.

 

(ii)                                  A Participant shall not be entitled to
receive any greater payment under Section 2.10 or 5.4 than the applicable Lender
would have been entitled to receive with respect to the participation sold to
such Participant, unless the sale of the participation to such Participant is
made with the Borrower’s prior written consent (not to be unreasonably withheld
or delayed; it being understood that, without limitation, the Borrower shall
have the right to withhold its consent to any participation if the Participant
would be entitled, on the date of the sale of the participation, to receive any
greater payment under Section 2.10 or 5.4 than the applicable Lender would have
been entitled to receive with respect to such participation to such
Participant).

 

(iii)                               Each Lender that sells a participation
shall, acting solely for this purpose as an agent of the Borrower, maintain a
register on which it enters the name and address of each Participant and the
principal amounts (and stated interest) of each Participant’s interest in the
Loans or other obligations under this Agreement (the “Participant Register”). 
The entries in the Participant Register shall be conclusive absent manifest
error, and such Lender shall treat each person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary.  Any such Participant
Register shall be available for inspection by the Administrative Agent at any
reasonable time and from time to time upon reasonable prior notice. No Lender
shall have any obligation to disclose all or any portion of the Participant
Register to any Person (including the identity of any Participant or any
information relating to a Participant’s interest in any commitments, loans or
its other obligations under any Credit Document) except to the extent that such
disclosure is necessary to establish that such commitment, loan or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations.

 

(d)                                 Any Lender may, without the consent of the
Borrower or the Administrative Agent, at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank, and this Section shall not apply to any
such pledge or assignment of a security

 

96

--------------------------------------------------------------------------------


 

interest, provided that no such pledge or assignment of a security interest
shall release a Lender from any of its obligations hereunder or substitute any
such pledgee or assignee for such Lender as a party hereto.  In order to
facilitate such pledge or assignment, the Borrower hereby agrees that, upon
request of any Lender at any time and from time to time after the Borrower has
made its initial Borrowing hereunder, the Borrower shall provide to such Lender,
at the Borrower’s own expense, a promissory note, in form reasonably
satisfactory to each Initial Lender, as the case may be, evidencing the
Revolving Credit Loans and Swingline Loans, respectively, owing to such Lender.

 

(e)                                  Subject to compliance with Section 14.16,
the Borrower authorizes each Lender to disclose to any Participant, secured
creditor of such Lender or assignee (each, a “Transferee”) and any prospective
Transferee any and all Confidential Information (including any and all financial
information) in such Lender’s possession concerning the Borrower and its
Affiliates that has been delivered to such Lender by or on behalf of the
Borrower and its Affiliates pursuant to this Agreement or which has been
delivered to such Lender by or on behalf of the Borrower and its Affiliates in
connection with such Lender’s credit evaluation of the Borrower and its
Affiliates prior to becoming a party to this Agreement.

 

14.7.                     Replacements of Lenders under Certain Circumstances. 
The Borrower shall be permitted to replace any Lender that (a) requests
reimbursement for amounts owing pursuant to Section 2.10, 2.12, 3.5 or 5.4,
(b) is affected in the manner described in Section 2.10(a)(iii) and as a result
thereof any of the actions described in such Section is required to be taken,
(c) becomes a Defaulting Lender, with a replacement bank or other financial
institution or (d) in connection with any proposed amendment, waiver or consent
requiring the consent of “each Lender” or “each Lender affected thereby”
pursuant to Section 14.1(a), does not consent when the consent of the Required
Lenders has been obtained, but the consent of other remaining Lenders has not
been obtained, provided that (i) such replacement does not conflict with any
Requirement of Law, (ii) no Event of Default shall have occurred and be
continuing at the time of such replacement, (iii) the Borrower shall repay (or
the replacement bank or institution shall purchase, at par) all Loans and other
amounts (other than any disputed amounts) pursuant to Section 2.8, 2.10, 2.11,
2.13, 3.3, 3.5, 4.1, 5.4 or 14.5, as the case may be, owing to such replaced
Lender prior to the date of replacement, (iv) the replacement bank or
institution, if not already a Lender, and the terms and conditions of such
replacement, shall be reasonably satisfactory to the Administrative Agent,
(v) the replaced Lender shall be obligated to make such replacement in
accordance with the provisions of Section 14.6 (provided that the Borrower shall
be obligated to pay the registration and processing fee referred to therein) and
(vi) any such replacement shall not be deemed to be a waiver of any rights that
the Borrower, the Administrative Agent, the Collateral Agent or any other Lender
shall have against the replaced Lender.

 

14.8.                     Adjustments; Set-off.

 

(a)                                 Except as otherwise provided herein, if any
Lender (a “benefited Lender”) shall at any time receive any payment of all or
part of its Loans, or interest thereon, or receive any collateral in respect
thereof (whether voluntarily or involuntarily, by set-off, pursuant to events or
proceedings of the nature referred to in Section 11.5, or otherwise), in a
greater proportion than any such payment to or collateral received by any other
Lender entitled thereto, if any, in respect of such other Lender’s Loans, or
interest thereon, such benefited Lender shall purchase for cash from the other
Lenders a participating interest in such portion of each such other Lender’s
Loan, or shall provide such other Lenders with the benefits of any such
collateral, or the proceeds thereof, as shall be necessary to cause such
benefited Lender to share the excess payment or benefits of such collateral or
proceeds ratably with each of the Lenders; provided, however, that if all or any
portion of such excess payment or benefits is thereafter recovered from such
benefited Lender, such purchase shall be rescinded, and the purchase price and
benefits returned, to the extent of such recovery, but without interest.

 

97

--------------------------------------------------------------------------------


 

(b)                                 After the occurrence and during the
continuance of an Event of Default, in addition to any rights and remedies of
the Lenders provided by law, each Lender shall have the right, without prior
notice to the Borrower, any such notice being expressly waived by the Borrower
to the extent permitted by applicable law, upon any amount becoming due and
payable by the Borrower hereunder (whether at the stated maturity, by
acceleration or otherwise) to set-off and appropriate and apply against such
amount any and all deposits (general or special, time or demand, provisional or
final), in any currency, and any other credits, indebtedness or claims, in any
currency, in each case whether direct or indirect, absolute or contingent,
matured or unmatured, at any time held or owing by such Lender or any branch or
agency thereof to or for the credit or the account of the Borrower.  Each Lender
agrees promptly to notify the Borrower and the Administrative Agent after any
such set-off and application made by such Lender, provided that the failure to
give such notice shall not affect the validity of such set-off and application.

 

14.9.                     Counterparts.  This Agreement may be executed by one
or more of the parties to this Agreement on any number of separate counterparts
(including by facsimile or other electronic transmission), and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument.  A set of the copies of this Agreement signed by all the parties
shall be lodged with the Borrower and the Administrative Agent.

 

14.10.              Severability.  Any provision of any Credit Document that is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

 

14.11.              Integration.  This Agreement and the other Credit Documents
represent the agreement of the Borrower, the Administrative Agent, the
Collateral Agent and the Lenders with respect to the subject matter hereof, and
there are no promises, undertakings, representations or warranties by the
Administrative Agent, the Collateral Agent or any Lender relative to subject
matter hereof not expressly set forth or referred to herein or in the other
Credit Documents.

 

14.12.              GOVERNING LAW.  THIS AGREEMENT AND ANY CLAIM, CONTROVERSY OR
DISPUTE ARISING UNDER OR RELATED TO THIS AGREEMENT AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

14.13.              Submission to Jurisdiction; Waivers.  Each Credit Party
hereby irrevocably and unconditionally:

 

(a)                                 submits for itself and its property in any
legal action or proceeding relating to this Agreement and the other Credit
Documents to which it is a party, or for recognition and enforcement of any
judgment in respect thereof, to the non-exclusive general jurisdiction of the
courts of the State of New York located in the State, County and City of New
York, the courts of the United States of America for the Southern District of
New York, and appellate courts from any thereof;

 

(b)                                 consents that any such action or proceeding
may be brought in such courts and waives any objection that it may now or
hereafter have to the venue of any such action or proceeding in any such court
or that such action or proceeding was brought in an inconvenient court and
agrees not to plead or claim the same;

 

98

--------------------------------------------------------------------------------


 

(c)                                  agrees that service of process in any such
action or proceeding may be effected by mailing a copy thereof by registered or
certified mail (or any substantially similar form of mail), postage prepaid, to
the Borrower at its address set forth in Section 14.2 or at such other address
of which the Administrative Agent shall have been notified pursuant thereto;

 

(d)                                 agrees that nothing herein shall affect the
right to effect service of process in any other manner permitted by law or shall
limit the right to sue in any other jurisdiction; and

 

(e)                                  waives, to the maximum extent not
prohibited by law, any right it may have to claim or recover in any legal action
or proceeding any special, exemplary, punitive or consequential damages.

 

14.14.              Acknowledgments.  The Borrower hereby acknowledges that:

 

(a)                                 it has been advised by counsel in the
negotiation, execution and delivery of this Agreement and the other Credit
Documents;

 

(b)                                 neither the Administrative Agent, any
Security Agent nor any Lender has any fiduciary relationship with or duty to the
Borrower arising out of or in connection with this Agreement or any of the other
Credit Documents, and the relationship between the Administrative Agent, the
Security Agents and the Lenders, on one hand, and the Borrower, on the other
hand, in connection herewith or therewith is solely that of debtor and creditor;
and

 

(c)                                  no joint venture is created hereby or by
the other Credit Documents or otherwise exists by virtue of the transactions
contemplated hereby among the Lenders or among the Borrower and the Lenders.

 

14.15.              WAIVERS OF JURY TRIAL.  THE BORROWER, THE ADMINISTRATIVE
AGENT, THE COLLATERAL AGENT AND THE LENDERS HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVE TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING
TO THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.

 

14.16.              Confidentiality.  The Administrative Agent, each Security
Agent and each Lender shall hold all non-public information furnished by or on
behalf of the Borrower in connection with such Lender’s evaluation of whether to
become a Lender hereunder or obtained by such Lender, such Security Agent or the
Administrative Agent pursuant to the requirements of this Agreement
(“Confidential Information”), confidential in accordance with its customary
procedure for handling confidential information of this nature and (in the case
of a Lender that is a bank) in accordance with safe and sound banking practices
and in any event may make disclosure as required or requested by any
governmental agency or representative thereof or pursuant to legal process or to
such Lender’s, Security Agent’s or the Administrative Agent’s attorneys, or to
any direct or indirect contractual counterparty in swap agreements or such
contractual counterparty’s professional advisor (so long as such contractual
counterparty or professional advisor to such contractual party agrees to be
bound by the provisions of this Section 14.16.) or independent auditors or
Affiliates, provided that unless specifically prohibited by applicable law or
court order, each Lender, each Security Agent and the Administrative Agent shall
notify the Borrower of any request by any governmental agency or representative
thereof (other than any such request in connection with an examination of the
financial condition of such Lender by such governmental agency) for disclosure
of any such non-public information prior to disclosure of such information, and
provided further that in no event shall any Lender, Security Agent or the
Administrative Agent be obligated or required to return any materials furnished
by the Borrower or any Subsidiary of the

 

99

--------------------------------------------------------------------------------


 

Borrower.  Each Lender, each Security Agent and the Administrative Agent agrees
that it will not provide to prospective Transferees or to prospective direct or
indirect contractual counterparties in swap agreements to be entered into in
connection with Loans made hereunder any of the Confidential Information unless
such Person is advises of and agrees to be bound by the provisions of this
Section 14.16.

 

14.17.              USA PATRIOT Act.  Each Lender hereby notifies the Borrower
that pursuant to the requirements of the USA Patriot Act (Title III of Pub. L.
107-56 (signed into law October 26, 2001)) (the “Patriot Act”), it is required
to obtain, verify and record information that identifies the Borrower, which
information includes the name and address of the Borrower and other information
that will allow such Lender to identify the Borrower in accordance with the
Patriot Act.

 

14.18.              Effect of Amendment and Restatement.  On the Amendment
Effective Date, the Existing Credit Agreement shall be amended and restated in
its entirety as set forth in this Agreement.  The parties hereto acknowledge and
agree that (a) this Agreement and the other Credit Documents, whether executed
and delivered in connection herewith or otherwise, do not constitute a novation,
payment and reborrowing, or termination of the “Obligations” (as defined in the
Existing Credit Agreement) under the Existing Credit Agreement as in effect
prior to the Amendment Effective Date and (b) such “Obligations” are in all
respects continuing (as amended and restated hereby) with only the terms thereof
being modified as provided in this Agreement (as if the modifications to the
Existing Credit Agreement contained herein were set forth in an amendment to the
Existing Credit Agreement in a customary form).

 

[Signature Pages Follow]

 

100

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart of this
Agreement to be duly executed and delivered as of the date first above written.

 

 

SEALY MATTRESS COMPANY

 

 

 

 

 

By:

/s/ Michael Q. Murray

 

 

Name: Michael Q. Murray

 

 

Title: Senior Vice President,

 

 

General Counsel & Secretary

 

 

 

 

 

SEALY MATTRESS CORPORATION

 

 

 

 

 

By:

/s/ Michael Q. Murray

 

 

Name: Michael Q. Murray

 

 

Title: Senior Vice President,

 

 

General Counsel & Secretary

 

 

 

 

 

SEALY CORPORATION

 

 

 

 

 

By:

/s/ Michael Q. Murray

 

 

Name: Michael Q. Murray

 

 

Title: Senior Vice President,

 

 

General Counsel & Secretary

 

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A.,

 

as Administrative Agent, Collateral Agent and a Lender

 

 

 

 

 

 

 

By:

/s/ Tony Yung

 

 

Name: Tony Yung

 

 

Title: Executive Director

 

--------------------------------------------------------------------------------


 

 

GENERAL ELECTRIC CAPITAL CORPORATION,

 

as Co- Collateral Agent and a Lender

 

 

 

 

 

 

 

By:

/s/ Philip F. Carfora

 

 

Name: Philip F. Carfora

 

 

Title: Duly Authorized Signatory

 

--------------------------------------------------------------------------------


 

 

CITICORP NORTH AMERICA, INC.,

 

as a Lender

 

 

 

 

 

 

 

By:

/s/ Michael Smolow

 

 

Name: Michael Smolow

 

 

Title: Vice President

 

--------------------------------------------------------------------------------


 

 

MIZUHO CORPORATE BANK, LTD.

 

as a Lender

 

 

 

 

 

 

 

By:

/s/ James Fayen

 

 

Name: James Fayen

 

 

Title: Deputy General Manager

 

--------------------------------------------------------------------------------